EXECUTION VERSION


FIRST AMENDMENT TO CREDIT AGREEMENT
Dated as of November 30, 2018
This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is by and among
CENTURI CONSTRUCTION GROUP, INC., a Nevada corporation (the “Company”), NPL
CONSTRUCTION CO., a Nevada corporation, MERITUS GROUP, INC., a Nevada
corporation and VISTUS CONSTRUCTION GROUP LLC, a Nevada limited liability
company, as US Borrowers, LYNXUS CONSTRUCTION GROUP INC., a corporation
organized under the laws of the Province of Ontario, Canada, as Canadian
Borrower, the other Credit Parties party hereto, the lenders party hereto (the
“Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”).


Statement of Purpose


WHEREAS, the Company, the lenders party thereto (the “Existing Lenders”), the
other Credit Parties party thereto and the Administrative Agent are parties to
the Amended and Restated Credit Agreement dated as of November 7, 2017 (as
amended, restated, supplemented or otherwise modified from time to time to date,
the “Credit Agreement”), pursuant to which the Existing Lenders have extended
certain credit facilities to the Borrowers, including the Initial US Term Loan
to Meritus.
WHEREAS, Meritus proposes to acquire a majority of the Equity Interests of
Linetec pursuant to the Linetec Purchase Agreement.
WHEREAS, the Company has requested that the Administrative Agent and the Lenders
agree to amend the Credit Agreement as more specifically set forth herein, inter
alia, to provide for (a) a new term loan to Meritus in an aggregate principal
amount of $170,000,000 (the “Initial US Term-2 Loan”) to be funded on the
Effective Date (as defined below), (b) an increase to the aggregate Revolving
Commitments to an aggregate principal amount of $325,000,000, (c) an extension
of the maturity date of the Credit Facilities as set forth herein and (d)
certain other modifications set forth herein.
WHEREAS, the proceeds of the Initial US Term-2 Loan will be used to (a)
refinance in full the outstanding principal amount of the Initial US Term Loan
and (b) finance a portion of the purchase price of the Linetec Acquisition. The
effectiveness of this Amendment, the consummation of the Linetec Acquisition,
the funding of the Initial US Term-2 Loan and payment of fees and expenses in
connection with each of the foregoing are hereafter referred to as the “First
Amendment Transactions”.
WHEREAS, the Company has requested that the Administrative Agent and the Lenders
agree to amend the US Collateral Agreement as more specifically set forth
herein.
WHEREAS, each of Wells Fargo Securities, LLC and Merrill Lynch, Pierce, Fenner &
Smith Incorporated acted as a joint lead arranger and joint bookrunner
(collectively in such capacity, the “Lead Arrangers”) with respect to this
Amendment and the transactions contemplated hereby.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:
1.Capitalized Terms. All capitalized terms not otherwise defined in this
Amendment (including without limitation in the introductory paragraph and the
Preliminary Statements hereto) shall have the meanings as specified in the
Credit Agreement (as set forth on Annex A attached hereto).
2.Amendments to the Credit Agreement. As of the Effective Date and subject to
and in accordance with the terms and conditions set forth herein:
(a)    the body of the Credit Agreement is hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
Credit Agreement attached hereto as Annex A.
(b)    Schedules 1.1(a) and 1.1(c) to the Credit Agreement are hereby amended
and restated in their entirety as set forth in Annex B attached hereto.
(c)    Exhibits B, D and E to the Credit Agreement are hereby amended to replace
the references therein to “Initial US Term Loan” with “Initial US Term-2 Loan”.
3.Amendments to the US Collateral Agreement. As of the Effective Date and
subject to and in accordance with the terms and conditions set forth herein, the
US Collateral Agreement is hereby amended as follows:


(a)    Section 1.2 of the US Collateral Agreement is amended by replacing the
references to “$2,000,000” in the definitions of “Specified Deposit Account” and
“Specified Investment Property” with “$5,000,000”.


(b)     Sections 3.6(c) and 4.4 of the US Collateral Agreement are amended by
replacing the references to “$2,000,000” therein with “$2,700,000”.


(c)    Sections 3.14 and 4.5 of the US Collateral Agreement are amended by
replacing the references to “$1,500,000” therein with “$2,000,000”.


(d)    Sections 4.6(c) and 4.11 of the US Collateral Agreement are amended by
replacing the references to “$7,500,000” therein with “$10,000,000”.
 
4.Conditions to Effectiveness. The effectiveness of this Amendment and the
obligation of the Lenders to fund the Initial US Term-2 Loan is subject to the
satisfaction or waiver of the following conditions (the date of such
satisfaction or waiver, the “Effective Date”):


Amendment. The Administrative Agent shall have received counterparts of this
Amendment executed by the Administrative Agent, the Lenders and the Credit
Parties (provided that the Linetec executed counterpart of this Agreement shall
be effective upon the consummation of the Linetec Acquisition);
Closing Certificates, Etc. The Administrative Agent shall have received the
following, in form and substance reasonably satisfactory to the Administrative
Agent:
Officer’s Certificate. A certificate from a Responsible Officer of the Company
to the effect that (A) all representations and warranties of the Credit Parties
contained in this Amendment are true, correct and complete in all material
respects (except to the extent any such representation and warranty is qualified
by materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true, correct and complete in all respects)
and (B) each of the Credit Parties, as applicable, has satisfied each of the
conditions set forth in this Section 4.
Officer’s Certificate of each Credit Party. A certificate of a Responsible
Officer of each Credit Party (other than Linetec) certifying as to the
incumbency and genuineness of the signature of each officer of such Credit Party
(other than Linetec) executing this Agreement and certifying that (A) (x) either
the articles or certificate of incorporation or formation (or equivalent), as
applicable, of such Credit Party (other than Linetec) have not been amended,
restated, supplemented or otherwise modified since the Closing Date (or the most
recent date of delivery to the Administrative Agent) or (y) attached thereto is
a true, correct and complete copy of (1) the articles or certificate of
incorporation or formation (or equivalent), as applicable, of such Credit Party
(other than Linetec) and all amendments thereto, and in the case of the US
Credit Parties (other than Linetec) only, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of incorporation,
organization or formation (or equivalent), as applicable, and (2) the bylaws or
other governing document of such Credit Party (other than Linetec) as in effect
on the Closing Date, (B) attached thereto is a true, correct and complete copy
of resolutions duly adopted by the board of directors (or other governing body)
of such Credit Party (other than Linetec) authorizing and approving the
transactions contemplated hereunder and the execution, delivery and performance
of this Amendment and (C) attached thereto is a true, correct and complete copy
of a certificate of good standing or the equivalent from such Credit Party’s
(other than Linetec) jurisdiction of organization or formation, as applicable.
Opinions of Counsel. Opinions of counsel to the Credit Parties addressed to the
Administrative Agent and the Lenders with respect to the Credit Parties and this
Amendment (which such opinions shall expressly permit reliance by permitted
successors and assigns of the addressees thereof).
No Injunction, Etc. No action, proceeding or investigation shall have been
instituted or, to the knowledge of any Credit Party, threatened or proposed
before any Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Amendment or the consummation of the transactions contemplated hereby that could
reasonably be expected to have a Material Adverse Effect or adversely affect the
transactions contemplated by this Amendment.
Financial Matters.
Pro Forma Financial Statements. The Administrative Agent shall have received pro
forma Consolidated financial statements for the Consolidated Companies for the
four-quarter period most recently ended prior to the Closing Date for which
financial statements are available calculated on a Pro Forma Basis after giving
effect to the First Amendment Transactions (including adjustments reasonably
acceptable to the Administrative Agent).
Financial Condition/Solvency Certificate. The Company shall have delivered to
the Administrative Agent a certificate from the Company, in form and substance
satisfactory to the Administrative Agent, and certified as accurate by the chief
financial officer of the Company, that (A) after giving effect to the First
Amendment Transactions, each Borrower is, individually, and together with the
other Credit Parties on a Consolidated basis, Solvent, (B) attached thereto are
calculations evidencing that the Consolidated Leverage Ratio (calculated by the
Company in good faith and on a Pro Forma Basis after giving effect to the First
Amendment Transactions, as of the Closing Date based on the results of
operations for the Company and its Subsidiaries (excluding Linetec and its
Subsidiaries) for the four (4) consecutive fiscal quarter period ended September
30, 2018 and Linetec and its Subsidiaries for the twelve (12) consecutive month
period ended September 30, 2018, will not exceed 3.25 to 1.00 and (C) the
financial projections previously delivered to the Administrative Agent represent
the good faith estimates (utilizing reasonable assumptions) of the financial
condition and operations of the Consolidated Companies.
Payment at Closing. The Borrowers shall have paid or made arrangements to pay
contemporaneously with closing (A) to the Administrative Agent, the Lead
Arrangers and the Lenders the fees as separately agreed among the Administrative
Agent, the Lead Arrangers, the Lenders and the Borrowers and any other accrued
and unpaid fees or commissions due hereunder, (B) all fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent accrued and unpaid prior
to or on the Effective Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrowers and the Administrative Agent) and (C)
to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents.
Linetec Acquisition.
(i)    Consummation of the Linetec Acquisition. The Linetec Acquisition
(including the payment of all amounts due and payable in connection with the
consummation of the Linetec Acquisition) shall be, or shall have been,
consummated in accordance with the Linetec Purchase Agreement without giving
effect to any waivers, modifications, or consents thereof that are materially
adverse to the Lenders (as reasonably determined by the Lead Arrangers) unless
such waivers, modifications, or consents are approved in writing by the Lead
Arrangers.
(ii)    Linetec Purchase Agreement. The Administrative Agent shall have received
true, correct and fully executed copies of the Linetec Purchase Agreement.
Joinder of New Subsidiaries. The Administrative Agent shall have received the
following, in form and substance reasonably satisfactory to the Administrative
Agent, all documents and other deliverables required pursuant to Section 8.14(a)
of the Credit Agreement with respect to Linetec and Neuco Equipment LLC
(collectively, the “New Subsidiaries”):
(x) a supplement to the US Credit Party Guaranty Agreement and (y) supplements
to each applicable Security Document or such other documents as the
Administrative Agent shall deem appropriate for such purpose, in each case, duly
executed by the applicable New Subsidiary.
copies of the organizational documents of each of the New Subsidiaries, each
certified as of a recent date by the appropriate Governmental Authority of the
state or other jurisdiction of its organization or formation, as applicable, and
each certified by a secretary or assistant secretary of the applicable New
Subsidiary to be true, correct and complete as of the Effective Date.
certificates of resolutions or other action duly adopted by the board of
directors (or other governing body) of each of the New Subsidiaries, each
authorizing and approving the transactions contemplated hereunder and under the
annexes hereto and the execution, delivery and performance of this Amendment
(including the annexes hereto) and the other Loan Documents to which it is a
party and incumbency certificates and/or other certificates of Responsible
Officers of the applicable New Subsidiary as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Amendment and the other Loan Documents to which each of the
New Subsidiaries are a party.
a certificate of good standing or the equivalent from each of the New
Subsidiaries’ jurisdiction of organization or formation, as applicable.
written opinions of legal counsel (including appropriate local counsel) to each
of the New Subsidiaries, each addressed to the Administrative Agent and each
Lender (and, subject to customary conditions, expressly permitting reliance by
the assigns of the Administrative Agent and each Lender), dated as of the
Effective Date.
results of lien searches with respect to each of the New Subsidiaries (including
a search as to judgments, bankruptcy, tax and UCC matters) in each jurisdiction
and filing office in which filings or recordations under applicable UCC or other
Applicable Law should be made to evidence or perfect a security interest with
respect to such matters along with copies of the financing statements on file
referenced in such searches and, in each case, indicating that the assets of
each of the New Subsidiaries are each free and clear of all Liens (other than
Permitted Liens).
UCC financing statements for each appropriate jurisdiction as is necessary, in
the Administrative Agent’s sole discretion, to perfect the Administrative
Agent’s security interest in the Collateral.
all certificates evidencing any certificated Equity Interests of Linetec and
Neuco Equipment LLC pledged to the Administrative Agent pursuant to the US
Collateral Agreement, together with duly executed blank and undated stock powers
attached thereto.
evidence that all other action that the Administrative Agent may deem necessary
or desirable in order to perfect the Liens created under the Security Documents
has been taken (including receipt of duly executed payoff letters and UCC-3
termination statements).
PATRIOT Act, Etc. (i) Each of the Credit Parties shall have provided to the Lead
Arrangers at least five (5) Business Days prior to the Effective Date the
documentation and other information requested by any Lead Arranger (either for
itself or on behalf of any Lender) in order to comply with requirements of the
PATRIOT Act, applicable “know your customer” and anti-money laundering rules and
regulations and (ii) each of the Borrowers that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation shall have delivered to the
Administrative Agent, and any Lender requesting the same, a Beneficial Ownership
Certification in relation to such Borrower, in each case at least ten (10)
Business Days prior to the Effective Date.
Material Adverse Effect. Since (i) December 31, 2017, with respect to the
Consolidated Companies (excluding Linetec and its Subsidiaries), no event has
occurred or condition arisen, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect and (ii)
May 16, 2018, with respect to Linetec and its Subsidiaries, no event has
occurred or condition arisen, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect (as
defined in the Linetec Purchase Agreement).
Without limiting the generality of the provisions of Section 11.3 of the Credit
Agreement, for purposes of determining compliance with the conditions specified
in this Section 4 or otherwise, each Lender that has signed this Amendment shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Effective Date specifying its objection thereto.
5.Representations and Warranties. Each Credit Party represents and warrants as
follows:
(a)Each Credit Party has the right, power, and authority and has taken all
necessary corporate or other action to authorize the execution, delivery and
performance of this Amendment. This Amendment constitutes a legal, valid and
binding obligation of such Credit Party, enforceable against each Credit Party
that is party hereto in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
(b)The execution, delivery and performance by each Credit Party of this
Amendment and the transactions contemplated hereby do not and will not, by the
passage of time, the giving of notice or otherwise, (i) require any Governmental
Approval or violate any Applicable Law relating to any Credit Party or any
Subsidiary thereof where the failure to obtain such Governmental Approval or
such violation could reasonably be expected to have a Material Adverse Effect,
(ii) conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws or other organizational documents of any
Credit Party or any Subsidiary thereof, (iii) conflict with, result in a breach
of or constitute a default under any indenture, agreement or other instrument to
which such Person is a party or by which any of its properties may be bound or
any Governmental Approval relating to such Person, which could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect,
(iv) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Person other
than Permitted Liens or (v) require any consent or authorization of, filing
with, or other act in respect of, an arbitrator or Governmental Authority and no
consent of any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Amendment other than
consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(c)After giving effect to this Amendment, the representations and warranties
contained in each of the Loan Documents are true and correct in all material
respects, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty are true and correct in all respects, on and as of the date hereof
as though made on and as of such date (other than any such representations or
warranties that, by their terms, refer to a specific date, in which case as of
such specific date).
(d)No Default or Event of Default shall exist after giving effect to this
Amendment.
6.Limited Effect. Except as expressly provided herein, the Credit Agreement and
the other Loan Documents shall remain unmodified and in full force and effect.
This Amendment shall not be deemed (a) to be a waiver of, consent to, or a
modification or amendment of any other term or condition of the Credit Agreement
or any other Loan Document, (b) to prejudice any right or rights which the
Administrative Agent or the Lenders may now have or may have in the future under
or in connection with the Credit Agreement or the other Loan Documents or any of
the instruments or agreements referred to therein, as the same may be amended,
restated, supplemented or modified from time to time, (c) to be a commitment or
any other undertaking or expression of any willingness to engage in any further
discussion with the Credit Parties or any of their respective Subsidiaries or
any other Person with respect to any other waiver, amendment, modification or
any other change to the Credit Agreement or the Loan Documents or any rights or
remedies arising in favor of the Lenders or the Administrative Agent, or any of
them, under or with respect to any such documents or (d) to be a waiver of, or
consent to, or a modification or amendment of, any other term or condition of
any other agreement by and among the Credit Parties, on the one hand, and the
Administrative Agent or any other Lender, on the other hand. References in the
Credit Agreement to “this Agreement” (and indirect references such as
“hereunder”, “hereby”, “herein”, “hereof” or other words of like import) and in
any other Loan Document to the “Credit Agreement” shall be deemed to be
references to the Credit Agreement as modified hereby. Without limiting the
generality of the foregoing, the execution and delivery of this Amendment
(including the annexes hereto) shall not constitute a novation of any
indebtedness or other obligations owing to the Lenders or the Administrative
Agent under the Credit Agreement based on facts or events occurring or existing
prior to the execution and delivery of this Amendment. The reference in this
Amendment to Merrill Lynch, Pierce, Fenner & Smith Incorporated shall be deemed
to include any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Amendment.


7.Reaffirmation. By its execution hereof, each Credit Party (a) consents to this
Amendment and agrees that the transactions contemplated by this Amendment shall
not limit or diminish the obligations of such Person, or release such Person
from any obligations, under any of the Loan Documents to which it is a party,
(b) confirms and reaffirms its obligations under each of the Loan Documents to
which it is a party and (c) agrees that each of the Loan Documents to which it
is a party remain in full force and effect and are hereby ratified and
confirmed.


8.Execution in Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Amendment.


9.Governing Law. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
10.Entire Agreement. This Amendment and the other Loan Documents, and any
separate letter agreements with respect to fees payable to the Administrative
Agent, the Issuing Bank, the Swingline Lender and/or the Lead Arrangers,
constitute the entire agreement among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.
11.Successors and Assigns. This Amendment shall be binding on and inure to the
benefit of the parties and their heirs, beneficiaries, successors and permitted
assigns.
[Signature Pages Follow]





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.




BORROWERS:
CENTURI CONSTRUCTION GROUP, INC., as a US Borrower


By: /s/ KEVIN L. NEILL                       
Name: Kevin L. Neill
Title:     Executive Vice President/Chief Financial Officer
and Treasurer




NPL CONSTRUCTION CO., as a US Borrower


By: /s/ KEVIN L. NEILL                       
Name: Kevin L. Neill
Title:      Treasurer




MERITUS GROUP, INC., as a US Borrower


By: /s/ KEVIN L. NEILL                       
Name: Kevin L. Neill
Title: Treasurer




VISTUS CONSTRUCTION GROUP LLC, as a US Borrower


By: /s/ KEVIN L. NEILL                       
Name: Kevin L. Neill
Title: Treasurer




LYNXUS CONSTRUCTION GROUP INC., as Canadian Borrower


By: /s/ KEVIN L. NEILL                       

Name: Kevin L. Neill
Title: Treasurer






GUARANTORS:


SOUTHWEST ADMINISTRATORS, INC., as a Credit Party


By: /s/ KEVIN L. NEILL                       
Name: Kevin L. Neill
Title: Treasurer




NATIONAL BARRICADE LLC, as a Credit Party


By: /s/ KEVIN L. NEILL                       
Name: Kevin L. Neill
Title: Treasurer




CANYON SPECIAL PROJECTS LLC, as a Credit Party


By: /s/ GREGORY A. IZENSTARK                     
Name: Gregory A. Izenstark
Title: Treasurer




CANYON PIPELINE CONSTRUCTION, INC., as a Credit Party


By: /s/ KEVIN L. NEILL                       
Name: Kevin L. Neill
Title: Vice President and Treasurer




CANYON BARRICADE LLC, as a Credit Party


By: /s/ KEVIN L. NEILL                       
Name: Kevin L. Neill
Title: Treasurer




NEW ENGLAND UTILITY CONSTRUCTORS, INC., as a Credit Party


By: /s/ JASON S. WILCOCK                 
Name: Jason S. Wilcock
Title: Secretary






NPL CANADA LTD., as a Credit Party


By: /s/ JASON S. WILCOCK                 
Name: Jason S. Wilcock
Title: Assistant Secretary




W.S. NICHOLLS CONSTRUCTION INC., as a Credit Party


By: /s/ JASON S. WILCOCK                       
Name: Jason S. Wilcock
Title: Assistant Secretary




LINETEC SERVICES, LLC, as a Credit Party


By: /s/ KEVIN L. NEILL                       
Name: Kevin L. Neill
Title: Treasurer


NEUCO EQUIPMENT LLC, as a Credit Party


By: /s/ GREGORY A. IZENSTARK                     
Name: Gregory A. Izenstark
Title: Treasurer




AGENTS AND LENDERS:    


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender, Issuing Lender and Lender


By: /s/ BRENDA K. ROBINSON                       
Name: Brenda K. Robinson
Title: Senior Vice President


BANK OF AMERICA, N.A., as Lender
By: /s/ ALAIN PELANNE                           
Name: Alain Pelanne
Title: Vice President




CANADIAN IMPERIAL BANK OF COMMERCE, as Swingline Lender, Issuing Lender and
Lender


By: /s/ JOSHUA SPAGNOLETTI                         
Name: Joshua Spagnoletti
Title: Authorized Signatory




By: /s/ ALLAN JEFFERY                         
Name: Allan Jeffery
Title: Authorized Signatory




U.S. BANK NATIONAL ASSOCIATION, as Lender
By: /s/ JOHN M. EYERMAN                      
Name: John M. Eyerman
Title: Senior Vice President




BANK OF MONTREAL, as Lender
By: /s/ JOHN DILLON                        
Name: John Dillon
Title: Director


COMPASS BANK, as Lender
By: /s/ KENT WITTMAN                       
Name: KENT WITTMAN
Title: EXECUTIVE VICE PRESIDENT


ZIONS BANCORPORATION, N.A. DBA NATIONAL BANK OF ARIZONA, as Lender
By: /s/ SABINA AARONSON                           
Name: Sabina Aaronson
Title: Vice President


UMB BANK N.A., as Lender
By: /s/ KYLE MCMILLIAN                      
Name: Kyle McMillian
Title: SVP


CITIZENS BANK, NATIONAL ASSOCIATION, as Lender
By: /s/ DARRAN WEE                           
Name: Darren Wee
Title: Senior Vice President


BRANCH BANKING AND TRUST COMPANY, as Lender
By: /s/ VICOUNT P. CORNWALL                 
Name: Vicount P. Cornwall
Title: Senior Vice President


FIFTH THIRD BANK, as Lender
By: /s/ JUSTIN BRAUER                 
Name: Justin Brauer
Title: Director


BOKF, NA D/B/A BANK OF ARIZONA, as Lender
By: /s/ JAMES WESSEL                                
Name: James Wessel
Title: Senior Vice President




ANNEX A


ANNEX A to First Amendment


Published CUSIP Number: 15641LAA4
Revolving Credit CUSIP Number: 15641LAB2
Initial US Term-2 Loan CUSIP Number: 15641LAC0
Initial Canadian Term Loan CUSIP Number: 15641LAD8  

 

$450,000,000AMENDED AND RESTATED CREDIT AGREEMENT

dated as of November 7, 2017
(as amended by that certain First Amendment dated as of November 30, 2018)


by and among
CENTURI CONSTRUCTION GROUP, INC.
(formerly known as Isleworth Holding Co.),
NPL CONSTRUCTION CO.,
MERITUS GROUP, INC.
and
VISTUS CONSTRUCTION GROUP, INC. LLC,
as US Borrowers,


LYNXUS CONSTRUCTION GROUP INC.
(formerly known as 2431251 Ontario Inc.),
as Canadian Borrower,


the Lenders referred to herein,
as Lenders,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and Issuing Lender,


BANK OF AMERICA, N.A.,
as Syndication Agent


and


CANADIAN IMPERIAL BANK OF COMMERCE,
U.S. BANK NATIONAL ASSOCIATION
and
BANK OF MONTREAL,
as Documentation Agents


WELLS FARGO SECURITIES, LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners


 




ARTICLE I
DEFINITIONS    1

SECTION 1.1
Definitions    1

SECTION 1.2
Other Definitions and Provisions    3637

SECTION 1.3
Accounting Terms    37

SECTION 1.4
UCC and PPSA Terms    3738

SECTION 1.5
Rounding    38

SECTION 1.6
References to Agreement and Laws    38

SECTION 1.7
Times of Day    3839

SECTION 1.8
Letter of Credit Amounts    3839

SECTION 1.9
Guarantees/Earn-Outs    3839

SECTION 1.10
Alternative Currency Matters    3839

SECTION 1.11
Rates    39

ARTICLE II
REVOLVING CREDIT FACILITY    3940

SECTION 2.1
Revolving Credit Loans    3940

SECTION 2.2
Swingline Loans    3940

SECTION 2.3
Procedure for Advances of Revolving Credit Loans and Swingline Loans    41

SECTION 2.4
Repayment and Prepayment of Revolving Credit and Swingline Loans    42

SECTION 2.5
Permanent Reduction of the Revolving Credit Commitment    4344

SECTION 2.6
Termination of Revolving Credit Facility    4445

ARTICLE III
LETTER OF CREDIT FACILITY    4445

SECTION 3.1
L/C Facility    4445

SECTION 3.2
Procedure for Issuance of Letters of Credit    4546

SECTION 3.3
Commissions and Other Charges    46

SECTION 3.4
L/C Participations    4647

SECTION 3.5
Reimbursement Obligation of the Borrowers    4748

SECTION 3.6
Obligations Absolute    48

SECTION 3.7
Effect of Letter of Credit Application    4849

SECTION 3.8
Removal and Resignation of Issuing Lenders    4849

SECTION 3.9
Reporting of Letter of Credit Information and L/C Commitment    49

SECTION 3.10
Letters of Credit Issued for Subsidiaries    4950

ARTICLE IV
TERM LOAN FACILITY    4950

SECTION 4.1
Initial Term Loans    4950

SECTION 4.2
Procedure for Advance of Initial Term Loans    4950

SECTION 4.3
Repayment of Term Loans    5051

SECTION 4.4
Prepayments of Term Loans    5152

ARTICLE V
GENERAL LOAN PROVISIONS    5354

SECTION 5.1
Interest    5354

SECTION 5.2
Notice and Manner of Conversion or Continuation of Loans    5657

SECTION 5.3
Fees    5758

SECTION 5.4
Manner of Payment    5758

SECTION 5.5
Evidence of Indebtedness    5859

SECTION 5.6
Sharing of Payments by Lenders    5859

SECTION 5.7
Administrative Agent’s Clawback    5960

SECTION 5.8
Changed Circumstances    6061

SECTION 5.9
Indemnity    6364

SECTION 5.10
Increased Costs    6364

SECTION 5.11
Taxes    6465

SECTION 5.12
Mitigation Obligations; Replacement of Lenders    6869

SECTION 5.13
Incremental Loans    6970

SECTION 5.14
Cash Collateral    7172

SECTION 5.15
Defaulting Lenders    7273

SECTION 5.16
Centuri as Agent for the Borrowers    7475

ARTICLE VI
CONDITIONS OF CLOSING AND BORROWING    7475

SECTION 6.1
Conditions to Closing and Initial Extensions of Credit    7475

SECTION 6.2
Conditions to All Extensions of Credit    7880

ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES    7980

SECTION 7.1
Organization; Power; Qualification    7980

SECTION 7.2
Ownership    7981

SECTION 7.3
Authorization; Enforceability    8081

SECTION 7.4
Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc    8081

SECTION 7.5
Compliance with Law; Governmental Approvals    8081

SECTION 7.6
Tax Returns and Payments    8082

SECTION 7.7
Intellectual Property Matters    8182

SECTION 7.8
Environmental Matters    8182

SECTION 7.9
Employee Benefit Matters    8283

SECTION 7.10
Margin Stock    8384

SECTION 7.11
Government Regulation    8485

SECTION 7.12
Material Contracts    8485

SECTION 7.13
Employee Relations    8485

SECTION 7.14
Burdensome Provisions    8485

SECTION 7.15
Financial Statements    8485

SECTION 7.16
No Material Adverse Change    8486

SECTION 7.17
Solvency    8586

SECTION 7.18
Title to Properties    8586

SECTION 7.19
Litigation    8586

SECTION 7.20
Anti-Corruption Laws and Sanctions    8586

SECTION 7.21
Absence of Defaults    8587

SECTION 7.22
Senior Indebtedness Status    8687

SECTION 7.23
Disclosure    8687

SECTION 7.24
Insurance    8687

ARTICLE VIII
AFFIRMATIVE COVENANTS    8687

SECTION 8.1
Financial Statements and Budgets    8688

SECTION 8.2
Certificates; Other Reports    8889

SECTION 8.3
Notice of Litigation and Other Matters    9091

SECTION 8.4
Preservation of Corporate Existence and Related Matters    9192

SECTION 8.5
Maintenance of Property and Licenses    9192

SECTION 8.6
Insurance    9192

SECTION 8.7
Accounting Methods and Financial Records    9192

SECTION 8.8
Payment of Taxes and Other Obligations    9193

SECTION 8.9
Compliance with Laws and Approvals    9293

SECTION 8.10
Environmental Laws    9293

SECTION 8.11
Compliance with ERISA and Canadian Pension Laws    9293

SECTION 8.12
Compliance with Material Contracts    9294

SECTION 8.13
Visits and Inspections    9394

SECTION 8.14
Additional Subsidiaries and Collateral    9394

SECTION 8.15
Use of Proceeds    9596

SECTION 8.16
Corporate Governance    9596

SECTION 8.17
Further Assurances    9596

SECTION 8.18
Compliance with Anti-Corruption Laws; Beneficial Ownership Regulation,
Anti-Money Laundering Laws and Sanctions    9596

SECTION 8.19
Post-Closing Matters    9597

ARTICLE IX
NEGATIVE COVENANTS    9597

SECTION 9.1
Indebtedness    9597

SECTION 9.2
Liens    9798

SECTION 9.3
Investments    98100

SECTION 9.4
Fundamental Changes    100101

SECTION 9.5
Asset Dispositions    100102

SECTION 9.6
Restricted Payments    101103

SECTION 9.7
Transactions with Affiliates    102103

SECTION 9.8
Accounting Changes; Organizational Documents    103104

SECTION 9.9
Payments and Modifications of Subordinated Indebtedness    103104

SECTION 9.10
No Further Negative Pledges; Restrictive Agreements    103105

SECTION 9.11
Nature of Business    104105

SECTION 9.12
Sale Leasebacks    104105

SECTION 9.13
Financial Covenants    104106

SECTION 9.14
Disposal of Subsidiary Interests    104106

ARTICLE X
DEFAULT AND REMEDIES    105106

SECTION 10.1
Events of Default    105106

SECTION 10.2
Remedies    107108

SECTION 10.3
Rights and Remedies Cumulative; Non-Waiver; etc    107109

SECTION 10.4
Crediting of Payments and Proceeds    108109

SECTION 10.5
Administrative Agent May File Proofs of Claim    110111

SECTION 10.6
Credit Bidding    110112

SECTION 10.7
Judgment Currency    111112

ARTICLE XI
THE ADMINISTRATIVE AGENT    111113

SECTION 11.1
Appointment and Authority    111113

SECTION 11.2
Rights as a Lender    112113

SECTION 11.3
Exculpatory Provisions    112114

SECTION 11.4
Reliance by the Administrative Agent    113114

SECTION 11.5
Delegation of Duties    113115

SECTION 11.6
Resignation of Administrative Agent    114115

SECTION 11.7
Non-Reliance on Administrative Agent and Other Lenders    115116

SECTION 11.8
No Other Duties, Etc    115116

SECTION 11.9
Collateral and Guaranty Matters    115116

SECTION 11.10
Secured Hedge Agreements and Secured Cash Management Agreements    116117

ARTICLE XII
MISCELLANEOUS    116118

SECTION 12.1
Notices    116118

SECTION 12.2
Amendments, Waivers and Consents    119120

SECTION 12.3
Expenses; Indemnity    121122

SECTION 12.4
Right of Setoff    123124

SECTION 12.5
Governing Law; Jurisdiction, Etc    123125

SECTION 12.6
Waiver of Jury Trial    124125

SECTION 12.7
Reversal of Payments    124126

SECTION 12.8
Injunctive Relief    124126

SECTION 12.9
Successors and Assigns; Participations    125126

SECTION 12.10
Treatment of Certain Information; Confidentiality    128130

SECTION 12.11
Performance of Duties    129131

SECTION 12.12
All Powers Coupled with Interest    129131

SECTION 12.13
Survival    129131

SECTION 12.14
Titles and Captions    130131

SECTION 12.15
Severability of Provisions    130131

SECTION 12.16
Counterparts; Integration; Effectiveness; Electronic Execution    130131

SECTION 12.17
Term of Agreement    130132

SECTION 12.18
USA PATRIOT Act; Anti-Money Laundering Laws    131132

SECTION 12.19
Independent Effect of Covenants    131132

SECTION 12.20
No Advisory or Fiduciary Responsibility    131132

SECTION 12.21
Inconsistencies with Other Documents    132133

SECTION 12.22
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    132133

SECTION 12.23
Certain ERISA Matters    134

SECTION 12.24
Amendment and Restatement; No Novation    132134




EXHIBITS
 
 
Exhibit A-1
-
Form of US Revolving Credit Note
Exhibit A-2
-
Form of Canadian Revolving Credit Note
Exhibit A-3
-
Form of US Swingline Note
Exhibit A-4
-
Form of Canadian Swingline Note
Exhibit A-5
-
Form of US Term Loan Note
Exhibit A-6
-
Form of Canadian Term Note
Exhibit B
-
Form of Notice of Borrowing
Exhibit C
-
Form of Notice of Account Designation
Exhibit D
-
Form of Notice of Prepayment
Exhibit E
-
Form of Notice of Conversion/Continuation
Exhibit F
-
Form of Officer’s Compliance Certificate
Exhibit G
-
Form of Assignment and Assumption
Exhibit H-1
-
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)
Exhibit H-2
-
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)
Exhibit H-3
-
Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)
Exhibit H-4
-
Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)
 
SCHEDULES
Schedule 1.1(a)
-
Commitments and Commitment Percentages
Schedule 1.1(b)
-
Existing Letters of Credit
Schedule 1.1(c)
-
Historical Financial Covenant Amounts
Schedule 1.1(d)
-
Initial Issuing Lender Commitments
Schedule 7.1
-
Jurisdictions of Organization and Qualification
Schedule 7.2
-
Subsidiaries and Capitalization
Schedule 7.6
-
Tax Matters
Schedule 7.9
-
ERISA Plans
Schedule 7.13
-
Labor and Collective Bargaining Agreements
Schedule 7.18
-
Real Property
Schedule 8.19
-
Post-Closing Matters
Schedule 9.1
-
Existing Indebtedness
Schedule 9.2
-
Existing Liens
Schedule 9.3
-
Existing Loans, Advances and Investments
Schedule 9.7
-
Transactions with Affiliates

 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 7, 2017, by and
among CENTURI CONSTRUCTION GROUP, INC. (formerly known as Isleworth Holding
Co.), a Nevada corporation, NPL CONSTRUCTION CO., a Nevada corporation, MERITUS
GROUP, INC., a Nevada corporation and VISTUS CONSTRUCTION GROUP, INC. LLC, a
Nevada corporationlimited liability company, as US Borrowers, LYNXUS
CONSTRUCTION GROUP INC. (formerly known as 2431251 Ontario Inc.), a corporation
organized under the laws of the Province of Ontario, Canada, as Canadian
Borrower, the lenders who are party to this Agreement and the lenders who may
become a party to this Agreement pursuant to the terms hereof, as Lenders, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Lenders.
STATEMENT OF PURPOSE
Certain of the Borrowers, certain financial institutions party thereto (the
“Existing Lenders”) and the Administrative Agent are parties to that certain
Credit Agreement dated as of October 1, 2014 (as amended, restated, supplemented
or otherwise modified prior to the date hereof, the “Existing Credit Agreement”)
pursuant to which the Existing Lenders extended senior credit facilities to
certain of the Borrowers.
The Borrowers have requested, and subject to the terms and conditions set forth
in this Agreement, the Administrative Agent and the Lenders have agreed, upon
the terms and subject to the conditions set forth herein, to amend and restate
the Existing Credit Agreement as set forth herein and extend senior credit
facilities to the Borrowers as set forth herein.
It is the intent of the parties hereto that this Agreement not constitute a
novation of the obligations and liabilities of the parties under the Existing
Credit Agreement and that this Agreement amend and restate the Existing Credit
Agreement in its entirety.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
ARTICLE I

DEFINITIONS
SECTION 1.1    Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Consolidated
Company (a) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger, amalgamation or otherwise
or (b) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.
“Adjusted Consolidated Net Income” means Consolidated Net Income for the
applicable period, but excluding in calculating Consolidated Net Income (solely
to the extent Consolidated Net Income for such period is greater than $0), (a)
impairment charges with respect to intangible assets and non-cash charges
related to deferred taxes in an aggregate amount of up to $15,000,00025,000,000
accrued for the applicable period of calculation and (b) amortization of
goodwill in an aggregate amount of up to $30,000,00050,000,000 accrued for the
applicable period of calculation.
“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Parties” has the meaning assigned thereto in Section 12.1(e).
“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or their respective Subsidiaries from
time to time concerning or relating to bribery or corruption, including, without
limitation, the United States Foreign Corrupt Practices Act of 1977, as amended,
and the rules and regulations thereunder.
“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government decrees, orders, ordinances or rules applicable to the
Borrowers or their respective Subsidiaries or Affiliates related to terrorism
financing or money laundering including any applicable provision of the PATRIOT
Act and The Currency and Foreign Transactions Reporting Act (also known as the
“Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and
1951-1959).
“Applicable Designee” means any office, branch or Affiliate of a Lender
designated thereby from time to time by written notice to the Administrative
Agent and Centuri to fund all or any portion of such Lender’s Initial Canadian
Term Loan, Canadian Revolving Credit Loans and, to the extent applicable, any
Incremental Term Loan made to the Canadian Borrower under this Agreement.
Notwithstanding the designation by any Lender of an Applicable Designee, the
Borrowers and the Administrative Agent shall be permitted to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and no such designation shall relieve any such
Lender of its obligations hereunder.
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Leverage Ratio:
Pricing Level
Consolidated Leverage Ratio
LIBOR Rate and CDOR Rate +
Base Rate and Canadian Base Rate +
Commitment Fee
I
Less than 1.50 to 1.00
1.000.875%
0.00%
0.150.125%
II
Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00
1.251.00%
0.250.00%
0.200.150%
III
Greater than or equal to 2.00 to 1.00, but less than 2.502.25 to 1.00
1/25/501
0.500.25%
0.250.200%
IV
Greater than or equal to 2.502.25 to 1.00, but less than 2.752.50 to 1.00
1.751.50%
0.750.50%
0.300.250%
V
Greater than or equal to 2.50 to 1.00, but less than 2.75 to 1.00
2.251.75%
1.250.75%
0.350.300%
VI
Greater than or equal to 2.75 to 1.00
2.25%
1.25%
0.350%
 
 
 
 
 



The Applicable Margin shall be determined and adjusted quarterly on the date
five (5) Business Days after the day on which Centuri provides an Officer’s
Compliance Certificate pursuant to Section 8.2(a) for the most recently ended
fiscal quarter of Centuri beginning with the fiscal quarter ended September 30,
2017 (each such date, a “Calculation Date”); provided that (a) the Applicable
Margin shall be based on the Pricing Level corresponding to the Consolidated
Leverage Ratio set forth in the certificate delivered pursuant to Section
6.1(e)(iv)IV until the first Calculation Date occurring after the ClosingFirst
Amendment Effective Date and, thereafter the Pricing Level shall be determined
by reference to the Consolidated Leverage Ratio as of the last day of the most
recently ended fiscal quarter of Centuri preceding the applicable Calculation
Date, and (b) if Centuri fails to provide an Officer’s Compliance Certificate
when due as required by Section 8.2(a) or (b) for the most recently ended fiscal
quarter of Centuri preceding the applicable Calculation Date, the Applicable
Margin from the date on which such Officer’s Compliance Certificate was required
to have been delivered shall be based on Pricing Level V until such time as such
Officer’s Compliance Certificate is delivered, at which time the Pricing Level
shall be determined by reference to the Consolidated Leverage Ratio as of the
last day of the most recently ended fiscal quarter of Centuri preceding such
Calculation Date. The applicable Pricing Level shall be effective from one
Calculation Date until the next Calculation Date. Any adjustment in the Pricing
Level shall be applicable to all Extensions of Credit then existing or
subsequently made or issued.
Notwithstanding the foregoing, in the event that the calculation of the
Consolidated Leverage Ratio delivered pursuant to Section 6.1(e)(iv) or any
financial statement or Officer’s Compliance Certificate delivered pursuant to
Section 8.1 or 8.2 is shown to be inaccurate (regardless of whether (i) this
Agreement is in effect, (ii) any Commitments are in effect, or (iii) any
Extension of Credit is outstanding when such inaccuracy is discovered or such
financial statement or Officer’s Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (A) Centuri shall immediately
deliver to the Administrative Agent a corrected Officer’s Compliance Certificate
for such Applicable Period, (B) the Applicable Margin for such Applicable Period
shall be determined as if the Consolidated Leverage Ratio in the corrected
Officer’s Compliance Certificate were applicable for such Applicable Period, and
(C) the Borrowers shall immediately and retroactively be obligated to pay to the
Administrative Agent the accrued additional interest and fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with Section
5.4. Nothing in this paragraph shall limit the rights of the Administrative
Agent and Lenders with respect to Sections 5.1(b) and 10.2 nor any of their
other rights under this Agreement or any other Loan Document. The Borrowers’
obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means Wells Fargo Securities, LLC and Merrill Lynch, Pierce, Fenner
& Smith Incorporated, in their respective capacities as joint lead arrangers and
joint bookrunners.
“Asset Disposition” means the disposition of any Property (including, without
limitation, any Equity Interests owned thereby) by any Credit Party or any
Subsidiary thereof, whether by sale, lease, transfer, statutory division or
otherwise, and any issuance of Equity Interests by any Subsidiary of any Credit
Party to any Person that is not a Credit Party or any Subsidiary thereof.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease Obligation of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease, the capitalized
amount or principal amount of the remaining lease payments under the relevant
lease that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP if such lease were accounted for as a Capital Lease
Obligation.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Rate for an Interest Period of
one month plus 1%; each change in the Base Rate shall take effect simultaneously
with the corresponding change or changes in the Prime Rate, the Federal Funds
Rate or the LIBOR Rate (provided that clause (c) shall not be applicable during
any period in which the LIBOR Rate is unavailable or unascertainable).
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).
“Beneficial Ownership Certification” means any certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 CFR § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Borrower Materials” has the meaning assigned thereto in Section 8.2.
“Borrowers” means, collectively, the US Borrowers and the Canadian Borrower.
“Business Day” means:
(a)     for all purposes other than as set forth in clause (b) below, any day
(other than a Saturday, Sunday or legal holiday) on which banks in Charlotte,
North Carolina and New York, New York, are open for the conduct of their
commercial banking business;
(b)     with respect to all notices and determinations in connection with, and
payments of principal and interest on, any LIBOR Rate Loan, or any Base Rate
Loan as to which the interest rate is determined by reference to LIBOR, any day
that is a Business Day described in clause (a) and that is also a London Banking
Day; and
(c)    with respect to all notices and determinations in connection with, and
payments of principal and interest on, any Canadian Revolving Credit Loan, any
day that is a Business Day described in clause (a) and on which banks are open
for business in London, England and Toronto, Canada.
“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.
“Canadian AML Laws” means the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada), as amended, and any other applicable anti-money
laundering, anti-terrorist financing, government sanction and "know your client"
laws in effect in Canada from time to time.
“Canadian Base Rate” means at any time, the greater of (a) the Canadian Prime
Rate and (b) except during any period of time during which a notice delivered to
Centuri under Section 5.8 shall remain in effect, the annual rate of interest
equal to the sum of (i) the CDOR Rate for an Interest Period of one month at
such time plus (ii) one percent (1%) per annum; each change in the Canadian Base
Rate shall take effect simultaneously with the corresponding change or changes
in the Canadian Prime Rate or the CDOR Rate, as applicable.
“Canadian Base Rate Loan” means any Canadian Revolving Credit Loan or Canadian
Swingline Loan bearing interest at a rate based upon the Canadian Base Rate as
provided in Section 5.1(a).
“Canadian Borrower” means Lynxus Construction Group Inc. (formerly known as
2431251 Ontario Inc.), a corporation organized under the laws of the Province of
Ontario, Canada.
“Canadian Cash Management Bank” means any Person that, (a) at the time it enters
into a Cash Management Agreement with a Canadian Credit Party, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent, or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Closing Date), is a party to a Cash Management Agreement with
a Canadian Credit Party, in each case in its capacity as a party to such Cash
Management Agreement.
“Canadian Collateral Agreement” means that certain Amended and Restated Canadian
Collateral Agreement of even date herewith executed by the Canadian Credit
Parties in favor of the Administrative Agent, for the ratable benefit of the
Canadian Secured Parties.
“Canadian Credit Parties” means, collectively, the Canadian Borrower and the
Canadian Subsidiary Guarantors.
“Canadian Credit Party Guarantee Agreement” means that certain Canadian Credit
Party Guarantee Agreement dated as of the date hereof executed by the Canadian
Credit Parties in favor of the Administrative Agent, for the ratable benefit of
the Canadian Secured Parties.
“Canadian Dollar” or “C$” means, at the time of determination, the lawful
currency of Canada.
“Canadian Employee Benefit Plan” means any Canadian Pension Plan or Canadian
Multiemployer Plan.
“Canadian Hedge Bank” means any Person that, (a) at the time it enters into a
Hedge Agreement with a Canadian Credit Party permitted under Article IX, is a
Lender, an Affiliate of a Lender, the Administrative Agent or an Affiliate of
the Administrative Agent or (b) at the time it (or its Affiliate) becomes a
Lender (including on the Closing Date), is a party to a Hedge Agreement with a
Canadian Credit Party, in each case in its capacity as a party to such Hedge
Agreement.
“Canadian L/C Obligations” means at any time, an amount equal to the sum of (a)
the aggregate undrawn and unexpired amount of the then outstanding Canadian
Letters of Credit and (b) the aggregate amount of drawings under Canadian
Letters of Credit which have not then been reimbursed pursuant to Section 3.5.
“Canadian Letters of Credit” means the collective reference to letters of credit
denominated in Canadian Dollars pursuant to Section 3.1 (including any
applicable Existing Letters of Credit). Notwithstanding anything to the contrary
contained herein, a letter of credit issued by any Issuing Lender (other than
Wells Fargo at any time it is also acting as Administrative Agent) shall not be
a “Canadian Letter of Credit” for purposes of the Loan Documents until such time
as the Administrative Agent has been notified in writing of the issuance thereof
by the applicable Issuing Lender.
“Canadian Multiemployer Plan” means a “multi-employer pension plan” as defined
by Canadian Pension Laws and registered in accordance with Canadian Pension Laws
and as to which any Credit Party or any Subsidiary thereof is making, or is
accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding six (6) years, and shall not include any
Multiemployer Plan.
“Canadian Obligations” means, in each case, whether now in existence or
hereafter arising: (a) the principal of and interest on (including interest
accruing after the filing of any bankruptcy or similar petition) the Initial
Canadian Term Loan, the Canadian Revolving Credit Loans, Canadian Swingline
Loans and, to the extent applicable, any Incremental Term Loan made to the
Canadian Borrower, (b) the Canadian L/C Obligations and (c) all other fees and
commissions (including attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Canadian Credit Parties to the Term Loan Lenders, Revolving Credit
Lenders, the applicable Swingline Lender or the Administrative Agent, in each
case under any Loan Document, with respect to the Initial Canadian Term Loan,
any Canadian Revolving Credit Loan, any Canadian Swingline Loan, any Canadian
Letter of Credit and, to the extent applicable, any Incremental Term Loan made
to the Canadian Borrower of every kind, nature and description, direct or
indirect, absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note and
including interest and fees that accrue after the commencement by or against any
Credit Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws, naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.
“Canadian Pension Laws” means the Pensions Benefit Act (Ontario), the ITA and
any other Canadian federal or provincial pension benefits standards legislation
applicable to a Canadian Pension Plan or a Canadian Multiemployer Plan.
“Canadian Pension Plan” means any “registered pension plan” as defined under
Section 248(l) of the ITA or any other registered or unregistered pension, or
retirement or retirement savings plan and which (a) is sponsored, maintained,
funded, contributed to or required to be contributed to, or administered for the
employees or former employees of any Credit Party or any Subsidiary thereof or
(b) has at any time within the preceding six (6) years been sponsored,
maintained, funded, contributed to or required to be contributed to, or
administered for the employees or former employees of any Credit Party or any
Subsidiary thereof, and shall not include any Pension Plan, other than a
Canadian Multiemployer Plan.
“Canadian Pension Plan Unfunded Liability” means an unfunded liability in
respect of any Canadian Pension Plan, including a going concern unfunded
liability, solvency deficiency or wind-up deficiency, in each case, as reported
in the most recent valuation report delivered under Section 8.2(j) in respect of
such Canadian Pension Plan.
“Canadian Prime Rate” means the rate of interest publicly announced from time to
time by the Canadian Reference Bank as its prime rate in effect for determining
interest rates on Canadian Dollar denominated commercial loans in Canada (which
such rate is not necessarily the most favored rate of the Canadian Reference
Bank and the Canadian Reference Bank may lend to its customers at rates that are
at, above or below such rate) or, if the Canadian Reference Bank ceases to
announce a rate so designated, any similar successor rate designated by the
Administrative Agent.
“Canadian Reference Bank” means any one or more of The Bank of Nova Scotia, Bank
of Montreal, Royal Bank of Canada, The Toronto-Dominion Bank, Canadian Imperial
Bank of Commerce or National Bank of Canada, as the Administrative Agent may
determine.
“Canadian Revolving Credit Loan” means any revolving loan denominated in
Canadian Dollars made to the Canadian Borrower pursuant to Section 2.1, and all
such revolving loans collectively as the context requires.
“Canadian Revolving Credit Note” means a promissory note made by the Canadian
Borrower in favor of a Revolving Credit Lender evidencing the Canadian Revolving
Credit Loans made by such Revolving Credit Lender, substantially in the form
attached as Exhibit A-2, and any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.
“Canadian Revolving Credit Sublimit” means the lesser of (a)
$250,000,000325,000,000 and (b) the Revolving Credit Commitment.
“Canadian Secured Obligations” means, collectively, (a) the Canadian Obligations
and (b) all existing or future payment and other obligations owing by any
Canadian Credit Party or any Foreign Subsidiary under (i) any Secured Hedge
Agreement with a Canadian Hedge Bank and (ii) any Secured Cash Management
Agreement with a Canadian Cash Management Bank.
“Canadian Secured Parties” means, collectively, the Administrative Agent, the
Lenders, the Canadian Hedge Banks, the Canadian Cash Management Banks, each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 11.5, any other holder from time to time of any Canadian
Secured Obligations and, in each case, their respective successors and permitted
assigns.
“Canadian Subsidiary” means any Subsidiary that is organized under the laws of
Canada or any province or territory thereof, including, without limitation, the
Canadian Borrower.
“Canadian Subsidiary Guarantors” means, collectively, all direct and indirect
Canadian Subsidiaries in existence on the Closing Date (other than the Canadian
Borrower) or which become a party to the Canadian Credit Party Guarantee
Agreement pursuant to Section 8.14.
“Canadian Swingline Loan” means any swingline loan denominated in Canadian
Dollars made by the applicable Swingline Lender to the Canadian Borrower
pursuant to Section 2.2, and all such swingline loans collectively as the
context requires.
“Canadian Swingline Note” means a promissory note made by the Canadian Borrower
in favor of the applicable Swingline Lender evidencing the Canadian Swingline
Loans made by the Swingline Lender, substantially in the form attached as
Exhibit A-4, and any substitutes therefor, and any replacements, restatements,
renewals or extension thereof, in whole or in part.
“Canadian Term Loan Note” means a promissory note made by the Canadian Borrower
in favor of a Term Loan Lender evidencing the portion of the Term Loans made to
the Canadian Borrower by such Term Loan Lender, substantially in the form
attached as Exhibit A-6, and any substitutes therefor, and any replacements,
restatements or extensions thereof, in whole or in part.
“Canadian Termination Event” means a Canadian Pension Plan Unfunded Liability in
excess of the Threshold Amount or the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of any Credit Party or any Subsidiary thereof in an
aggregate amount in excess of the Threshold Amount: (a) the institution of any
steps by any Governmental Authority to order the termination or wind-up, in full
or in part, of any Canadian Employee Benefit Plan, (b) the institution of any
steps by a Credit Party to terminate, in full or in part, any Canadian Pension
Plan if such plan has a Canadian Pension Plan Unfunded Liability, (c) an event
respecting any Canadian Employee Benefit Plan which could reasonably be expected
to result in the revocation of the registration of such Canadian Employee
Benefit Plan which could otherwise reasonably be expected to adversely affect
the Tax status of any such Canadian Employee Benefit Plan, (d) any event or
condition which would reasonably constitute grounds under Canadian Pension Laws
for the full or partial termination of, or the appointment of a trustee or
replacement administrator to administer, any Canadian Employee Benefit Plan, (e)
the partial or complete withdrawal of any Credit Party from a Canadian
Multiemployer Plan if withdrawal liability is asserted by such plan or by any
Governmental Authority, or (f) any event or condition which results in the
increase in the liability of any Credit Party or any Subsidiary thereof under a
Canadian Multiemployer Plan.
“Capital Expenditures” means, with respect to the Consolidated Companies on a
Consolidated basis, for any period, (a) the additions to property, plant and
equipment and other capital expenditures that are (or would be) set forth in a
consolidated statement of cash flows of such Person for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations during such period, but
excluding expenditures for the restoration, repair or replacement of any fixed
or capital asset which was destroyed or damaged, in whole or in part, to the
extent financed by the proceeds of an insurance policy maintained by such
Person.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with, or deliver to the Administrative Agent, or directly to the
applicable Issuing Lender (with notice thereof to the Administrative Agent), for
the benefit of one or more of the Issuing Lenders, one or both of the Swingline
Lenders or the Lenders, as collateral for L/C Obligations or obligations of the
Lenders to fund participations in respect of L/C Obligations or Swingline Loans,
cash or deposit account balances or, if the Administrative Agent and the
applicable Issuing Lender and/or the applicable Swingline Lender, as the case
may be, shall agree, in their sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to the
Administrative Agent, such Issuing Lender and/or such Swingline Lender, as
applicable. “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by Canada or the United States (or any agency
thereof) maturing within one hundred twenty (120) days from the date of
acquisition thereof, (b) commercial paper maturing no more than one hundred
twenty (120) days from the date of creation thereof and currently having the
highest rating obtainable from either S&P or Moody’s, (c) certificates of
deposit and bankers’ acceptances maturing no more than one hundred twenty (120)
days from the date of creation thereof issued by commercial banks incorporated
under the laws of the United States or Canada, each having combined capital,
surplus and undivided profits of not less than $500,000,000 and having a rating
of “A” or better by a nationally recognized rating agency; provided that the
aggregate amount invested in such certificates of deposit and bankers’
acceptances shall not at any time exceed $5,000,000 for any one such certificate
of deposit or bankers’ acceptance and $10,000,000 for any one such bank, or (d)
time deposits maturing no more than thirty (30) days from the date of creation
thereof with commercial banks or savings banks or savings and loan associations
each having membership either in the FDIC or the CDIC or the deposits of which
are insured by the FDIC or the CDIC and in amounts not exceeding the maximum
amounts of insurance thereunder.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables and purchasing cards), electronic funds
transfer and other cash management arrangements.
“Cash Management Bank” means any US Cash Management Bank or Canadian Cash
Management Bank.
“CDIC” means the Canada Deposit Insurance Corporation.
“CDOR Rate” means the rate of interest per annum determined by the
Administrative Agent on the basis of the rate applicable to Canadian Dollar
bankers’ acceptances for the applicable Interest Period (or if such Interest
Period is not equal to a number of months, for a term equivalent to the number
of months closest to such Interest Period) appearing on the “CDOR Page”, or any
successor page of Reuters Monitor Money Rates Service (or such other page or
commercially available source displaying Canadian interbank bid rates for
Canadian Dollar bankers’ acceptances as may be designated by the Administrative
Agent from time to time), as of 10:00 a.m. (Toronto, Ontario time) two (2)
Business Days prior to the first day of the applicable Interest Period (or if
such day is not a Business Day, then on the immediately preceding Business Day).
Each calculation by the Administrative Agent of the CDOR Rate shall be
conclusive and binding for all purposes, absent manifest error.
Notwithstanding the foregoing, if the CDOR Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.
“CDOR Rate Loan” means any Loan bearing interest at a rate determined by
reference to the CDOR Rate.
“Centuri” means Centuri Construction Group, Inc. (formerly known as Isleworth
Holding Co.), a Nevada corporation
“Change in Control” means an event or series of events by which (a) Centuri
shall fail to own, directly or indirectly, and control (i) one hundred percent
(100%) on a fully diluted basis of the economic and voting Equity Interests of
each US Borrower, and (ii) one hundred percent (100%) on a fully diluted basis
of the economic and voting Equity Interests of the Canadian Borrower or (b)
Southwest Gas shall fail to own, directly or indirectly, and control at least
ninety-six percent (96%) on a fully diluted basis of the economic and voting
Equity Interests of each of the Borrowers.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.
“CIBC” means Canadian Imperial Bank of Commerce.
“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan, Swingline Loan or Term Loan and, when used in reference
to any Commitment, whether such Commitment is a Revolving Credit Commitment or a
Term Loan Commitment.
“Closing Date” means the date of this Agreement.
“Code” means the United States Internal Revenue Code of 1986, and the rules and
regulations promulgated thereunder.
“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.
“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).
“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.
“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
“Consolidated Companies” means Centuri and its Subsidiaries.
“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Consolidated Companies in
accordance with GAAP: (a) Consolidated Net Income for such period plus (b) the
sum of the following, without duplication, to the extent deducted in determining
Consolidated Net Income for such period: (i) income and franchise taxes, (ii)
Consolidated Interest Expense and (iii) amortization (including, for the
avoidance of doubt, impairment charges, and amortization of goodwill and
intangible assets acquired or arising from a business acquisition, regardless of
whether presented as a separate line item or included in other book entries),
depreciation and other non‑cash charges (except to the extent that such non-cash
charges are reserved for cash charges to be taken in the future), including any
non-cash equity based compensation expense, (iv) extraordinary losses (excluding
extraordinary losses from discontinued operations) and non-recurring expenses
and restructuring charges reducing Consolidated Net Income which do not
represent a cash item in such period, (v) one-time fees and expenses in
connection with the NEUCO Acquisition in an amount not to exceed $5,000,000,
(vi) net unrealized losses resulting from mark to market accounting for hedging
activities, including, without limitation those resulting from the application
of FASB Accounting Standards Codification 815 and815, (vii) net unrealized
non-cash losses resulting from foreign currency balance sheet adjustments
required by GAAP, and (viii) one-time fees and expenses in connection with the
Linetec Acquisition in an amount not to exceed $10,000,000, less (c) the sum of
the following, without duplication, to the extent included in determining
Consolidated Net Income for such period: (i) interest income, (ii) any
extraordinary gains, (iii) net unrealized gains for items set forth in the
foregoing clauses (b)(vi) and (vii) and (iv) non-cash gains or non-cash items
increasing Consolidated Net Income. For purposes of this Agreement, Consolidated
EBITDA shall be adjusted on a Pro Forma Basis.
Notwithstanding the foregoing, Consolidated EBITDA for the fiscal quarters
ending (x) December 31, 2016,2017, March 31, 2017 and2018, June 30, 20172018 and
September 30, 2018 shall be the amounts corresponding to such fiscal quarters
set forth on Schedule 1.1(c) and (y) September 30, 2017 shall be based on the
financial statements delivered pursuant to Section 8.1(d).
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, determined on a Consolidated basis, without duplication, for the
Consolidated Companies in accordance with GAAP: the ratio of (a) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters ending on such
date minus Maintenance Capital Expenditures during such period (excluding
Acquisitions) minus tax expense paid by the Consolidated Companies on a
Consolidated basis in cash during such period for taxes based on income to (b)
Consolidated Interest Expense paid in cash during such period plus the sum of
all regularly scheduled payments of principal on Consolidated Funded
Indebtedness (including the principal component of payments due on Capital
Leases) due during the four (4) consecutive fiscal quarter period immediately
succeeding such date. For purposes of this Agreement, Maintenance Capital
Expenditures and Consolidated Interest Expense shall be adjusted on a Pro Forma
Basis.
Notwithstanding the foregoing, Maintenance Capital Expenditures, tax expense
paid by the Consolidated Companies on a Consolidated basis in cash and
Consolidated Interest Expense for the fiscal quarters ending (i) December 31,
2016,2017, March 31, 2017 and2018, June 30, 20172018 and September 30, 2018
shall be the amounts corresponding to such fiscal quarters set forth on Schedule
1.1(c) and (ii) September 30, 2017 shall be based on the financial statements
delivered pursuant to Section 8.1(d).
“Consolidated Funded Indebtedness means, as of any date of determination with
respect to the Consolidated Companies on a Consolidated basis, without
duplication, the sum of all Indebtedness (other than Indebtedness in respect of
obligations under any undrawn letter of credit) of the Consolidated Companies.
“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Consolidated
Companies in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Lease Obligations and all
net payment obligations pursuant to Hedge Agreements) for such period.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness on such date to (b) Consolidated EBITDA
for the period of four (4) consecutive fiscal quarters ending on or immediately
prior to such date.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Consolidated Companies for such period, determined on a Consolidated basis,
without duplication, in accordance with GAAP; provided, that in calculating
Consolidated Net Income of the Consolidated Companies for any period, there
shall be excluded (a) the net income (or loss) of any Person (other than a
Subsidiary which shall be subject to clause (c) below), in which any of the
Consolidated Companies has a joint interest with a third party, except to the
extent such net income is actually paid in cash to any of the Consolidated
Companies by dividend or other distribution during such period (provided that
the net income (or loss) of W.S. Nicholls Western Construction, Ltd.
attributable to the ownership percentage held by the Consolidated Companies
shall be included regardless of whether such amounts are paid in cash to the
Consolidated Companies), (b) the net income (or loss) of any Person accrued
prior to the date it becomes a Subsidiary of any of the Consolidated Companies
or is merged into or consolidated with any of the Consolidated Companies or that
Person’s assets are acquired by any of the Consolidated Companies except to the
extent included pursuant to the foregoing clause (a), (c) the net income (if
positive), of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to any of the Consolidated
Companies of such net income (i) is not at the time permitted by operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such Subsidiary or (ii)
would be subject to any taxes payable on such dividends or distributions, but in
each case only to the extent of such prohibition or taxes and (d) any gain or
loss from Asset Dispositions during such period.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility, the Swingline Facility and the L/C Facility.
“Credit Parties” means, collectively, the US Credit Parties and the Canadian
Credit Parties.
“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
the Bankruptcy and Insolvency Act (Canada), the Winding-Up and Restructuring Act
(Canada), the Companies’ Creditors Arrangement Act (Canada) and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, Canada or other applicable
jurisdictions from time to time in effect.
“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans or any Term
Loan required to be funded by it hereunder within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and Centuri in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, any Issuing Lender, any Swingline Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified Centuri, the Administrative
Agent, any Issuing Lender or any Swingline Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or Centuri, to confirm in writing to the Administrative
Agent and Centuri that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and Centuri), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the CDIC, the FDIC or any other state or federal regulatory authority acting in
such a capacity or (iii) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
5.15(b)) upon delivery of written notice of such determination to Centuri, each
Issuing Lender, each Swingline Lender and each Lender.
“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests) (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part, (c)
provide for the scheduled payment of dividends in cash or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Term Loan Maturity Date; provided that if such
Equity Interests are issued pursuant to a plan for the benefit of the
Consolidated Companies or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Equity Interests solely because they
may be required to be repurchased by the Consolidated Companies in order to
satisfy applicable statutory or regulatory obligations.
“Dollar Amount” means, with respect to any sum expressed in Canadian Dollars,
the amount of Dollars which is equivalent to the amount so expressed in Canadian
Dollars at the Spot Rate determined by the Administrative Agent to be available
to it at the relevant time (including on each Revaluation Date).


“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.    
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.9(b)(iii)).
“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.
“Engagement Letter” means that certain Engagement Letter dated as of October 10,
2017,November 1, 2018, by and among Wells Fargo Securities, LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated and the Borrowers, as amended, restated,
supplemented or otherwise modified from time to time.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.
“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.
“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of Section
414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto) as in effect
from time to time.
“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
“Exchange Act” means the Securities Exchange Act of 1934 (15 U.S.C. 78a et
seq.).
“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including the keepwell provisions in each
applicable Guaranty Agreement). If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal for the reasons identified
in the immediately preceding sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by Centuri under Section 5.12(b)) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 5.11,
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 5.11(g), (d) any United States
federal withholding Taxes imposed under FATCA, and (e) any Taxes imposed on a
Lender by reason of such Lender (i) being a "specified shareholder” (as defined
in subsection 18(5) of the ITA) of a Credit Party or (ii) not dealing at arm's
length (for purposes of the ITA) with a "specified shareholder" (as defined in
subsection 18(5) of the ITA) of the Credit Party.
“Existing Credit Agreement” has the meaning assigned thereto in the Statement of
Purpose hereto.
“Existing Lender” has the meaning assigned thereto in the Statement of Purpose
hereto.
“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1(b).
“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of the Term Loans made by
such Lender then outstanding, or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreements
and related legislation or official administrative rules or regulations with
respect thereto.
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day (or, if such day is not a
Business Day, for the immediately preceding Business Day), as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day,
provided that if such rate is not so published for any day which is a Business
Day, the average of the quotation for such day on such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by the Administrative Agent.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
“Fee Letters” means (a) that certain Agent Fee Letter dated as of October 10,
2017, amongst the BorrowersCenturi, Wells Fargo Securities, LLC and Wells Fargo,
(b) that certain fee letter dated as of October 10, 2017 amongst the Borrowers
and Merrill Lynch, Pierce, Fenner & Smith Incorporated and (c, (c) that certain
Wells Fargo Fee Letter dated as of November 1, 2018, between Centuri and Wells
Fargo Securities, LLC and (d) that certain fee letter dated as of November 1,
2018 amongst the Borrowers and Merrill Lynch, Pierce, Fenner & Smith
Incorporated and (e) any letter between one or more of the Borrowers and any
Issuing Lender (other than Wells Fargo) relating to certain fees payable to such
Issuing Lender in its capacity as such, in each case, as amended, restated,
supplemented or otherwise modified from time to time.
“First Amendment” means that certain Amendment dated as of November 30, 2018 by
and among the Credit Parties, the Lenders party thereto and the Administrative
Agent.
“First Amendment Effective Date” means the first date that all the conditions
precedent in the First Amendment are satisfied or waived.
“First Tier Foreign Subsidiary” means any Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
and the Equity Interests of which are owned directly by any US Credit Party.
“Fiscal Year” means the fiscal year of the Consolidated Companies ending on
December 31.
“Foreign Lender” means (a) with respect to the US Borrowers, a Lender that is
not a U.S. Person, and (b) with respect to the Canadian Borrower, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Canadian Borrower is resident for tax purposes.
“Foreign Subsidiary” means any Subsidiary that is not a US Subsidiary.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender, other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and (b)
with respect to any Swingline Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.
“Governmental Authority” means the government of the United States or Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assuming in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part).
“Guaranty Agreements” means, collectively, the US Credit Party Guaranty
Agreement and the Canadian Credit Party Guarantee Agreement.
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed by a Governmental Authority to constitute a nuisance or a trespass
which pose a health or safety hazard to Persons or neighboring properties, (f)
which consist of underground or aboveground storage tanks, whether empty, filled
or partially filled with any substance or (g) which contain, without limitation,
asbestos, polychlorinated biphenyls, urea formaldehyde foam insulation,
petroleum hydrocarbons, petroleum derived substances or waste, crude oil,
nuclear fuel, natural gas or synthetic gas.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.
“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article IX, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
or the Administrative Agent (including on the Closing Date), is a party to a
Hedge Agreement with a Credit Party, in each case in its capacity as a party to
such Hedge Agreement.
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).
“Immaterial Subsidiary” means any Subsidiary designated in writing by Centuri to
the Administrative Agent as an Immaterial Subsidiary that is not already a
Credit Party and that does not, as of the last day of the most recently
completed period of four (4) consecutive fiscal quarters for which Centuri has
delivered financial statements pursuant to Section 6.1(e)(i), 8.1(a) or 8.1(b),
as applicable, have assets with a value in excess of 2.0% of the Consolidated
total assets of the Consolidated Companies and did not, as of such period, have
revenues exceeding 2.0% of the Consolidated revenues of the Consolidated
Companies; provided that if (a) such Subsidiary shall have been designated in
writing by Centuri to the Administrative Agent as an Immaterial Subsidiary, and
(b) if (i) the aggregate total assets then owned by all Subsidiaries of Centuri
that would otherwise constitute Immaterial Subsidiaries shall have an aggregate
value in excess of 5.0% of the Consolidated total assets of the Consolidated
Companies as of the last day of such fiscal quarter or (ii) the combined
revenues of all Subsidiaries of Centuri that would otherwise constitute
Immaterial Subsidiaries shall exceed 5.0% of the Consolidated revenues of the
Consolidated Companies for such four-quarter period, Centuri shall re-designate
one or more of such Subsidiaries to not be Immaterial Subsidiaries within ten
(10) Business Days after delivery of the Officer’s Compliance Certificate for
such fiscal quarter such that only those such Subsidiaries as shall then have
aggregate assets of less than 5.0% of the Consolidated total assets of the
Consolidated Companies and combined revenues of less than 5.0% of the
Consolidated revenues of the Consolidated Companies shall constitute Immaterial
Subsidiaries. Notwithstanding the foregoing, in no event shall (A) any
Subsidiary that owns a majority of the Equity Interests of a Material
Subsidiary, (B) any Wholly-Owned US Subsidiary that owns, or otherwise licenses
or has the right to use, trademarks and other intellectual property material to
the operation of the Consolidated Companies or (C) any Subsidiary that is an
obligor or guarantor of any Indebtedness of any Credit Party or any Subsidiary
thereof in excess of the Threshold Amount, in any such case be designated as an
Immaterial Subsidiary.
“Increase Effective Date” has the meaning assigned thereto in Section 5.13(c).
“Incremental Increases” has the meaning assigned thereto in Section 5.13(a)(ii).
“Incremental Lender” has the meaning assigned thereto in Section 5.13(b).
“Incremental Term Loan” has the meaning assigned thereto in Section 5.13(a)(i).
“Incremental Term Loan Commitment” means the commitment of any Lender to make an
Incremental Term Loan to a Borrower in accordance with Section 5.13.
“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:
(a)    all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;
(b)    all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements), except trade payables
arising in the ordinary course of business not more than ninety (90) days past
due, or that are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of such Person;
(c)    the Attributable Indebtedness of such Person with respect to such
Person’s Capital Lease Obligations and Synthetic Leases (regardless of whether
accounted for as indebtedness under GAAP);
(d)    all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);
(e)    all Indebtedness of any other Person secured by a Lien on any asset owned
or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements except trade payables
arising in the ordinary course of business), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;
(f)    all obligations, contingent or otherwise, of any such Person relative to
the face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person;
(g)    all obligations of any such Person in respect of Disqualified Equity
Interests;
(h)    all net obligations of such Person under any Hedge Agreements; and
(i)    all Guarantees of any such Person with respect to any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date. In respect of Indebtedness of another Person secured by
a Lien on the assets of the specified Person, the amount of such Indebtedness as
of any date of determination will be the lesser of (x) the fair market value of
such assets as of such date and (y) the amount of such Indebtedness as of such
date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Indemnitee” has the meaning assigned thereto in Section 12.3(b).
“Information” has the meaning assigned thereto in Section 12.10.
“Initial Canadian Term Loan” means the term loan denominated in Canadian Dollars
made to the Canadian Borrower, by the Term Loan Lenders pursuant to Section
4.1(a).
“Initial Term Loans” means, collectively, the Initial Canadian Term Loan and the
Initial US Term-2 Loan.
“Initial US Term-2 Loan” means the term loan denominated in Dollars made to a US
Borrower, by the Term Loan Lenders pursuant to Section 4.1(b).
“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.
“Intellichoice Entities” means Intellichoice Energy, LLC and each of its
Subsidiaries.
“Interest Period” means, as to each LIBOR Rate Loan or CDOR Rate Loan, the
period commencing on the date such LIBOR Rate Loan and CDOR Rate Loan is
disbursed or converted to or continued as a LIBOR Rate Loan or CDOR Rate Loan
and ending on the date one (1), two (2), three (3), or six (6) months
thereafter, in each case as selected by the applicable Borrower in its Notice of
Borrowing or Notice of Conversion/Continuation and subject to availability;
provided that:
(a)    the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan or CDOR Rate Loan and, in the case of
immediately successive Interest Periods, each successive Interest Period shall
commence on the date on which the immediately preceding Interest Period expires;
(b)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a LIBOR Rate Loan or
CDOR Rate Loan would otherwise expire on a day that is not a Business Day but is
a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the immediately preceding Business Day;
(c)    any Interest Period with respect to a LIBOR Rate Loan or CDOR Rate Loan
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the relevant
calendar month at the end of such Interest Period;
(d)    no Interest Period shall extend beyond the Revolving Credit Maturity Date
or the Term Loan Maturity Date, as applicable, and Interest Periods shall be
selected by the applicable Borrower so as to permit such Borrower to make the
quarterly principal installment payments pursuant to Section 4.3 without payment
of any amounts pursuant to Section 5.9; and
(e)    there shall be no more than tensixteen (1016) Interest Periods in effect
at any time.
“Interstate Commerce Act” means the body of law commonly known as the Interstate
Commerce Act (49 U.S.C §§ 1 et seq.).
“Investment Company Act” means the Investment Company Act of 1940 (15 U.S.C. §
80(a)(1), et seq.).
“IRS” means the United States Internal Revenue Service.
“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
“Issuing Lenders” means (a) Wells Fargo, solely in its capacity as issuer of US
Letters of Credit and Canadian Letters of Credit, (b) CIBC, solely in its
capacity as issuer of Canadian Letters of Credit, (c) solely with respect to
Existing Letters of Credit, the applicable issuer thereof listed on Schedule
1.1(b) and (d) any other Revolving Credit Lender to the extent it has agreed, in
its sole discretion, to act as an “Issuing Lender” hereunder and that has been
approved in writing by Centuri and the Administrative Agent (such approval by
the Administrative Agent not to be unreasonably delayed or withheld), in each
case in its capacity as issuer of any Letter of Credit (including each Existing
Letter of Credit) hereunder or any successor thereto.
“ITA” means the Income Tax Act (Canada), as amended from time to time.
“L/C Commitment” means, as to any Issuing Lender, the obligation of such Issuing
Lender to issue Letters of Credit for the account of the Borrowers or one or
more of their respective Subsidiaries from time to time in an aggregate amount
equal to such amount as set forth on Schedule 1.1(d) or as separately agreed to
in a written agreement between Centuri and such Issuing Lender (which such
agreement shall be promptly delivered to the Administrative Agent upon
execution), in each case any such amount may be changed after the Closing Date
in a written agreement between Centuri and such Issuing Lender (which such
agreement shall be promptly delivered to the Administrative Agent upon
execution); provided that the L/C Commitment with respect to any Person that
ceases to be an Issuing Lender for any reason pursuant to the terms hereof shall
be $0 (subject to the Letters of Credit of such Person remaining outstanding in
accordance with the provisions hereof).
“L/C Facility” means the letter of credit facility established pursuant to
Article III.
“L/C Obligations” means, collectively, the Canadian L/C Obligations and the US
L/C Obligations.
“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the applicable Issuing
Lender.
“L/C Sublimit” means the lesser of (a) $40,000,00050,000,000 and (b) the
Revolving Credit Commitment.
“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption or pursuant to Section 5.13,
other than any Person that ceases to be a party hereto as a Lender pursuant to
an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lenders.
“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 5.13.
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.
“Letter of Credit Application” means an application and a reimbursement
agreement, in the form specified by the applicable Issuing Lender from time to
time, requesting such Issuing Lender to issue a Letter of Credit.
“Letters of Credit” means the collective reference to Canadian Letters of Credit
and US Letters of Credit.
“LIBOR” means, subject to the implementation of a Replacement Rate in accordance
with Section 5.8(c),
(a)    for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period as published by the
ICE Benchmark Administration Limited, a United Kingdom company, or a comparable
or successor quoting service approved by the Administrative Agent (or, if
applicable, an alternative rate in accordance with Section 5.8(c)), at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period. If, for any reason, such rate is
not so published then “LIBOR” shall be determined by the Administrative Agent to
be the arithmetic average of the rate per annum at which deposits in Dollars
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) London
Banking Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period, and
(b)    for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) as published by the ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by the Administrative Agent (or, if applicable, an
alternative rate in accordance with Section 5.8(c)), at approximately 11:00 a.m.
(London time) on such date of determination, or, if such date is not a Business
Day, then the immediately preceding Business Day. If, for any reason, such rate
is not so published then “LIBOR” for such Base Rate Loan shall be determined by
the Administrative Agent to be the arithmetic average of the rate per annum at
which deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) on such date of determination for a period equal to one month commencing
on such date of determination.
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.
Notwithstanding the foregoing, (x) if LIBOR (including, without limitation, any
Replacement Rate with respect thereto) shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement and (y) unless otherwise
specified in any amendment to this Agreement entered into in accordance with
Section 5.8(c), in the event that a Replacement Rate with respect to LIBOR is
implemented then all references herein to LIBOR shall be deemed references to
such Replacement Rate.
“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:
LIBOR Rate =
LIBOR
 
1.00-Eurodollar Reserve Percentage

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset whether statutory, based on common law, contract, or
otherwise. For the purposes of this Agreement, a Person shall be deemed to own
subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, Capital
Lease Obligation or other title retention agreement relating to such asset.
“Linetec” means Linetec Services, LLC, a Delaware limited liability company.
“Linetec Acquisition” means the acquisition by Meritus of a majority of the
Equity Interests of Linetec pursuant to the Linetec Purchase Agreement.
“Linetec Purchase Agreement” means that certain Membership Interest Purchase
Agreement dated November 26, 2018 by and among, inter alia, Meritus, Linetec and
the existing sole equity holders of Linetec, including all exhibits, schedules
and annexes thereto.
“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Guaranty Agreements, the
Engagement Letter, the Fee Letters and each other document, instrument,
certificate and agreement executed and delivered by the Credit Parties or any of
their respective Subsidiaries in favor of or provided to the Administrative
Agent or any Secured Party in connection with this Agreement or otherwise
referred to herein or contemplated hereby (excluding any Secured Hedge Agreement
and any Secured Cash Management Agreement).
“Loans” means the collective reference to the Revolving Credit Loans, the Term
Loans and the Swingline Loans, and “Loan” means any of such Loans.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Maintenance Capital Expenditures” means Capital Expenditures for the
maintenance, repair, replacement, restoration or refurbishment of then existing
properties of the Consolidated Companies, excluding (a) any portion of the
purchase price for a Permitted Acquisition which is classified as a fixed or
capital asset on a Consolidated balance sheet of the Consolidated Companies
prepared in accordance with GAAP and (b) any such expenditures to the extent
financed by the proceeds of a substantially concurrent Asset Disposition of
owned equipment of the Consolidated Companies.
“Material Adverse Effect” means, with respect to the Consolidated Companies, (a)
a material adverse effect on the properties, business, operations or financial
condition of such Persons, taken as a whole, (b) a material impairment of the
ability of any such Person to perform its obligations under the Loan Documents
to which it is a party, (c) a material impairment of the rights and remedies of
the Administrative Agent or any Lender under any Loan Document or (d) an
impairment of the legality, validity, binding effect or enforceability against
any Credit Party of any Loan Document to which it is a party.
“Material Contract” means any contract or agreement, written or oral, of any
Credit Party or any of its Subsidiaries, the failure to comply with which could
reasonably be expected to have a Material Adverse Effect.
“Material Subsidiary” means, as of any date, any Subsidiary that is not an
Immaterial Subsidiary.
“Meritus” means the Meritus Group, Inc., a Nevada corporation.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
100% of the sum of (i) the Fronting Exposure of the Issuing Lenders with respect
to Letters of Credit issued and outstanding at such time and (ii) the Fronting
Exposure of the Swingline Lenders with respect to all Swingline Loans
outstanding at such time and (b) otherwise, an amount determined by the
Administrative Agent and each of the applicable Issuing Lenders that is entitled
to Cash Collateral hereunder at such time in their sole discretion.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is making,
or is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding seven (7) years.
“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its Subsidiaries therefrom (including any cash, Cash
Equivalents, deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, as and when received) less the sum of (i) in the case
of an Asset Disposition, all income taxes and other taxes assessed by, or
reasonably estimated to be payable to, a Governmental Authority as a result of
such transaction (provided that if such estimated taxes exceed the amount of
actual taxes required to be paid in cash in respect of such Asset Disposition,
the amount of such excess shall constitute Net Cash Proceeds), (ii) all
customary out-of-pocket fees and expenses incurred in connection with such
transaction or event and (iii) the principal amount of, premium, if any, and
interest on any Indebtedness secured on a pari passu on senior ranking to the
Liens created under the Loan Documents by a Lien on the asset (or a portion
thereof) disposed of, which Indebtedness is required to be repaid in connection
with such transaction or event, and (b) with respect to any Debt Issuance, the
gross cash proceeds received by any Credit Party or any of its Subsidiaries
therefrom less all customary out-of-pocket legal, underwriting and other fees
and expenses (whether similar or dissimilar to the foregoing) incurred in
connection therewith.
“NEUCO” means New England Utility Constructors, Inc.
“NEUCO Acquisition” means the acquisition of all of the Equity Interests of
NEUCO pursuant to the NEUCO Purchase Agreement.
“NEUCO Material Adverse Effect” means any event, occurrence, fact, condition or
change that has or could reasonably be expected to have a materially adverse
effect on (a) the business, results of operations, condition (financial or
otherwise) or assets of NEUCO, or (b) the ability of Sellers (as defined in the
NEUCO Purchase Agreement) to consummate the transactions contemplated by the
NEUCO Purchase Agreement on a timely basis; provided, however, that “NEUCO
Material Adverse Effect” shall not include any event, occurrence, fact,
condition or change, directly or indirectly, arising out of or attributable
to:(i) general economic or political conditions; (ii) any changes in financial
or securities markets in general; (iii) act of war (whether or not declared),
armed hostilities or terrorism, or the escalation or worsening thereof; (iv) any
action required or expressly permitted by the NEUCO Purchase Agreement, except
pursuant to Sections 4.04 and 7.03 thereof; (v) any changes in applicable laws
or accounting rules, including GAAP; or (vi) the public announcement, pendency
or completion of the transactions contemplated by the NEUCO Purchase Agreement;
provided further, however, that any event, occurrence, fact, condition or change
referred to in clauses (i) through (iii) or clause (v) immediately above shall
be taken into account in determining whether a NEUCO Material Adverse Effect has
occurred or could reasonably be expected to occur to the extent that such event,
occurrence, fact, condition or change has a disproportionate effect on NEUCO
compared to other participants in the industries in which NEUCO conducts its
businesses.
“NEUCO Purchase Agreement” means that certain Stock Purchase Agreement effective
as of November 1, 2017, by and among Meritus, as purchaser, NEUCO, as the
company, the equity holders of NEUCO immediately prior to the NEUCO Acquisition,
as sellers and Edward A. Bond, Jr., as seller representative, together with all
schedules and exhibits thereto and as the same may be amended, restated,
supplemented or otherwise modified from time to time prior to the Closing Date.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination of any Loan Document that (a)
requires the approval of all Lenders or all affected Lenders in accordance with
the terms of Section 12.2 and (b) has been approved by the Required Lenders.
“Non-Credit Party Subsidiary” means any Subsidiary of a Consolidated Company
that is not a Credit Party.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Notes” means the collective reference to the US Revolving Credit Notes, the US
Swingline Note, the US Term Loan Notes, the Canadian Revolving Credit Notes, the
Canadian Swingline Note and the Canadian Term Loan Notes.
“Notice of Account Designation” has the meaning assigned thereto in Section
2.3(b).
“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).
“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
5.2.
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).
“NPL” means NPL Construction Co., a Nevada corporation.
“Obligations” means, collectively, the Canadian Obligations and the US
Obligations.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of Centuri substantially in the form attached as
Exhibit F.
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease Obligation.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12).
“Participant” has the meaning assigned thereto in Section 12.9(d).
“Participant Register” has the meaning assigned thereto in Section 12.9(d).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates and
shall not include any Canadian Pension Plan.
“Permitted Acquisition” means any Acquisition by any Credit Party if each such
Acquisition meets all of the following requirements:
(a)    no less than fifteen (15) Business Days prior to the proposed closing
date of such Acquisition (or such shorter period as agreed to by the
Administrative Agent in its sole discretion), Centuri shall have delivered
written notice of such Acquisition to the Administrative Agent and the Lenders,
which notice shall include the proposed closing date of such Acquisition;
(b)    Centuri shall have certified on or before the closing date of such
Acquisition, in writing and in a form reasonably acceptable to the
Administrative Agent, that such Acquisition has been approved by the board of
directors (or equivalent governing body) of the Person to be acquired;
(c)    the Person or business to be acquired shall be in a line of business
permitted pursuant to Section 9.11 or, in the case of an Acquisition of assets,
the assets acquired are useful in the business of the Consolidated Companies as
conducted immediately prior to such Acquisition;
(d)    if such transaction is a merger, amalgamation, or consolidation, a
Borrower or a Subsidiary Guarantor shall be the surviving Person and no Change
in Control shall have been effected thereby;
(e)    Centuri shall have delivered to the Administrative Agent such documents
reasonably requested by the Administrative Agent or the Required Lenders
(through the Administrative Agent) pursuant to Section 8.14 to be delivered at
the time required pursuant to Section 8.14;
(f)    if the Permitted Acquisition Consideration for any such Acquisition (or
series of related Acquisitions) exceeds $30,000,00040,000,000 in the aggregate,
no later than five (5) Business Days (or such shorter period as agreed to by the
Administrative Agent in its sole discretion) prior to the proposed closing date
of such Acquisition, Centuri shall have delivered to the Administrative Agent an
Officer’s Compliance Certificate for the most recent fiscal quarter end
preceding such Acquisition for which financial statements are available
demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, that the Consolidated Companies are in compliance on a Pro
Forma Basis (as of the date of the Acquisition and after giving effect thereto
and any Indebtedness incurred in connection therewith) with each covenant
contained in Section 9.13;
(g)    if the Permitted Acquisition Consideration for any such Acquisition (or
series of related Acquisitions) exceeds $30,000,00040,000,000 in the aggregate,
no later than five (5) Business Days (or such shorter period as agreed to by the
Administrative Agent in its sole discretion) prior to the proposed closing date
of such Acquisition, Centuri, to the extent requested by the Administrative
Agent, (i) shall have delivered to the Administrative Agent promptly upon the
finalization thereof copies of substantially final Permitted Acquisition
Documents, which shall be in form and substance reasonably satisfactory to the
Administrative Agent, and (ii) shall have delivered to, or made available for
inspection by, the Administrative Agent substantially complete Permitted
Acquisition Diligence Information, which shall be in form and substance
reasonably satisfactory to the Administrative Agent;
(h)    no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such Acquisition and any Indebtedness incurred
in connection therewith;
(i)    Centuri shall have obtained the prior written consent of the
Administrative Agent and the Required Lenders prior to the consummation of such
Acquisition if either (A) the Permitted Acquisition Consideration for any such
Acquisition (or series of related Acquisitions) exceeds $50,000,00075,000,000 or
(B) the Permitted Acquisition Consideration for such Acquisition (or series of
related Acquisitions) together with all other Acquisitions consummated during
the term of this Agreement exceeds $75,000,000100,000,000 in the aggregate; and
(j)    if the Permitted Acquisition Consideration for any such Acquisition (or
series of related Acquisitions) exceeds $30,000,00040,000,000 in the aggregate,
Centuri shall have (i) delivered to the Administrative Agent a certificate of a
Responsible Officer certifying that all of the requirements set forth above have
been satisfied or waived or will be satisfied or waived on or prior to the
consummation of such purchase or other Acquisition and (ii) provided such other
documents and other information as may be reasonably requested by the
Administrative Agent in connection with such purchase or other Acquisition.
Notwithstanding the foregoing, the NEUCO Acquisition and the Linetec Acquisition
shall each constitute a Permitted Acquisition and the Permitted Acquisition
Consideration related thereto shall not count towards the $75,000,000100,000,000
limit set forth in clause (i) above.


“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price, including, but not limited to, any assumed debt, earn-outs (valued at the
maximum amount payable thereunder), deferred payments, or Equity Interests of
any Borrower or any Subsidiary Guarantor, net of the applicable acquired
company’s cash and Cash Equivalents balance (as shown on its most recent
financial statements delivered in connection with the applicable Permitted
Acquisition) to be paid on a singular basis in connection with any applicable
Permitted Acquisition as set forth in the applicable Permitted Acquisition
Documents executed by such Borrower or such Subsidiary Guarantor in order to
consummate the applicable Permitted Acquisition.
“Permitted Acquisition Diligence Information” means with respect to any
Acquisition proposed by any Borrower or any Subsidiary Guarantor, to the extent
applicable, all material financial information, all material contracts, all
material customer lists, all material supply agreements, and all other material
information, in each case, reasonably requested to be delivered to the
Administrative Agent in connection with such Acquisition (except to the extent
that any such information is (a) subject to any confidentiality agreement,
unless mutually agreeable arrangements can be made to preserve such information
as confidential, (b) classified or (c) subject to any attorney-client
privilege).
“Permitted Acquisition Documents” means with respect to any Acquisition proposed
by any Borrower or any Subsidiary Guarantor, final copies or substantially final
drafts if not executed at the required time of delivery of the purchase
agreement, sale agreement, merger agreement, amalgamation agreement or other
agreement evidencing such Acquisition, including, without limitation, all legal
opinions and each other document executed, delivered, contemplated by or
prepared in connection therewith and any amendment, modification or supplement
to any of the foregoing.
“Permitted Liens” means the Liens permitted pursuant to Section 9.2.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” has the meaning assigned thereto in Section 8.2.
“PPSA” means the Personal Property Security Act of Ontario or any successor
statute or similar legislation of any jurisdiction the laws of which are
required by such legislation to be applied in connection with the issue,
perfection, enforcement, validity or effect of security interests.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“Pro Forma Basis” means, for any period during which one or more Specified
Transactions occurs, that such Specified Transaction (and all other Specified
Transactions that have been consummated during the applicable period) shall be
deemed to have occurred as of the first day of the applicable period of
measurement and:
(a)    for purposes of calculations made of the financial covenants in Section
9.13, (i) after consummation of any Specified Disposition (A) income statement
items (whether positive or negative) and Capital Expenditures attributable to
the Property or Person disposed of shall be excluded and (B) Indebtedness which
is retired shall be excluded and deemed to have been retired as of the first day
of the applicable period and (ii) after consummation of any Permitted
Acquisition (A) income statement items (whether positive or negative) and
Capital Expenditures attributable to the Person or Property acquired shall, to
the extent not otherwise included in such income statement items for
Consolidated Companies in accordance with GAAP or in accordance with any defined
terms set forth in Section 1.1, be included to the extent relating to any period
applicable in such calculations, and (B) to the extent not retired in connection
with such Permitted Acquisition, Indebtedness of the Person or Property acquired
shall be deemed to have been incurred as of the first day of the applicable
period; and
(b)    for purposes of calculating Consolidated EBITDA, non-recurring costs,
extraordinary expenses and other pro forma adjustments (including anticipated
cost savings and other synergies) attributable to such Specified Transaction
shall be included to the extent that such costs, expenses or adjustments (i) are
reasonably expected to be realized within twelve (12) months of such Specified
Transaction as set forth in reasonable detail on a certificate of a Responsible
Officer of Centuri delivered to the Administrative Agent, (ii) are calculated on
a basis consistent with GAAP and are, in each case, reasonably identifiable,
factually supportable, and expected to have a continuing impact on the
operations of the Consolidated Companies and (iii) are either permitted as an
adjustment pursuant to Article 11 of Regulation S-X under the Securities Act or
represent less than five percent (5%) of Consolidated EBITDA (determined without
giving effect to this clause (b) in the aggregate); provided that the foregoing
costs, expenses, adjustments, cost savings and other synergies shall be without
duplication of any costs, expenses or adjustments that are already included in
the calculation of Consolidated EBITDA or clause (a) above.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lenders” has the meaning assigned thereto in Section 8.2.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.
“Register” has the meaning assigned thereto in Section 12.9(c).
“Reimbursement Obligation” means the obligation of the Borrowers to reimburse
any Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit issued by such Issuing Lender.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Replacement Rate” has the meaning assigned thereto in Section 5.8(c).
“Required Lenders” means, at any time, two or more Lenders having Total Credit
Exposures representing more than fifty percent (50%) of the Total Credit
Exposures of all Lenders or, if the Commitments have been terminated, two or
more Lenders holding more than fifty percent (50%) of the aggregate outstanding
Extensions of Credit. The Total Credit Exposure of any Defaulting Lender shall
be disregarded in determining Required Lenders at any time.
“Required Revolving Credit Lenders” means, at any date, any combination of two
or more Revolving Credit Lenders (except if there is only one Revolving Credit
Lender) holding more than fifty percent (50%) of the sum of the aggregate amount
of the Revolving Credit Commitment or, if the Revolving Credit Commitment has
been terminated, any combination of Revolving Credit Lenders holding more than
fifty percent (50%) of the aggregate Extensions of Credit under the Revolving
Credit Facility; provided that the Revolving Credit Commitment of, and the
portion of the Extensions of Credit under the Revolving Credit Facility, as
applicable, held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Credit Lenders.
“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person reasonably acceptable to the
Administrative Agent. Any document delivered hereunder or under any other Loan
Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.
“Restricted Payment” has the meaning assigned thereto in Section 9.6.
“Revaluation Date” means, with respect to any Extension of Credit, each of the
following: (a) each date of a borrowing, conversion or continuation of any Loan,
(b) each date of issuance of any Letter of Credit, and (c) such additional dates
as the Administrative Agent shall determine or the Required Lenders shall
require.
“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrowers hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 5.13) and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 5.13). The aggregate
Revolving Credit Commitment of all the Revolving Credit Lenders on the
ClosingFirst Amendment Effective Date shall be $250,000,000.325,000,000. The
initial Revolving Credit Commitment of each Revolving Credit Lender on the First
Amendment Effective Date is set forth opposite the name of such Lender on
Schedule 1.1(a).
“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments
have terminated or expired, the Revolving Credit Commitment Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments. The initial Revolving Credit Commitment of
each Revolving Credit Lender is set forth opposite the name of such Lender on
Schedule 1.1(a).
“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 5.13).
“Revolving Credit Facility Increase” has the meaning assigned thereto in Section
5.13(a)(ii).
“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment. With respect to (a) each provision of this
Agreement relating to the making or the repayment of any Canadian Revolving
Credit Loan, (b) any rights of set-off, (c) any rights of indemnification or
expense reimbursement and (d) reserves, capital adequacy or other provisions,
each reference to a “Revolving Credit Lender” shall be deemed to include such
Revolving Credit Lender’s Applicable Designee with respect to the portion of
such Revolving Credit Lender’s Commitment funded by such Applicable Designee.
“Revolving Credit Loan” means, collectively, all US Revolving Credit Loans and
all Canadian Revolving Credit Loans.
“Revolving Credit Maturity Date” means the earliest to occur of (a) November 7,
2022,30, 2023, (b) the date of termination of the entire Revolving Credit
Commitment by the US Borrowers pursuant to Section 2.5, and (c) the date of
termination of the Revolving Credit Commitment pursuant to Section 10.2(a).
“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Revolving Extensions of Credit occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.
“Revolving Extensions of Credit” means (a) any Revolving Credit Loan then
outstanding, (b) any Letter of Credit then outstanding or (c) any Swingline Loan
then outstanding.
“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial and any successor thereto.
“Sanctioned Country” means at any time, a region, country or territory which is
itself the subject or target of any Sanctions (including, as of the Closing
Date, Cuba, Iran, North Korea, Sudan, Syria and Crimea).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any member state of the European Union, Her Majesty’s Treasury of the United
Kingdom, Global Affairs Canada, or other relevant sanctions authority, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in clauses
(a) and (b).
“Sanctions” means sanctions, trade embargoes and anti-terrorism laws, including,
but not limited to, those imposed, administered or enforced from time to time by
the U.S. government (including those administered by OFAC or the U.S. Department
of State), the United Nations Security Council, the European Union, any member
state of the European Union, Her Majesty’s Treasury of the United Kingdom,
Global Affairs Canada, or other relevant sanctions authority.
“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party and any Cash Management Bank.
“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party and any Hedge Bank.
“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement (other than an Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement.
“Secured Parties” means, collectively, the Canadian Secured Parties and the US
Secured Parties.
“Securities Act” means the Securities Act of 1933 (15 U.S.C. §§ 77 et seq.).
“Security Documents” means the collective reference to the US Collateral
Agreement, Canadian Collateral Agreement, and each other agreement or writing
pursuant to which any Credit Party pledges or grants a security interest in any
Property or assets securing the Secured Obligations.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“Southwest Gas” means Southwest Gas Holdings, Inc., a California corporation.
“Specified Disposition” means any Asset Disposition (or series of related Asset
Dispositions) having gross sales proceeds in excess of $7,500,000.10,000,000.
“Specified Transactions” means (a) any Specified Disposition consummated after
the Closing Date, (b) any Permitted Acquisition consummated after the Closing
Date and, (c) the Transactions and (d) the Linetec Acquisition.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two (2) Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution reasonably designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.
“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by any Consolidated Company that is subordinated in right and time of
payment to the Obligations on terms and conditions satisfactory to the
Administrative Agent.
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of
Centuri.
“Subsidiary Guarantors” means, collectively, the US Subsidiary Guarantors and
the Canadian Subsidiary Guarantors.
“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” means the lesser of (a) $20,000,00030,000,000 and (b) the
Revolving Credit Commitment.
“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.
“Swingline Lender” means (a) Wells Fargo, solely in its capacity as swingline
lender with respect to US Swingline Loans and (b) CIBC, solely in its capacity
as swingline lender with respect to Canadian Swingline Loans, in each case, or
any successor thereto.
“Swingline Loan” means, a US Swingline Loan or a Canadian Swingline Loan, as the
context requires, and “Swingline Loans” means, collectively, all US Swingline
Loans and all Canadian Swingline Loans.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
“Term Loan Commitment” means (a) as to any Term Loan Lender, the obligation of
such Term Loan Lender to make a portion of the Initial Term Loans and/or
Incremental Term Loans, as applicable, to the account of the US Borrower or the
Canadian Borrower, as applicable, hereunder on the Closing Date (in the case of
the Initial Canadian Term Loans), the First Amendment Effective Date (in the
case of the Initial US Term-2 Loans) or the applicable borrowing date (in the
case of any Incremental Term Loan) in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.1(a), as
such amount may be increased, reduced or otherwise modified at any time or from
time to time pursuant to the terms hereof and (b) as to all Term Loan Lenders,
the aggregate commitment of all Term Loan Lenders to make such Initial Term
Loans. The aggregate Term Loan Commitment with respect to the Initial Canadian
Term Loan of all Term Loan Lenders on the Closing Date shall be C$128,090,000.
The aggregate Term Loan Commitment with respect to the Initial US Term-2 Loan of
all Term Loan Lenders on the ClosingFirst Amendment Effective Date shall be
$100,000,000.170,000,000. The Term Loan Commitment of each Term Loan Lender as
of the ClosingFirst Amendment Effective Date is set forth opposite the name of
such Term Loan Lender on Schedule 1.1(a).
“Term Loan Facility” means the term loan facility established pursuant to
Article IV (including any new term loan facility established pursuant to Section
5.13).
“Term Loan Lender” means any Lender with a Term Loan Commitment and/or
outstanding Term Loans, each reference to a “Term Loan Lender” shall be deemed
to include such Term Loan Lender’s Applicable Designee with respect to the
portion of such Term Loan Lender’s Term Loan Commitment funded by such
Applicable Designee.
“Term Loan Maturity Date” means the first to occur of (a) November 7, 2022,30,
2023 and (b) the date of acceleration of the Term Loans pursuant to Section
10.2(a).
“Term Loan Percentage” means, with respect to any Term Loan Lender at any time,
the percentage of the total outstanding principal balance of the Term Loans
represented by the outstanding principal balance of such Term Loan Lender’s Term
Loans. The Term Loan Percentage of each Term Loan Lender as of the Closing Date
is set forth opposite the name of such Lender on Schedule 1.1(a).
“Term Loans” means the Initial Term Loans and, if applicable, the Incremental
Term Loans and “Term Loan” means any of such Term Loans.
“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the US Borrowers or any of their respective
Subsidiaries in an aggregate amount in excess of the Threshold Amount: (a) a
“Reportable Event” described in Section 4043 of ERISA for which the thirty (30)
day notice requirement has not been waived by the PBGC, or (b) the withdrawal of
any Credit Party or any ERISA Affiliate from a Pension Plan during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA, or (c) the termination of a Pension Plan, the filing
of a notice of intent to terminate a Pension Plan or the treatment of a Pension
Plan amendment as a termination, under Section 4041 of ERISA, if the plan assets
are not sufficient to pay all plan liabilities, or (d) the institution of
proceedings to terminate, or the appointment of a trustee with respect to, any
Pension Plan by the PBGC, or (e) any other event or condition which would
constitute grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan, or (f) the imposition
of a Lien pursuant to Section 430(k) of the Code or Section 303 of ERISA, or (g)
the determination that any Pension Plan or Multiemployer Plan is considered an
at-risk plan or plan in endangered or critical status with the meaning of
Sections 430, 431 or 432 of the Code or Sections 303, 304 or 305 of ERISA or (h)
the partial or complete withdrawal of any Credit Party or any ERISA Affiliate
from a Multiemployer Plan if withdrawal liability is asserted by such plan, or
(i) any event or condition which results in the reorganization or insolvency of
a Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (j) any event or
condition which results in the termination of a Multiemployer Plan under Section
4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA, or (k) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Credit Party or any ERISA
Affiliate.
“Threshold Amount” means $10,000,000.25,000,000.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time.
“Transactions” means, collectively, (a) the refinancing of Indebtedness
outstanding under the Existing Credit Agreement, (b) the initial Extensions of
Credit, (c) the financing of the NEUCO Acquisition and (d, (d) the financing of
the Linetec Acquisition, (e) the Extensions of Credit on the First Amendment
Effective Date and (f) the payment of the costs incurred in connection with the
foregoing.
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.
“United States” means the United States of America.
“US Borrowers” means, collectively, (a) NPL, (b) Centuri, (c) Meritus and (d)
Vistus.
“US Cash Management Bank” means any Person that, (a) at the time it enters into
a Cash Management Agreement with a US Credit Party or any US Subsidiary thereof,
is a Lender, an Affiliate of a Lender, the Administrative Agent or an Affiliate
of the Administrative Agent, or (b) at the time it (or its Affiliate) becomes a
Lender (including on the Closing Date), is a party to a Cash Management
Agreement with a US Credit Party or any US Subsidiary thereof, in each case in
its capacity as a party to such Cash Management Agreement.
“US Collateral Agreement” means that certain Amended and Restated US Collateral
Agreement of even date herewith executed by the US Credit Parties in favor of
the Administrative Agent, for the ratable benefit of the US Secured Parties and
the Canadian Secured Parties.
“US Credit Parties” means, collectively, the US Borrowers and the US Subsidiary
Guarantors.
“US Credit Party Guaranty Agreement” means that certain Amended and Restated US
Credit Party Guaranty Agreement of even date herewith executed by the US Credit
Parties in favor of the Administrative Agent, for the ratable benefit of the US
Secured Parties and the Canadian Secured Parties.
“US Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a US Credit Party or any US Subsidiary thereof permitted under
Article IX, is a Lender, an Affiliate of a Lender, the Administrative Agent or
an Affiliate of the Administrative Agent or (b) at the time it (or its
Affiliate) becomes a Lender (including on the Closing Date), is a party to a
Hedge Agreement with a US Credit Party or any US Subsidiary thereof, in each
case in its capacity as a party to such Hedge Agreement.
“US L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding US Letters of
Credit and (b) the aggregate amount of drawings under US Letters of Credit which
have not then been reimbursed pursuant to Section 3.5.
“US Letters of Credit” means the collective reference to letters of credit
denominated in Dollars pursuant to Section 3.1 (including any applicable
Existing Letters of Credit). Notwithstanding anything to the contrary contained
herein, a letter of credit issued by any Issuing Lender (other than Wells Fargo
at any time it is also acting as Administrative Agent) shall not be a “US Letter
of Credit” for purposes of the Loan Documents until such time as the
Administrative Agent has been notified in writing of the issuance thereof by the
applicable Issuing Lender.
“US Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans (other than the
Canadian Revolving Credit Loans, the Canadian Swingline Loans, the Initial
Canadian Term Loan and, to the extent applicable, any Incremental Term Loan made
to the Canadian Borrower), (b) the US L/C Obligations and (c) all other fees and
commissions (including attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the US Credit Parties to the Lenders, the Issuing Lenders or the
Administrative Agent, in each case under any Loan Document, with respect to any
Loan (other than any Canadian Revolving Credit Loan, any Canadian Swingline
Loan, the Initial Canadian Term Loan and, to the extent applicable, any
Incremental Term Loan made to the Canadian Borrower) or any US Letter of Credit
of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note and including interest
and fees that accrue after the commencement by or against any Credit Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws, naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“US Revolving Credit Loans” means any revolving loan denominated in Dollars made
to the US Borrowers pursuant to Section 2.1, and all such revolving loans
collectively as the context requires.
“US Revolving Credit Note” means a promissory note made by the US Borrowers in
favor of a Revolving Credit Lender evidencing the Revolving Credit Loans made by
such Revolving Credit Lender, substantially in the form attached as Exhibit A-1,
and any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.
“US Secured Obligations” means, collectively, (a) the US Obligations and (b) all
existing or future payment and other obligations owing by any US Credit Party or
any US Subsidiary thereof under (i) any Secured Hedge Agreement with a US Hedge
Bank and (ii) any Secured Cash Management Agreement with a US Cash Management
Bank.
“US Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the US Hedge Banks, the US Cash Management Banks, each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 12.5, any other holder from time to time of any US Secured
Obligations and, in each case, their respective successors and permitted
assigns.
“US Subsidiary” means any Subsidiary that is organized under the laws of the
United States, any State thereof or the District of Columbia.
“US Subsidiary Guarantors” means, collectively, all US Subsidiaries in existence
on the Closing Date or which become parties to the US Credit Party Guaranty
Agreement pursuant to Section 8.14.
“US Swingline Loan” means any swingline loan denominated in Dollars made by the
applicable Swingline Lender to a US Borrower pursuant to Section 2.2, and all
such swingline loans collectively as the context requires.
“US Swingline Note” means a promissory note made by the US Borrowers in favor of
the applicable Swingline Lender evidencing the Swingline Loans made by the
applicable Swingline Lender, substantially in the form attached as Exhibit A-3,
and any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.
“U.S. Tax Compliance Certificate” has the meaning assigned thereto in Section
5.11(g).
“US Term Loan Note” means a promissory note made by the US Borrowers in favor of
a Term Loan Lender evidencing the portion of the Term Loans made by such Term
Loan Lender to the US Borrowers, substantially in the form attached as Exhibit
A-5, and any substitutes therefor, and any replacements, restatements, renewals
or extensions thereof, in whole or in part.
“Vistus” means Vistus Construction Group, Inc. LLC, a Nevada corporationlimited
liability company.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
Centuri and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than Centuri and/or one or more of its Wholly-Owned
Subsidiaries).
“Withholding Agent” means any Credit Party and the Administrative Agent.
SECTION 1.2    Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form and (j) in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including”.
SECTION 1.3    Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with GAAP, applied on a
consistent basis, as in effect from time to time and in a manner consistent with
that used in preparing the audited financial statements required by Section
8.1(a), except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Consolidated Companies shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.
(b)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either
Centuri or the Required Lenders shall so request, the Administrative Agent, the
Lenders and Centuri shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) Centuri shall provide
to the Administrative Agent and the Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.
(c)    Notwithstanding any other provision contained herein, all items of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any change in GAAP occurring after the Closing Date as a result
of the adoption of Accounting Standards Update No. 2016-02 – Leases (Topic 842),
issued by the Financial Accounting Standards Board on February 25, 2016, or any
other accounting standard updates subsequently issued by the Financial
Accounting Standards Board in connection therewith, in each case if and to the
extent any such change would require recognizing a lease (or similar arrangement
conveying the right to use) by creating an asset and liability on the balance
sheet corresponding to the right to use the asset and the obligation to pay for
the right to use the asset, where such lease (or similar arrangement) was not
required to be so treated under GAAP as in effect on the Closing Date.
SECTION 1.4    UCC and PPSA Terms. Terms defined in the UCC and/or the PPSA in
effect on the Closing Date and not otherwise defined herein shall, unless the
context otherwise indicates, have the meanings provided in the UCC and/or the
PPSA, as applicable; provided that if any term is defined in both the UCC and
the PPSA and not otherwise defined herein, such term shall have the meaning
provided in the UCC. Subject to the foregoing, the term “UCC” and "PPSA" refers,
as of any date of determination, to the UCC or PPSA then in effect.
SECTION 1.5    Rounding. Any financial ratios required to be maintained pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio or percentage is expressed herein and rounding the
result up or down to the nearest number (with a rounding-up if there is no
nearest number).
SECTION 1.6    References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any Applicable Law, including, without
limitation, the Code, the Commodity Exchange Act, ERISA, the Exchange Act, the
PATRIOT Act, the Securities Act, the UCC, the PPSA, the Investment Company Act,
the Interstate Commerce Act, the Trading with the Enemy Act of the United States
or any of the foreign assets control regulations of the United States Treasury
Department, shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Applicable Law.
SECTION 1.7    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
SECTION 1.8    Letter of Credit Amounts.
(a)    Unless otherwise specified, all references herein to the amount of a
Letter of Credit at any time shall be deemed to mean the maximum face amount of
such Letter of Credit after giving effect to all increases thereof contemplated
by such Letter of Credit or the Letter of Credit Application therefor (at the
time specified therefor in such applicable Letter of Credit or Letter of Credit
Application and as such amount may be reduced by (i) any permanent reduction of
such Letter of Credit or (ii) any amount which is drawn, reimbursed and no
longer available under such Letter of Credit).
(b)    For purposes of Articles II, III and V, the applicable outstanding amount
of all Canadian Letters of Credit and Canadian L/C Obligations shall be deemed
to refer to the Dollar Amount thereof.
SECTION 1.9    Guarantees/Earn-Outs. Unless otherwise specified, (a) the amount
of any Guarantee shall be the lesser of the amount of the obligations guaranteed
and still outstanding and the maximum amount for which the guaranteeing Person
may be liable pursuant to the terms of the instrument embodying such Guarantee
and (b) the amount of any earn-out or similar obligation shall be the amount of
such obligation as reflected on the balance sheet of such Person in accordance
with GAAP.
SECTION 1.10    Alternative Currency Matters.
(a)    Covenant Compliance Generally. For purposes of determining compliance
under Sections 9.1, 9.2, 9.3, 9.5 and 9.6, any amount in a currency other than
Dollars will be converted to Dollars in a manner consistent with that used in
calculating Consolidated Net Income in the most recent annual financial
statements of the Consolidated Companies delivered pursuant to Section 8.1(a).
Notwithstanding the foregoing, for purposes of determining compliance with
Sections 9.1, 9.2 and 9.3, with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no breach of any basket contained
in such sections shall be deemed to have occurred solely as a result of changes
in rates of exchange occurring after the time such Indebtedness or Investment is
incurred; provided that for the avoidance of doubt, the foregoing provisions of
this Section 1.10 shall otherwise apply to such Sections, including with respect
to determining whether any Indebtedness or Investment may be incurred at any
time under such Sections.
(b)    Amount of Obligations. Unless otherwise specified, for purposes of this
Agreement, any determination of the amount of any outstanding Canadian Revolving
Credit Loans, Canadian Swingline Loans, Initial Canadian Term Loans, Incremental
Term Loans denominated in Canadian Dollars or Canadian Obligations shall be
based upon the Dollar Amount of such Canadian Revolving Credit Loans, Canadian
Swingline Loans, Initial Canadian Term Loans, Incremental Term Loans denominated
in Canadian Dollars or Canadian Obligations, as the case may be.
(c)    Exchange Rates. The Administrative Agent shall determine the Spot Rates
as of each Revaluation Date to be used for calculating Dollar Amount of any
Extensions of Credit and Revolving Credit Outstandings denominated in Canadian
Dollars. Such Spot Rates shall become effective as of such Revaluation Date and
shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.
SECTION 1.1    Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBOR”.
ARTICLE II    

REVOLVING CREDIT FACILITY
SECTION 2.1    Revolving Credit Loans. Subject to the terms and conditions of
this Agreement and the other Loan Documents, and in reliance upon the
representations and warranties set forth in this Agreement and the other Loan
Documents, each Revolving Credit Lender severally agrees to make (a) US
Revolving Credit Loans to the US Borrowers and (b) Canadian Revolving Credit
Loans to the Canadian Borrower, in each case, from time to time from the Closing
Date through, but not including, the Revolving Credit Maturity Date as requested
by a US Borrower or the Canadian Borrower, as applicable, in accordance with the
terms of Section 2.3; provided, that, (i) the Revolving Credit Outstandings
shall not exceed the Revolving Credit Commitment, (ii) the Revolving Credit
Exposure of any Revolving Credit Lender shall not at any time exceed such
Revolving Credit Lender’s Revolving Credit Commitment and (iii) the aggregate
principal amount of all outstanding Canadian Revolving Credit Loans, Canadian
Swingline Loans and Canadian Letters of Credit shall not exceed the Canadian
Revolving Credit Sublimit. Each Revolving Credit Loan by a Revolving Credit
Lender shall be in a principal amount equal to such Revolving Credit Lender’s
Revolving Credit Commitment Percentage of the aggregate principal amount of
Revolving Credit Loans requested on such occasion. Subject to the terms and
conditions hereof, the Borrowers may borrow, repay and reborrow Revolving Credit
Loans hereunder until the Revolving Credit Maturity Date.
SECTION 2.2    Swingline Loans.
(a)    Availability. Subject to the terms and conditions of this Agreement and
the other Loan Documents, and in reliance upon the representations and
warranties set forth in this Agreement and the other Loan Documents, (a) the US
Swingline Lender may, in its sole discretion, make US Swingline Loans to the US
Borrowers and (b) the Canadian Swingline Lender may, in its sole discretion,
make Canadian Swingline Loans to the Canadian Borrower, in each case, from time
to time from the Closing Date through, but not including, the Revolving Credit
Maturity Date; provided, that (i) after giving effect to any amount requested,
the Revolving Credit Outstandings shall not exceed the Revolving Credit
Commitment, (ii) the aggregate principal amount of all outstanding Swingline
Loans (after giving effect to any amount requested), shall not exceed the
Swingline Commitment and (iii) the aggregate principal amount of all outstanding
Canadian Revolving Credit Loans, Canadian Swingline Loans and Canadian Letters
of Credit shall not exceed the Canadian Revolving Credit Sublimit.
(b)    Refunding.
(i)    Swingline Loans shall be refunded by the Revolving Credit Lenders on
demand by the applicable Swingline Lender. Such refundings shall be made by the
Revolving Credit Lenders in accordance with their respective Revolving Credit
Commitment Percentages, in the applicable currency of the underlying Swingline
Loan, and shall thereafter be reflected as Revolving Credit Loans of the
Revolving Credit Lenders on the books and records of the Administrative Agent.
Each Revolving Credit Lender shall fund its respective Revolving Credit
Commitment Percentage of such Revolving Credit Loans as required to repay
Swingline Loans outstanding to the applicable Swingline Lender upon demand by
such Swingline Lender but in no event later than 1:00 p.m. on the next
succeeding Business Day after such demand is made. No Revolving Credit Lender’s
obligation to fund its respective Revolving Credit Commitment Percentage of a
Swingline Loan shall be affected by any other Revolving Credit Lender’s failure
to fund its Revolving Credit Commitment Percentage of a Swingline Loan, nor
shall any Revolving Credit Lender’s Revolving Credit Commitment Percentage be
increased as a result of any such failure of any other Revolving Credit Lender
to fund its Revolving Credit Commitment Percentage of a Swingline Loan.
(ii)    The applicable Borrower shall pay to the applicable Swingline Lender on
demand and, in any event on the Revolving Credit Maturity Date, the amount of
such Swingline Loans made to such Borrower to the extent amounts received from
the Revolving Credit Lenders are not sufficient to repay in full the outstanding
Swingline Loans requested or required to be refunded. If not demanded by such
Swingline Lender, each Canadian Swingline Loan shall be repaid by the Canadian
Borrower on the date that is five (5) Business Days after such Canadian
Swingline Loan is made. In addition, each Borrower hereby authorizes the
Administrative Agent to charge any account maintained by such Borrower with the
applicable Swingline Lender (up to the amount available therein) in order to
immediately pay the applicable Swingline Lender the amount of such Swingline
Loans made to such Borrower to the extent amounts received from the Revolving
Credit Lenders are not sufficient to repay in full the outstanding Swingline
Loans requested or required to be refunded. If any portion of any such amount
paid to the applicable Swingline Lender shall be recovered by or on behalf of
any Borrower from the applicable Swingline Lender in bankruptcy or otherwise,
the loss of the amount so recovered shall be ratably shared among all the
Revolving Credit Lenders in accordance with their respective Revolving Credit
Commitment Percentages (unless the amounts so recovered by or on behalf of such
Borrower pertain to a Swingline Loan extended after the occurrence and during
the continuance of an Event of Default of which the Administrative Agent has
received notice in the manner required pursuant to Section 11.3 and which such
Event of Default has not been waived by the Required Lenders or the Lenders, as
applicable).
(iii)    Each Revolving Credit Lender acknowledges and agrees that its
obligation to refund Swingline Loans in accordance with the terms of this
Section is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Article VI. Further, each Revolving Credit Lender agrees
and acknowledges that if prior to the refunding of any outstanding Swingline
Loans pursuant to this Section, one of the events described in Section 10.1(i)
or (j) shall have occurred, each Revolving Credit Lender will, on the date the
applicable Revolving Credit Loan would have been made, purchase an undivided
participating interest in the Swingline Loan to be refunded in an amount equal
to its Revolving Credit Commitment Percentage of the aggregate amount of such
Swingline Loan. Each Revolving Credit Lender will immediately transfer to the
applicable Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof such Swingline Lender will deliver to
such Revolving Credit Lender a certificate evidencing such participation dated
the date of receipt of such funds and for such amount. Whenever, at any time
after the applicable Swingline Lender has received from any Revolving Credit
Lender such Revolving Credit Lender’s participating interest in a Swingline
Loan, the applicable Swingline Lender receives any payment on account thereof,
the applicable Swingline Lender will distribute to such Revolving Credit Lender
its participating interest in such amount (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Revolving
Credit Lender’s participating interest was outstanding and funded).
(c)    Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.
SECTION 2.3    Procedure for Advances of Revolving Credit Loans and Swingline
Loans.
(a)    Requests for Borrowing. The applicable Borrower shall give the
Administrative Agent irrevocable prior written notice substantially in the form
of Exhibit B (a “Notice of Borrowing”) not later than 11:00 a.m. (i) on the same
Business Day as each Base Rate Loan, each US Swingline Loan and each Canadian
Swingline Loan, (ii) at least one (1) Business Day before each Canadian Base
Rate Loan (other than Canadian Swingline Loans), (iii) at least three (3)
Business Days before each LIBOR Rate Loan and (iv) at least four (4) Business
Days before each CDOR Rate Loan, of its intention to borrow, specifying (A) the
date of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be, (x) with respect to Base Rate Loans (other than
Swingline Loans) and Canadian Revolving Credit Loans in an aggregate principal
amount of $2,000,000 (or C$2,000,000) or a whole multiple of $500,000 (or
C$500,000) in excess thereof, (y) with respect to LIBOR Rate Loans, in an
aggregate principal amount of $2,000,000 or a whole multiple of $500,000 in
excess thereof and (z) with respect to Swingline Loans in an aggregate principal
amount of $500,000 (or C$500,000) or a whole multiple of $100,000 (or C$100,000)
in excess thereof, (C) whether such Loan is to be a US Revolving Credit Loan,
Canadian Revolving Credit Loan, US Swingline Loan or Canadian Swingline Loan,
(D) in the case of a US Revolving Credit Loan, whether the Loans are to be LIBOR
Rate Loans or Base Rate Loans, (E) in the case of a Canadian Revolving Credit
Loan, whether the Loans are to be CDOR Rate Loans or Canadian Base Rate Loans,
and (F) in the case of a LIBOR Rate Loan or a CDOR Rate Loan, the duration of
the Interest Period applicable thereto. A Notice of Borrowing received after
11:00 a.m. shall be deemed received on the next Business Day. The Administrative
Agent shall promptly notify the Revolving Credit Lenders of each Notice of
Borrowing.
(b)    Disbursement of Revolving Credit and Swingline Loans. Not later than (i)
1:00 p.m. on the proposed borrowing date, each Revolving Credit Lender will make
available to the Administrative Agent, for the account of the US Borrowers, at
the office of the Administrative Agent in funds immediately available to the
Administrative Agent (in Dollars), such Revolving Credit Lender’s Revolving
Credit Commitment Percentage of the US Revolving Credit Loans to be made on such
borrowing date, (ii) 11:00 a.m. on the proposed borrowing date, each Revolving
Credit Lender will make available to the Administrative Agent, for the account
of the Canadian Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent (in Canadian Dollars), such
Revolving Credit Lender’s Revolving Credit Commitment Percentage of the Canadian
Revolving Credit Loans to be made on such borrowing date and (iii) 1:00 p.m. on
the proposed borrowing date, the applicable Swingline Lender will make available
to the Administrative Agent, for the account of the applicable Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent (in the applicable currency), the Swingline Loans to be
made on such borrowing date. Each Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds by crediting or wiring
such proceeds to the deposit account of such Borrower identified in the most
recent notice substantially in the form attached as Exhibit C (a “Notice of
Account Designation”) delivered by such Borrower to the Administrative Agent or
as may be otherwise agreed upon by such Borrower and the Administrative Agent
from time to time. Subject to Section 5.7 hereof, the Administrative Agent shall
not be obligated to disburse the portion of the proceeds of any Revolving Credit
Loan requested pursuant to this Section to the extent that any Revolving Credit
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Loan. Revolving Credit Loans to be made for the
purpose of refunding Swingline Loans shall be made by the Revolving Credit
Lenders as provided in Section 2.2(b).
SECTION 2.4    Repayment and Prepayment of Revolving Credit and Swingline Loans.
(a)    Repayment on Termination Date. Each Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans made to such
Borrower in full on the Revolving Credit Maturity Date, and (ii) all Swingline
Loans made to such Borrower in accordance with Section 2.2(b) (but, in any
event, no later than the Revolving Credit Maturity Date), together, in each
case, with all accrued but unpaid interest thereon.
(b)    Mandatory Prepayments.
(i)    If at any time the Revolving Credit Outstandings exceed the Revolving
Credit Commitment (as a result of currency fluctuations or otherwise), each
applicable Borrower agrees to repay immediately upon notice from the
Administrative Agent, by payment to the Administrative Agent for the account of
the Revolving Credit Lenders, Extensions of Credit in an amount equal to such
excess with each such repayment applied first, to the principal amount of
outstanding US Swingline Loans, second, to the principal amount of outstanding
Canadian Swingline Loans, third to the principal amount of outstanding US
Revolving Credit Loans, fourth, to the principal amount of outstanding Canadian
Revolving Credit Loans and fifth, with respect to any Letters of Credit then
outstanding, a payment of Cash Collateral into a Cash Collateral account opened
by the Administrative Agent, for the benefit of the Revolving Credit Lenders, in
an amount equal to such excess (such Cash Collateral to be applied, upon the
occurrence and during the continuance of an Event of Default, in accordance with
Section 10.2(b)); provided that if any US Borrower is required to make a payment
of Cash Collateral pursuant to the terms of this Section 2.4(b)(i) as a result
of any such excess, such amount (to the extent not applied in accordance with
Section 10.2(b)) shall be returned to such US Borrower within three Business
Days after such excess ceases to exist.
(ii)    If at any time the Canadian Revolving Credit Loans, the Canadian
Swingline Loans and Canadian Letters of Credit outstanding at such time exceed
the Canadian Revolving Credit Sublimit (as a result of currency fluctuations or
otherwise), the Canadian Borrower agrees to repay within one (1) Business Day
following receipt of notice from the Administrative Agent, by payment to the
Administrative Agent for the account of the Revolving Credit Lenders, Revolving
Extensions of Credit in an amount equal to such excess with each such repayment
applied first, to the principal amount of outstanding Canadian Swingline Loans
and second to the principal amount of outstanding Canadian Revolving Credit
Loans.
(iii)    If at any time Swingline Loans outstanding at such time exceed the
Swingline Commitment (as a result of currency fluctuations or otherwise), the
applicable Borrower or Borrowers agree to repay within one (1) Business Day
following receipt of notice from the Administrative Agent, by payment to the
Administrative Agent for the account of the applicable Swingline Lender,
Swingline Loans in an amount equal to such excess with each such repayment
applied ratably to the outstanding Swingline Loans.
(iv)    If at any time Letters of Credit outstanding at such time exceed the L/C
Sublimit (as a result of currency fluctuations or otherwise), the applicable
Borrower or Borrowers agree to Cash Collateralize the amount of such excess
(such Cash Collateral to be applied, upon the occurrence and during the
continuance of an Event of Default, in accordance with Section 10.2(b));
provided that if any Borrower is required to make a payment of Cash Collateral
pursuant to the terms of this Section 2.4(b)(iv) as a result of any such excess,
such amount (to the extent not applied in accordance with Section 10.2(b)) shall
be returned to such Borrower within three Business Days after such excess ceases
to exist.
(c)    Optional Prepayments. The Borrowers may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, without
premium or penalty, with irrevocable prior written notice to the Administrative
Agent substantially in the form attached as Exhibit D (a “Notice of Prepayment”)
given not later than 11:00 a.m. (i) on the same Business Day as each Base Rate
Loan, each Canadian Swingline Loan and each US Swingline Loan, (ii) at least one
(1) Business Day before each Canadian Base Rate Loan, (iii) at least three (3)
Business Days before each LIBOR Rate Loan and (iv) at least four (4) Business
Days before each CDOR Rate Loan, specifying the date and amount of prepayment
and whether the prepayment is of LIBOR Rate Loans, Base Rate Loans, Canadian
Base Rate Loans, CDOR Rate Loans, US Swingline Loans, Canadian Swingline Loans
or a combination thereof, and, if of a combination thereof, the amount allocable
to each. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Revolving Credit Lender. If any such notice is given, the amount
specified in such notice shall be due and payable on the date set forth in such
notice. Partial prepayments shall be in an aggregate amount of $1,000,000 (or
C$1,000,000) or a whole multiple of $500,000 (or C$500,000) in excess thereof
with respect to Base Rate Loans (other than Swingline Loans) and Canadian
Revolving Credit Loans, $2,000,000 or a whole multiple of $500,000 in excess
thereof with respect to LIBOR Rate Loans and $100,000 (or C$100,000) or a whole
multiple of $100,000 (or C$100,000) in excess thereof with respect to Swingline
Loans. A Notice of Prepayment received after 11:00 a.m. shall be deemed received
on the next Business Day. Each such repayment shall be accompanied by any amount
required to be paid pursuant to Section 5.9 hereof. Notwithstanding the
foregoing, any Notice of a Prepayment delivered in connection with any
refinancing of all of the Credit Facility with the proceeds of such refinancing
or of any incurrence of Indebtedness, may be, if expressly so stated to be,
contingent upon the consummation of such refinancing or incurrence and may be
revoked by the Borrowers in the event such refinancing is not consummated
(provided that the failure of such contingency shall not relieve any Borrower
from its obligations in respect thereof under Section 5.9).
(d)    Prepayment of Excess Proceeds. In the event proceeds remain after the
prepayments of Term Loan Facility pursuant to Section 4.4(b), the amount of such
excess proceeds shall be used on the date of the required prepayment under
Section 4.4(b) to prepay the outstanding principal amount of the Revolving
Credit Loans, without a corresponding reduction of the Revolving Credit
Commitment, with remaining proceeds, if any, refunded to the Borrowers.
(e)    Limitation on Prepayment of LIBOR Rate Loans. The Borrowers may not
prepay any LIBOR Rate Loan on any day other than on the last day of the Interest
Period applicable thereto unless such prepayment is accompanied by any amount
required to be paid pursuant to Section 5.9 hereof.
(f)    Hedge Agreements. No repayment or prepayment of the Loans pursuant to
this Section shall affect any of the Borrowers’ obligations under any Hedge
Agreement entered into with respect to the Loans.
SECTION 2.5    Permanent Reduction of the Revolving Credit Commitment.
(a)    Voluntary Reduction. The Borrowers shall have the right at any time and
from time to time, upon at least five (5) Business Days prior irrevocable
written notice to the Administrative Agent, to permanently reduce, without
premium or penalty, (i) the entire Revolving Credit Commitment at any time or
(ii) portions of the Revolving Credit Commitment, from time to time, in an
aggregate principal amount not less than $3,000,000 or any whole multiple of
$1,000,000 in excess thereof. Any reduction of the Revolving Credit Commitment
shall be applied to the Revolving Credit Commitment of each Revolving Credit
Lender according to its Revolving Credit Commitment Percentage. All Commitment
Fees accrued until the effective date of any termination of the Revolving Credit
Commitment shall be paid on the effective date of such termination. No such
reduction in the Revolving Credit Commitments shall reduce the Canadian
Revolving Credit Sublimit, the Swingline Commitment or the L/C Sublimit (except
as set forth in each respective definition). Notwithstanding the foregoing, any
notice to reduce the Revolving Credit Commitment to zero delivered in connection
with any refinancing of all of the Credit Facility with the proceeds of such
refinancing or of any incurrence of Indebtedness, may be, if expressly so stated
to be, contingent upon the consummation of such refinancing or incurrence and
may be revoked by any Borrower in the event such refinancing is not consummated
(provided that the failure of such contingency shall not relieve any Borrower
from its obligations in respect thereof under Section 5.9).
(b)    Corresponding Payment. Each permanent reduction permitted pursuant to
this Section shall be accompanied by a payment of principal sufficient to reduce
the aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced, and if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Credit Commitment as so reduced, the applicable
Borrower shall be required to deposit Cash Collateral in a Cash Collateral
account opened by the Administrative Agent in an amount equal to such excess.
Such Cash Collateral shall be applied in accordance with Section 10.2(b). Any
reduction of the Revolving Credit Commitment to zero shall be accompanied by
payment of all outstanding Revolving Credit Loans and Swingline Loans (and
furnishing of Cash Collateral satisfactory to the Administrative Agent for all
L/C Obligations) and shall result in the termination of the Revolving Credit
Commitment and the Swingline Commitment and the Revolving Credit Facility. If
the reduction of the Revolving Credit Commitment requires the repayment of any
LIBOR Rate Loan, such repayment shall be accompanied by any amount required to
be paid pursuant to Section 5.9 hereof.
SECTION 2.6    Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date.
ARTICLE III    

LETTER OF CREDIT FACILITY
SECTION 3.1    L/C Facility.
(a)    Availability. Subject to the terms and conditions hereof, each applicable
Issuing Lender, in reliance on the agreements of the Revolving Credit Lenders
set forth in Section 3.4(a), agrees to issue (i) standby or commercial US
Letters of Credit in an aggregate amount not to exceed its L/C Commitment for
the account of the US Borrowers or, subject to Section 3.10, any US Subsidiary
or Affiliate thereof that is organized under the laws of the United States, any
State thereof or the District of Columbia and (ii) standby or commercial
Canadian Letters of Credit in an aggregate amount not to exceed its L/C
Commitment for the account of the Canadian Borrower or, subject to Section 3.10,
any Canadian Subsidiary or Affiliate thereof that is organized under the laws of
Canada or any province or territory thereof, in each case, on any Business Day
from the Closing Date through but not including the thirtieth (30th) Business
Day prior to the Revolving Credit Maturity Date in such form as may be approved
from time to time by the applicable Issuing Lender; provided, that no Issuing
Lender shall issue any Letter of Credit if, after giving effect to such
issuance, (A) the L/C Obligations would exceed the L/C Sublimit, (B) the
Revolving Credit Outstandings would exceed the Revolving Credit Commitment, (C)
in the case of Canadian Letters of Credit, the Canadian L/C Obligations plus the
aggregate principal amount of all Canadian Swingline Loans and Canadian
Revolving Credit Loans would exceed the Canadian Revolving Credit Sublimit or
(D) the L/C Obligations with respect to Letters of Credit issued by such Issuing
Lender would exceed such Issuing Lender’s L/C Commitment. Each Letter of Credit
(1) (x) to be denominated in Dollars shall, in the case of a commercial US
Letter of Credit, be in a minimum amount of $100,000 and, in the case of a
standby US Letter of Credit, be in a minimum amount of $100,000 (or such lesser
amounts as agreed to by the applicable Issuing Lender and the Administrative
Agent), and (y) to be denominated in Canadian Dollars shall, in the case of a
commercial Canadian Letter of Credit, be in a minimum amount of C$100,000 and,
in the case of a standby Canadian Letter of Credit, be in a minimum amount of
C$100,000 (or such lesser amounts as agreed to by the applicable Issuing Lender
and the Administrative Agent), (2) except as agreed to by the Administrative
Agent and the applicable Issuing Lender with respect to any Existing Letter of
Credit, shall expire on a date no more than twelve (12) months after the date of
issuance or last renewal of such Letter of Credit (subject to automatic renewal
for additional one (1) year periods pursuant to the terms of the Letter of
Credit Application or other documentation acceptable to the applicable Issuing
Lender), (3) shall expire no later than the fifth (5th) Business Day prior to
the Revolving Credit Maturity Date (except that if agreed to by the applicable
Issuing Lender and the Administrative Agent, any Existing Letter of Credit may
expire after such date so long as such Existing Letter of Credit is Cash
Collateralized pursuant to documentation and on terms and conditions acceptable
to such Issuing Lender and the Administrative Agent no later than the date that
is 91 days prior to the Revolving Credit Maturity Date), (4) with respect to
each US Letter of Credit, shall be subject to the Uniform Customs, in the case
of a commercial Letter of Credit, or ISP98, in the case of a standby Letter of
Credit, in each case, as set forth in the Letter of Credit Application or as
determined by the applicable Issuing Lender and, to the extent not inconsistent
therewith, the laws of the State of New York and (5) with respect to each
Canadian Letter of Credit, shall be subject to the law set forth in the Letter
of Credit Application or as agreed by the applicable Issuing Lender and the
Canadian Borrower. No Issuing Lender shall at any time be obligated to issue any
Letter of Credit hereunder if (A) any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Lender from issuing such Letter of Credit, or any
Applicable Law applicable to such Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Lender shall prohibit, or request that such
Issuing Lender refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such Issuing Lender with
respect to letters of credit generally or such Letter of Credit in particular
any restriction or reserve or capital requirement (for which such Issuing Lender
is not otherwise compensated) not in effect on the Closing Date, or any
unreimbursed loss, cost or expense that was not applicable, in effect as of the
Closing Date and that such Issuing Lender in good faith deems material to it,
(C) the conditions set forth in Section 6.2 are not satisfied or (D) the
beneficiary of such Letter of Credit is a Sanctioned Person. References herein
to “issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires. As of the Closing Date, each of the Existing
Letters of Credit shall constitute, for all purposes of this Agreement and the
other Loan Documents, a Letter of Credit issued and outstanding hereunder.
(b)    Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.
SECTION 3.2    Procedure for Issuance of Letters of Credit. The (a) US Borrowers
may from time to time request that any Issuing Lender issue a US Letter of
Credit and (b) Canadian Borrower may from time to time request that any Issuing
Lender issue a Canadian Letter of Credit, in each case, by delivering to such
Issuing Lender at its applicable office (with a copy to the Administrative Agent
at the Administrative Agent’s Office) a Letter of Credit Application therefor,
completed to the satisfaction of such Issuing Lender, and such other
certificates, documents and other papers and information as such Issuing Lender
or the Administrative Agent may request. Upon receipt of any Letter of Credit
Application, the applicable Issuing Lender shall process such Letter of Credit
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall, subject to Section 3.1 and Article VI, promptly issue the
Letter of Credit requested thereby (but in no event shall such Issuing Lender be
required to issue any Letter of Credit earlier than three (3) Business Days
after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by such Issuing Lender and the applicable Borrower.
The applicable Issuing Lender shall promptly furnish to the applicable Borrowers
and the Administrative Agent a copy of such Letter of Credit and the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
issuance and upon request by any Lender, furnish to such Revolving Credit Lender
a copy of such Letter of Credit and the amount of such Revolving Credit Lender’s
participation therein.
SECTION 3.3    Commissions and Other Charges.
(a)    Letter of Credit Commissions. Subject to Section 5.15(a)(iii)(B), Centuri
shall pay to the Administrative Agent, for the account of the applicable Issuing
Lender and the L/C Participants, a letter of credit commission with respect to
each Letter of Credit in the amount equal to the daily amount available to be
drawn under such Letters of Credit times 50% of the Applicable Margin with
respect to Revolving Credit Loans that are LIBOR Rate Loans (determined, in each
case, on a per annum basis). Such commission shall be payable quarterly in
arrears on the last Business Day of each calendar quarter, on the Revolving
Credit Maturity Date and thereafter on demand of the Administrative Agent. The
Administrative Agent shall, promptly following its receipt thereof, distribute
to the applicable Issuing Lender and the L/C Participants all commissions
received pursuant to this Section 3.3 in accordance with their respective
Revolving Credit Commitment Percentages.
(b)    Issuance Fee. In addition to the foregoing commission, the applicable
Borrower shall pay directly to the applicable Issuing Lender, for its own
account, an issuance fee with respect to each Letter of Credit issued by such
Issuing Lender as set forth in the applicable Fee Letter executed by such
Issuing Lender. Such issuance fee shall be payable quarterly in arrears on the
last Business Day of each calendar quarter commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Revolving Credit
Maturity Date and thereafter on demand of the applicable Issuing Lender. For the
avoidance of doubt, such issuance fee shall be applicable to and paid upon each
of the Existing Letters of Credit.
(c)    Other Fees, Costs, Charges and Expenses. In addition to the foregoing
fees and commissions, the Borrowers shall pay or reimburse each Issuing Lender
for such normal and customary fees, costs, charges and expenses as are incurred
or charged by such Issuing Lender in issuing, effecting payment under, amending
or otherwise administering any Letter of Credit issued by it.
SECTION 3.4    L/C Participations.
(a)    Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in each Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued by it hereunder and the amount of
each draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit issued by such Issuing Lender for which such
Issuing Lender is not reimbursed in full by the Borrowers through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Revolving Credit Commitment Percentage of the amount of such
draft, or any part thereof, which is not so reimbursed.
(b)    Upon becoming aware of any amount required to be paid by any L/C
Participant to any Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit issued by it, such Issuing Lender shall notify the Administrative
Agent of such unreimbursed amount and the Administrative Agent shall notify each
L/C Participant (with a copy to the applicable Issuing Lender) of the amount and
due date of such required payment and such L/C Participant shall pay to the
Administrative Agent (which, in turn shall pay such Issuing Lender) the amount
specified on the applicable due date. If any such amount is paid to such Issuing
Lender after the date such payment is due, such L/C Participant shall pay to
such Issuing Lender on demand, in addition to such amount, the product of (i)
such amount, times (ii) the daily average Federal Funds Rate as determined by
the Administrative Agent during the period from and including the date such
payment is due to the date on which such payment is immediately available to
such Issuing Lender, times (iii) a fraction the numerator of which is the number
of days that elapse during such period and the denominator of which is 360. A
certificate of such Issuing Lender with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error. With respect to
payment to such Issuing Lender of the unreimbursed amounts described in this
Section, if the L/C Participants receive notice that any such payment is due (A)
prior to 1:00 p.m. on any Business Day, such payment shall be due that Business
Day, and (B) after 1:00 p.m. on any Business Day, such payment shall be due on
the following Business Day.
(c)    Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit issued by it and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the US Borrowers or otherwise), or any payment of
interest on account thereof, such Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, that in the event that any
such payment received by such Issuing Lender shall be required to be returned by
such Issuing Lender, such L/C Participant shall return to such Issuing Lender
the portion thereof previously distributed by such Issuing Lender to it.
SECTION 3.5    Reimbursement Obligation of the Borrowers. In the event of any
drawing under any Letter of Credit, the applicable Borrower agrees to reimburse
(either with the proceeds of a Revolving Credit Loan as provided for in this
Section or with funds from other sources), in same day funds, the applicable
Issuing Lender on each date on which such Issuing Lender notifies the applicable
Borrower of the date and amount of a draft paid by it under any Letter of Credit
for the amount of (a) such draft so paid and (b) any amounts referred to in
Section 3.3(c) incurred by such Issuing Lender in connection with such payment.
Unless the applicable Borrower shall immediately notify such Issuing Lender that
such Borrower intends to reimburse such Issuing Lender for such drawing from
other sources or funds, such Borrower shall be deemed to have timely given a
Notice of Borrowing to the Administrative Agent requesting that the Revolving
Credit Lenders make a Revolving Credit Loan bearing interest at the Base Rate on
the applicable repayment date in the amount of (i) such draft so paid and (ii)
any amounts referred to in Section 3.3(c) incurred by such Issuing Lender in
connection with such payment, and the Revolving Credit Lenders shall make a
Revolving Credit Loan bearing interest at the Base Rate in such amount, the
proceeds of which shall be applied to reimburse such Issuing Lender for the
amount of the related drawing and such fees and expenses. Each Revolving Credit
Lender acknowledges and agrees that its obligation to fund a Revolving Credit
Loan in accordance with this Section to reimburse such Issuing Lender for any
draft paid under a Letter of Credit issued by it is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, non-satisfaction of the conditions set forth in Section 2.3(a) or
Article VI. If a Borrower has elected to pay the amount of such drawing with
funds from other sources and shall fail to reimburse such Issuing Lender as
provided above, the unreimbursed amount of such drawing shall bear interest at
the rate which would be payable on any outstanding Base Rate Loans which were
then overdue from the date such amounts become payable (whether at stated
maturity, by acceleration or otherwise) until payment in full.
SECTION 3.6    Obligations Absolute. Each Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set off, counterclaim or defense to payment such Borrower may have or
have had against the applicable Issuing Lender or any beneficiary of a Letter of
Credit or any other Person. Each Borrower also agrees that the applicable
Issuing Lender and the L/C Participants shall not be responsible for, and such
Borrower’s Reimbursement Obligation under Section 3.5 shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among such Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of such Borrower against
any beneficiary of such Letter of Credit or any such transferee. No Issuing
Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit issued by it, except for
errors or omissions caused by such Issuing Lender’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by final
nonappealable judgment. Each Borrower agrees that any action taken or omitted by
any Issuing Lender under or in connection with any Letter of Credit issued by it
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct shall be binding on such Borrower and shall not result in
any liability of such Issuing Lender or any L/C Participant to any Borrower. The
responsibility of any Issuing Lender to the Borrowers in connection with any
draft presented for payment under any Letter of Credit issued to it shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment
substantially conforms to the requirements under such Letter of Credit.
SECTION 3.7    Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Agreement, the provisions of this
Agreement shall apply and control.
SECTION 3.8    Removal and Resignation of Issuing Lenders.
(a)    The Borrowers may at any time remove any Lender from its role as an
Issuing Lender hereunder upon not less than thirty (30) days prior notice to
such Issuing Lender and the Administrative Agent (or such shorter period of time
as may be acceptable to such Issuing Lender and the Administrative Agent).
(b)    Any Lender may at any time resign from its role as an Issuing Lender
hereunder upon not less than thirty (30) days prior notice to Centuri and the
Administrative Agent (or such shorter period of time as may be acceptable to
Centuri and the Administrative Agent).
(c)    Any removed or resigning Issuing Lender shall retain all the rights,
powers, privileges and duties of an Issuing Lender hereunder with respect to all
Letters of Credit issued by it that are outstanding as of the effective date of
its removal or resignation as an Issuing Lender and all L/C Obligations with
respect thereto (including, without limitation, the right to require the
Revolving Credit Lenders to take such actions as are required under Section
3.4). Without limiting the foregoing, upon the removal or resignation of a
Lender as an Issuing Lender hereunder, the Borrowers may, or at the request of
such removed or resigned Issuing Lender the Borrowers shall, use commercially
reasonable efforts to, arrange for one or more of the other Issuing Lenders to
issue Letters of Credit hereunder in substitution for the Letters of Credit, if
any, issued by such removed or resigned Issuing Lender and outstanding at the
time of such removal or resignation, or make other arrangements satisfactory to
the removed or resigned Issuing Lender to effectively cause another Issuing
Lender to assume the obligations of the removed or resigned Issuing Lender with
respect to any such Letters of Credit.
SECTION 3.9    Reporting of Letter of Credit Information and L/C Commitment. At
any time that there is an Issuing Lender that is not also the financial
institution acting as Administrative Agent, then (a) on the last Business Day of
each calendar month, (b) on each date that a Letter of Credit is amended,
terminated or otherwise expires, (c) on each date that a Letter of Credit is
issued or the expiry date of a Letter of Credit is extended, and (d) upon the
request of the Administrative Agent, each Issuing Lender (or, in the case of
clauses (b), (c) or (d) of this Section, the applicable Issuing Lender) shall
deliver to the Administrative Agent a report setting forth in form and detail
reasonably satisfactory to the Administrative Agent information (including,
without limitation, any reimbursement, Cash Collateral, or termination in
respect of Letters of Credit issued by such Issuing Lender) with respect to each
Letter of Credit issued by such Issuing Lender that is outstanding hereunder. In
addition, each Issuing Lender shall provide notice to the Administrative Agent
of its L/C Commitment, or any change thereto, promptly upon it becoming an
Issuing Lender or making any change to its L/C Commitment. No failure on the
part of any Issuing Lender to provide such information pursuant to this Section
3.9 shall limit the obligations of the Borrowers or any Revolving Credit Lender
hereunder with respect to its reimbursement and participation obligations
hereunder.
SECTION 3.10    Letters of Credit Issued for Subsidiaries. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Borrower or any Subsidiary or
Affiliate thereof described in Section 3.1(a), the applicable Borrower shall be
obligated to reimburse, or to cause the applicable Subsidiary or Affiliate to
reimburse, the applicable Issuing Lender hereunder for any and all drawings
under such Letter of Credit; provided that aggregate face amount of all Letters
of Credit issued for the account of such Affiliates of the Borrowers that are
not also Subsidiaries of the Borrowers shall not exceed $10,000,00013,000,000 at
any time outstanding. Each Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of any of its Subsidiaries or Affiliates
inures to the benefit of such Borrower and that such Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries and Affiliates.
ARTICLE IV    

TERM LOAN FACILITY
SECTION 4.1    Initial Term Loans.
(a)    Subject to the terms and conditions of this Agreement and the other Loan
Documents, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents, each Term Loan Lender severally
agrees to make the Initial Canadian Term Loan to the Canadian Borrower, on the
Closing Date, in a principal amount equal to such Lender’s Term Loan Percentage
of the Initial Canadian Term Loan as of the Closing Date.
(b)    Subject to the terms and conditions of this Agreement and the other Loan
Documentsthe First Amendment, and in reliance upon the representations and
warranties set forth in this Agreement, the First Amendment and the other Loan
Documents, each Term Loan Lender severally agrees to make (a) thea single
Initial Canadian Term Loan to the Canadian Borrower, on the Closing Date in a
principal amount equal to such Lender’s Term Loan Percentage of the Initial
Canadian Term Loan as of the Closing Date and (b) the Initial US Term Loan to
Meritus, on the Closing DateUS Term-2 Loan on the First Amendment Effective Date
in Dollars to Meritus in a principalan amount equal to such Term Loan Lender’s
Term Loan Percentage of the Initial US Term-2 Loan as of the Closing Date.First
Amendment Effective Date, in accordance with the terms of Section 4.2.


SECTION 4.2    Procedure for Advance of Initial Term Loans. The applicable
Borrower shall give the Administrative Agent an irrevocable Notice of Borrowing
prior to 11:00 a.m. no later than (a) in the case of the Initial Canadian Term
Loan, one (1) Business Day prior to the Closing Date requesting that the Term
Loan Lenders make the Initial Canadian Term Loan as a Canadian Base Rate Loan on
such date (provided that the Canadian Borrower may request, no later than four
(4) Business Days prior to the Closing Date, that the Term Loan Lenders make the
Initial Canadian Term Loan as a CDOR Rate Loan, as applicable, if the Canadian
Borrower has delivered to the Administrative Agent a letter in form and
substance reasonably satisfactory to the Administrative Agent indemnifying the
Lenders in the manner set forth in Section 5.9 of this Agreement) and (b) in the
case of the Initial US Term-2 Loan made on the First Amendment Effective Date,
on the ClosingFirst Amendment Effective Date requesting that the Term Loan
Lenders make the Initial US Term-2 Loan as a Base Rate Loan on such date
(provided that the Centuri may request, no later than three (3) Business Days
prior to the ClosingFirst Amendment Effective Date, that the Term Loan Lenders
make the Initial US Term-2 Loan as a LIBOR Rate Loan, as applicable, if Centuri
has delivered to the Administrative Agent a letter in form and substance
reasonably satisfactory to the Administrative Agent indemnifying the Lenders in
the manner set forth in Section 5.9 of this Agreement). Upon receipt of such
Notice of Borrowing from the applicable Borrower, the Administrative Agent shall
promptly notify each Term Loan Lender thereof. Not later than 1:00 p.m. on (a)
the Closing Date, with respect to the Initial Canadian Term Loans made on the
Closing Date, each Term Loan Lender will make available to the Administrative
Agent for the account of the applicable Borrower, at the Administrative Agent’s
Office in immediately available funds, the amount of such Initial Canadian Term
Loans to be made by such Term Loan Lender on the Closing Date and (b) the First
Amendment Effective Date, with respect to the Initial US Term-2 Loans made on
the First Amendment Effective Date, each Term Loan Lender will make available to
the Administrative Agent for the account of the applicable Borrower, at the
Administrative Agent’s Office in immediately available funds, the amount of such
Initial US Term-2 Loans to be made by such Term Loan Lender on the First
Amendment Effective Date. The Borrowers hereby irrevocably authorize the
Administrative Agent to disburse the proceeds of the Initial Term Loans in
immediately available funds by wire transfer to such Person or Persons as may be
designated by the applicable Borrower in writing.
SECTION 4.3    Repayment of Term Loans.
(a)    Initial Term Loan.
(i)    Initial Canadian Term Loan. The Canadian Borrower shall repay the
aggregate outstanding principal amount of the Initial Canadian Term Loan in
consecutive quarterly installments on the last Business Day of each of March,
June, September and December commencing December 31, 20172018 as set forth
below, except as the amounts of individual installments may be adjusted pursuant
to Section 4.4 hereof:
PAYMENT DATE
PRINCIPAL INSTALLMENT
December 31, 2017
C$1,601,125.00
March 31, 2018
C$1,601,125.00
June 30, 2018
C$1,601,125.00
September 30, 2018
C$1,601,125.00
December 31, 2018
C$2,401,687.501,521,068.75
March 31, 2019
C$2,401,687.501,521,068.75
June 30, 2019
C$2,401,687.501,521,068.75
September 30, 2019
C$2,401,687.501,521,068.75
December 31, 2019
C$2,401,687.502,281,603.13
March 31, 2020
C$2,401,687.502,281,603.13
June 30, 2020
C$2,401,687.502,281,603.13
September 30, 2020
C$2,401,687.502,281,603.13
December 31, 2020
C$3,202,250.002,281,603.13
March 31, 2021
C$3,202,250.002,281,603.13
June 30, 2021
C$3,202,250.002,281,603.13
September 30, 2021
C$3,202,250.002,281,603.13
December 31, 2021
C$3,202,250.003,042,137.50
March 31, 2022
C$3,202,250.003,042,137.50
June 30, 2022
C$3,202,250.003,042,137.50
September 30, 2022
C$3,202,250.003,042,137.50
December 31, 2022
C$3,042,137.50
March 31, 2023
C$3,042,137.50
June 30, 2023
C$3,042,137.50
September 30, 2023
C$3,042,137.50
Term Loan Maturity Date
Remaining Outstanding Principal Amount
 
 

(ii)    Initial US Term-2 Loan. Meritus shall repay the aggregate outstanding
principal amount of the Initial US Term-2 Loan in consecutive quarterly
installments on the last Business Day of each of March, June, September and
December commencing December 31, 20172018 as set forth below, except as the
amounts of individual installments may be adjusted pursuant to Section 4.4
hereof:
PAYMENT DATE
PRINCIPAL INSTALLMENT
December 31, 2017
$1,250,000.00
March 31, 2018
$1,250,000.00
June 30, 2018
$1,250,000.00
September 30, 2018
$1,250,000.00
December 31, 2018
$1,875,000.002,125,000
March 31, 2019
$1,875,000.002,125,000
June 30, 2019
$1,875,000.002,125,000
September 30, 2019
$1,875,000.002,125,000
December 31, 2019
$1,875,000.003,187,500
March 31, 2020
$1,875,000.003,187,500
June 30, 2020
$1,875,000.003,187,500
September 30, 2020
$1,875,000.003,187,500
December 31, 2020
$2,500,000.003,187,500
March 31, 2021
$2,500,000.003,187,500
June 30, 2021
$2,500,000.003,187,500
September 30, 2021
$2,500,000.003,187,500
December 31, 2021
$2,500,000.004,250,000
March 31, 2022
$2,500,000.004,250,000
June 30, 2022
$2,500,000.004,250,000
September 30, 2022
$2,500,000.004,250,000
December 31, 2022
$4,250,000
March 31, 2023
$4,250,000
June 30, 2023
$4,250,000
September 30, 2023
$4,250,000
Term Loan Maturity Date
Remaining Outstanding Principal Amount



(iii)    If not sooner paid, each Initial Term Loan shall be paid in full,
together with accrued interest thereon, on the Term Loan Maturity Date.
(b)    Incremental Term Loans. The US Borrowers or the Canadian Borrower, as
applicable, shall repay the aggregate outstanding principal amount of each
Incremental Term Loan (if any) as determined pursuant to, and in accordance
with, Section 5.13.
SECTION 4.4    Prepayments of Term Loans.
(a)    Optional Prepayments. The applicable Borrower shall have the right at any
time and from time to time, without premium or penalty, to prepay any of the
Term Loans, in whole or in part, upon delivery to the Administrative Agent of a
Notice of Prepayment not later than 11:00 a.m. (i) on the same Business Day as
each Base Rate Loan, (ii) at least one (1) Business Day before each Canadian
Base Rate Loan and (iii) at least three (3) Business Days before each LIBOR Rate
Loan or CDOR Rate Loan, as applicable, specifying the date and amount of
repayment, whether the repayment is of LIBOR Rate Loans, CDOR Rate Loans, Base
Rate Loans or Canadian Base Rate Loans or a combination thereof, and if a
combination thereof, the amount allocable to each and whether the repayment is
of the Initial Canadian Term Loan, the Initial US Term-2 Loan, an Incremental
Term Loan or a combination thereof, and if a combination thereof, the amount
allocable to each. Each optional prepayment of the Term Loans hereunder shall be
in an aggregate principal amount of at least C$5,000,000 (or $5,000,000) or any
whole multiple of C$1,000,000 ($1,000,000) in excess thereof and shall be
applied, on a pro rata basis, to the outstanding principal installments of the
Term Loans being so repaid as directed by the applicable Borrowers. Each
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof. A Notice of Prepayment received after 11:00 a.m. shall be
deemed received on the next Business Day. The Administrative Agent shall
promptly notify the applicable Term Loan Lenders of each Notice of Prepayment.
Notwithstanding the foregoing, any Notice of Prepayment delivered in connection
with any refinancing of all of the Credit Facility with the proceeds of such
refinancing or of any other incurrence of Indebtedness may be, if expressly so
stated to be, contingent upon the consummation of such refinancing or incurrence
and may be revoked by the applicable Borrower in the event such refinancing is
not consummated; provided that the delay or failure of such contingency shall
not relieve any Borrower from its obligations in respect thereof under Section
5.9.
(b)    Mandatory Prepayments.
(i)    Debt Issuances. The Borrowers shall make mandatory principal prepayments
of the Loans in the manner set forth in clause (iv) below in an amount equal to
one hundred percent (100%) of the aggregate Net Cash Proceeds from any Debt
Issuance not otherwise permitted pursuant to Section 9.1. Such prepayment shall
be made within three (3) Business Days after the date of receipt of the Net Cash
Proceeds of any such Debt Issuance.
(ii)    Asset Dispositions and Insurance and Condemnation Events. The Borrowers
shall make mandatory principal prepayments of the Loans in the manner set forth
in clause (iv) below in amounts equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from (A) any Asset Disposition (other than any Asset
Disposition permitted pursuant to, and in accordance with, clauses (a) through
(n) of Section 9.5) or (B) any Insurance and Condemnation Event, to the extent
that the aggregate amount of such Net Cash Proceeds, in the case of each of
clauses (A) and (B), respectively, exceed $1,500,0002,000,000 during any Fiscal
Year. Such prepayments shall be made within three (3) Business Days after the
date of receipt of the Net Cash Proceeds; provided that, so long as no Default
or Event of Default has occurred and is continuing, no prepayment shall be
required under this Section 4.4(b)(ii) with respect to such portion of such Net
Cash Proceeds that Centuri shall have reinvested, or prior to such date given
written notice to the Administrative Agent of its intent to reinvest in
accordance with Section 4.4(b)(iii).
(iii)    Reinvestment Option. With respect to any Net Cash Proceeds realized or
received with respect to any Asset Disposition or any Insurance and Condemnation
Event by any Credit Party of any Subsidiary thereof (in each case, to the extent
not excluded pursuant to Section 4.4(b)(ii)), at the option of Centuri, the
Credit Parties may reinvest all or any portion of such Net Cash Proceeds in
assets used or useful for the business of the Credit Parties and their
Subsidiaries within (x) twelve (12) months following receipt of such Net Cash
Proceeds or (y) if such Credit Party enters into a bona fide commitment to
reinvest such Net Cash Proceeds within twelve (12) months following receipt
thereof, within the later of (A) twelve (12) months following receipt thereof
and (B) six (6) months of the date of such commitment; provided that if any Net
Cash Proceeds are no longer intended to be or cannot be so reinvested at any
time after delivery of a notice of reinvestment election, an amount equal to any
such Net Cash Proceeds shall be applied within three (3) Business Days after the
applicable Credit Party reasonably determines that such Net Cash Proceeds are no
longer intended to be or cannot be so reinvested to the prepayment of the Term
Loans as set forth in this Section 4.4(b); provided further that any Net Cash
Proceeds relating to Collateral shall be reinvested in assets constituting
Collateral. Pending the final application of any such Net Cash Proceeds, the
applicable Credit Party may invest an amount equal to such Net Cash Proceeds in
any manner that is not prohibited by this Agreement.
(iv)    Notice; Manner of Payment. Upon the occurrence of any event triggering
the prepayment requirement under clauses (i) through and including (iii) above,
the applicable Borrower shall promptly deliver a Notice of Prepayment to the
Administrative Agent and upon receipt of such notice, the Administrative Agent
shall promptly so notify the Lenders. Each prepayment of the Loans under this
Section shall be applied as follows: first, ratably between the Initial Canadian
Term Loans, Initial US Term-2 Loans and any Incremental Term Loans to reduce on
a pro rata basis (applied to reduce the remaining scheduled principal
installments of the Initial Canadian Term Loans, Initial US Term-2 Loans and any
Incremental Term Loans on a pro rata basis) and (ii) second, to the extent of
any excess, to repay the Revolving Credit Loans pursuant to Section 2.4(d),
without a corresponding reduction in the Revolving Credit Commitment.
(v)    Prepayment of LIBOR Rate Loans and CDOR Rate Loans. Each prepayment shall
be accompanied by any amount required to be paid pursuant to Section 5.9;
provided that, so long as no Default or Event of Default shall have occurred and
be continuing, if any prepayment of LIBOR Rate Loans or CDOR Rate Loans is
required to be made under this Section 4.4(b) prior to the last day of the
Interest Period therefor, in lieu of making any payment pursuant to this Section
4.4(b) in respect of any such LIBOR Rate Loan or CDOR Rate Loans prior to the
last day of the Interest Period therefor, the applicable Borrower may, in its
sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into an account held at, and subject to the
sole control of, the Administrative Agent until the last day of such Interest
Period, at which time the Administrative Agent shall be authorized (without any
further action by or notice to or from the Borrowers or any other Credit Party)
to apply such amount to the prepayment of such Term Loans in accordance with
this Section 4.4(b). Upon the occurrence and during the continuance of any
Default or Event of Default, the Administrative Agent shall also be authorized
(without any further action by or notice to or from the Borrowers or any other
Credit Party) to apply such amount to the prepayment of the outstanding Term
Loans in accordance with the relevant provisions of this Section 4.4(b).
(vi)    No Reborrowings. Amounts prepaid under the Term Loan pursuant to this
Section may not be reborrowed.
ARTICLE V    

GENERAL LOAN PROVISIONS
SECTION 5.1    Interest.
(a)    Interest Rate Options. Subject to the provisions of this Section, at the
election of the US Borrowers or the Canadian Borrower, as applicable:
(i)    US Revolving Credit Loans and any Term Loans denominated in Dollars shall
bear interest at (A) the Base Rate plus the Applicable Margin or (B) the LIBOR
Rate plus the Applicable Margin (provided that the LIBOR Rate shall not be
available until three (3) Business Days after the Closing Date unless the US
Borrowers have delivered to the Administrative Agent a letter in form and
substance reasonably satisfactory to the Administrative Agent indemnifying the
Lenders in the manner set forth in Section 5.9 of this Agreement);
(ii)    Canadian Revolving Credit Loans and Term Loans denominated in Canadian
Dollars shall bear interest at (A) the Canadian Base Rate plus the Applicable
Margin or (B) the CDOR Rate plus the Applicable Margin (provided that the CDOR
Rate shall not be available until four (4) Business Days after the Closing Date
unless the Canadian Borrower has delivered to the Administrative Agent a letter
in form and substance reasonably satisfactory to the Administrative Agent
indemnifying the Lenders in the manner set forth in Section 5.9 of this
Agreement);
(iii)    US Swingline Loans shall bear interest at the Base Rate plus the
Applicable Margin; and
(iv)    Canadian Swingline Loans shall bear interest at the Canadian Base Rate
plus the Applicable Margin.
The US Borrowers or the Canadian Borrower, as applicable, shall select the rate
of interest and Interest Period, if any, applicable to any Loan at the time a
Notice of Borrowing is given or at the time a Notice of Conversion/Continuation
is given pursuant to Section 5.2. Any US Revolving Credit Loan or Term Loan
denominated in Dollars or any portion thereof as to which a US Borrower has not
duly specified an interest rate as provided herein shall be deemed a Base Rate
Loan. Any Canadian Revolving Credit Loan or Term Loan denominated in Canadian
Dollars or any portion thereof as to which the Canadian Borrower has not duly
specified an interest rate as provided herein shall be deemed a Canadian Base
Rate Loan. Subject to Section 5.1(b), any LIBOR Rate Loan or CDOR Rate Loan or
any portion thereof as to which the applicable Borrower has not duly specified
an Interest Period as provided herein shall be deemed a LIBOR Rate Loan or a
CDOR Rate Loan with an Interest Period of one (1) month.
(b)    Default Rate. Subject to Section 10.3, (i) immediately upon the
occurrence and during the continuance of an Event of Default under Section
10.1(a), (b), (i) or (j), or (ii) at the election of the Required Lenders (or
the Administrative Agent at the direction of the Required Lenders), upon the
occurrence and during the continuance of any other Event of Default, (A) the
Borrowers shall no longer have the option to request LIBOR Rate Loans, CDOR
Loans, Swingline Loans or Letters of Credit, (B) all outstanding LIBOR Rate
Loans shall bear interest at a rate per annum of two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to LIBOR Rate Loans
until the end of the applicable Interest Period and thereafter at a rate equal
to two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans, (C) all outstanding CDOR Rate Loans shall bear
interest at a rate per annum of two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to CDOR Rate Loans until the
end of the applicable Interest Period and thereafter at a rate equal to two
percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Canadian Base Rate Loans, (D) all outstanding Base Rate Loans and
other US Obligations arising hereunder or under any other Loan Document shall
bear interest at a rate per annum equal to two percent (2%) in excess of the
rate (including the Applicable Margin) then applicable to Base Rate Loans or
such other US Obligations arising hereunder or under any other Loan Document,
(E) all outstanding Canadian Base Rate Loans and other Canadian Obligations
arising hereunder or under any other Loan Document shall bear interest at a rate
per annum equal to two percent (2%) in excess of the rate (including the
Applicable Margin) then applicable to Canadian Base Rate Loans or such other
Canadian Obligations arising hereunder or under any other Loan Document, and (F)
all accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent. Interest shall continue to accrue on the Obligations after
the filing by or against any Borrower of any petition seeking any relief in
bankruptcy or under any Debtor Relief Law.
(c)    Interest Payment and Computation.
(i)    Interest on (A) each Base Rate Loan and each Canadian Base Rate Loan
shall be due and payable in arrears on the last Business Day of each calendar
quarter commencing December 31, 2017; (B) each US Swingline Loan and each
Canadian Swingline Loan shall be due and payable in arrears on the last Business
Day of each calendar quarter commencing December 31, 2017; and (C) each LIBOR
Rate Loan shall be due and payable on the last day of each Interest Period
applicable thereto, and if such Interest Period extends over three (3) months,
at the end of each three (3) month interval during such Interest Period. All
computations of interest for Base Rate Loans when the Base Rate is determined by
the Prime Rate, all computations of interest for Canadian Base Rate Loans and
all computations of interest for CDOR Rate Loans shall be made on the basis of a
year of 365 or 366 days, as applicable, and actual days elapsed. All other
computations of fees and interest provided hereunder shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a
365/366-day year).
(ii)    Whenever any amount is payable under this Agreement or any other Loan
Document by the Canadian Borrower as interest or as a fee which requires the
calculation of an amount using a percentage per annum, each party to this
Agreement acknowledges and agrees that such amount shall be calculated as of the
date payment is due without application of the “deemed reinvestment principle”
or the “effective yield method” (e.g., when interest is calculated and payable
monthly, the rate of interest payable per month is 1/12 of the stated rate of
interest per annum).
(iii)    For the purposes of the Interest Act (Canada) and disclosure under such
Act, whenever interest to be paid under this Agreement or any other Loan
Document is to be calculated on the basis of a year of 365 days or any other
period of time that is less than a calendar year, the yearly rate of interest to
which the rate determined pursuant to such calculation is equivalent is the rate
so determined multiplied by the actual number of days in the calendar year in
which the same is to be ascertained and divided by either 365 or such other
period of time, as the case may be.
(d)    Maximum Rate.
(i)    In no contingency or event whatsoever shall the aggregate of all amounts
deemed interest under this Agreement charged or collected pursuant to the terms
of this Agreement exceed the highest rate permissible under any Applicable Law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto. In the event that such a court determines that the Lenders
have charged or received interest hereunder in excess of the highest applicable
rate, the rate in effect hereunder shall automatically be reduced to the maximum
rate permitted by Applicable Law and the Lenders shall at the Administrative
Agent’s option (A) promptly refund to the applicable Borrowers any interest
received by the Lenders in excess of the maximum lawful rate or (B) apply such
excess to the principal balance of the US Obligations or the Canadian
Obligations, as applicable. It is the intent hereof that the Borrowers not pay
or contract to pay, and that neither the Administrative Agent nor any Lender
receive or contract to receive, directly or indirectly in any manner whatsoever,
interest in excess of that which may be paid by the applicable Borrower under
Applicable Law.
(ii)    If any provision of this Agreement or of any of the other Loan Documents
would obligate the Canadian Borrower or any other Canadian Credit Party to make
any payment of interest or other amount payable to any Lender, in an amount or
calculated at a rate which would result in a receipt by such Lender of interest
at a criminal rate (as such terms are construed under the Criminal Code
(Canada)) then, notwithstanding such provisions, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law or so
result in a receipt by such Lender of interest at a criminal rate, such
adjustment to be effected, to the extent necessary, as follows: (A) firstly, by
reducing the amount or rate of interest required to be paid to such Lender on
Canadian Revolving Credit Loans or Canadian Swingline Loans, as applicable, and
(B) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to such Lender, which would constitute “interest” for
purposes of Section 347 of the Criminal Code (Canada). Any amount or rate of
interest referred to in this Section 5.1 shall be determined in accordance with
generally accepted actuarial practices and principles as an effective annual
rate of interest over the term that the applicable Canadian Revolving Credit
Loan or Canadian Swingline Loan remains outstanding on the assumption that any
charges, fees or expenses that fall within the meaning of “interest” (as defined
in the Criminal Code (Canada)) shall, if they relate to a specific period of
time, be pro-rated over that period of time and otherwise be pro-rated over the
period from the Closing Date to the date set out in clause (a) of the definition
of “Revolving Credit Maturity Date” and, in the event of a dispute, a
certificate of a Fellow of the Canadian Institute of Actuaries appointed by
Administrative Agent shall be conclusive for the purposes of such determination.
SECTION 5.2    Notice and Manner of Conversion or Continuation of Loans.
Provided that no Default or Event of Default has occurred and is then
continuing:
(a)    the US Borrowers shall have the option to (a) convert at any time all or
any portion of any outstanding Base Rate Loans (other than US Swingline Loans)
in a principal amount equal to $3,000,000 or any whole multiple of $500,000 in
excess thereof into one or more LIBOR Rate Loans and (b) upon the expiration of
any Interest Period, (i) convert all or any part of its outstanding LIBOR Rate
Loans in a principal amount equal to $1,000,000 or a whole multiple of $100,000
in excess thereof into Base Rate Loans (other than Swingline Loans) or (ii)
continue such LIBOR Rate Loans as LIBOR Rate Loans; and
(b)    the Canadian Borrower shall have the option to (a) convert at any time
all or any portion of any outstanding Canadian Base Rate Loans (other than
Canadian Swingline Loans) in a principal amount equal to C$1,000,000 or any
whole multiple of C$100,000 in excess thereof into one or more CDOR Rate Loans
and (b) upon the expiration of any Interest Period for such CDOR Rate Loans, (i)
convert all or any part of its outstanding CDOR Rate Loans in a principal amount
equal to C$1,000,000or a whole multiple of C$100,000 in excess thereof into
Canadian Base Rate Loans (other than Canadian Swingline Loans) or (ii) continue
such CDOR Rate Loans as CDOR Rate Loans.
Whenever any Borrower desires to convert or continue Loans as provided above,
such Borrower shall give the Administrative Agent irrevocable prior written
notice in the form attached as Exhibit E (a “Notice of Conversion/Continuation”)
not later than 11:00 a.m. three (3) Business Days before (or four (4) Business
Days before the day of a proposed conversion to or continuation of CDOR Rate
Loans) the day on which a proposed conversion or continuation of such Loan is to
be effective specifying (A) the Loans to be converted or continued, and, in the
case of any LIBOR Rate Loan or CDOR Rate Loan to be converted or continued, the
last day of the Interest Period therefor, (B) the effective date of such
conversion or continuation (which shall be a Business Day), (C) the principal
amount of such Loans to be converted or continued, and (D) the Interest Period
to be applicable to such converted or continued LIBOR Rate Loan or CDOR Rate
Loan. If the applicable Borrower fails to give a timely Notice of
Conversion/Continuation prior to the end of the Interest Period for any LIBOR
Rate Loan or CDOR Rate Loan, then the applicable LIBOR Rate Loan or CDOR Rate
Loan shall automatically continue as a LIBOR Rate Loan or CDOR Rate Loan (in
each case having the same Interest Period as the then expiring Interest Period),
as applicable. Any such automatic continuation shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable LIBOR
Rate Loan or CDOR Rate Loan. If the applicable Borrower requests a conversion
to, or continuation of, LIBOR Rate Loans or CDOR Rate Loans, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month in the case of a conversion and an Interest Period that is
the same as the then expiring Interest Period in the case of a continuation.
Notwithstanding anything to the contrary herein, a Swingline Loan may not be
converted to a LIBOR Rate Loan or CDOR Rate Loan. The Administrative Agent shall
promptly notify the affected Lenders of such Notice of Conversion/Continuation.
SECTION 5.3    Fees.
(a)    Commitment Fee. Commencing on the Closing Date, subject to Section
5.15(a)(iii)(A), the US Borrowers shall pay to the Administrative Agent, for the
account of the Revolving Credit Lenders, a non-refundable commitment fee (the
“Commitment Fee”) at a rate per annum equal to the Applicable Margin on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any); provided, that the
amount of outstanding Swingline Loans shall not be considered usage of the
Revolving Credit Commitment for the purpose of calculating the Commitment Fee.
The Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing December 31, 2017
and ending on the date upon which all Obligations (other than contingent
indemnification obligations not then due) arising under the Revolving Credit
Facility shall have been indefeasibly and irrevocably paid and satisfied in
full, all Letters of Credit have been terminated or expired (or been Cash
Collateralized) and the Revolving Credit Commitment has been terminated. The
Commitment Fee shall be distributed by the Administrative Agent to the Revolving
Credit Lenders (other than any Defaulting Lender) pro rata in accordance with
such Revolving Credit Lenders’ respective Revolving Credit Commitment
Percentages.
(b)    Other Fees. The Borrowers shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Engagement Letter and any Fee Letter as
applicable. The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
SECTION 5.4    Manner of Payment.
(a)    Payments made by the Borrowers. Each payment by a Borrower on account of
the principal of or interest on the Loans or of any fee, commission or other
amounts (including the Reimbursement Obligations) payable to the Lenders under
this Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment, in
immediately available funds and shall be made without any set off, counterclaim
or deduction whatsoever. Any payment received after such time but before 2:00
p.m. on such day shall be deemed a payment on such date for the purposes of
Section 10.1, but for all other purposes shall be deemed to have been made on
the next succeeding Business Day. Any payment received after 2:00 p.m. shall be
deemed to have been made on the next succeeding Business Day for all purposes.
Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided herein) of such payment
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
applicable Swingline Lender shall be made in like manner, but for the account of
the applicable Swingline Lender. Each payment to the Administrative Agent of any
Issuing Lender’s fees or L/C Participants’ commissions shall be made in like
manner, but for the account of such Issuing Lender or the L/C Participants, as
the case may be. Each payment to the Administrative Agent of Administrative
Agent’s fees or expenses shall be made for the account of the Administrative
Agent and any amount payable to any Lender under Sections 5.9, 5.10, 5.11 or
12.3 shall be paid to the Administrative Agent for the account of the applicable
Lender. Subject to the definition of Interest Period, if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment.
(b)    Defaulting Lenders. Notwithstanding the foregoing, if there exists a
Defaulting Lender each payment by any Borrower to such Defaulting Lender
hereunder shall be applied in accordance with Section 5.15(a)(ii).
SECTION 5.5    Evidence of Indebtedness.
(a)    Extensions of Credit. The Extensions of Credit made by each Lender and
each Issuing Lender shall be evidenced by one or more accounts or records
maintained by such Lender or such Issuing Lender and by the Administrative Agent
in the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender or the applicable Issuing Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders or such Issuing Lender to the applicable Borrowers and their
applicable respective Subsidiaries and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender or any Issuing Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the applicable Borrower shall execute and deliver to such Lender (through
the Administrative Agent) a US Revolving Credit Note, Canadian Revolving Credit
Note, a US Term Loan Note, a Canadian Term Loan Note, US Swingline Note and/or
Canadian Swingline Note, as applicable, which shall evidence such Lender’s
Revolving Credit Loans, Term Loans and/or Swingline Loans, as applicable, in
addition to such accounts or records. Each Lender may attach schedules to its
Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.
(b)    Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.
SECTION 5.6    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations (other than pursuant to Sections 5.9, 5.10, 5.11 or 12.3) greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
(ii)    the provisions of this paragraph shall not be construed to apply to (A)
any payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 5.14 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to any of the Consolidated Companies or their
Affiliates (as to which this Section 5.6 shall apply).
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
SECTION 5.7    Administrative Agent’s Clawback.
(a)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 12:00 noon on the date of any proposed
borrowing, (ii) in the case of Canadian Revolving Credit Loans, not later than
12:00 noon one (1) Business Day before the date of any proposed borrowing and
(iii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Sections 2.3(b) and 4.2 and may,
in reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, (A) in the case of a payment to be made by such Lender,
(1) with respect to any Loan denominated in Dollars, at the greater of (x) the
daily average Federal Funds Rate and (y) a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(2) with respect to any Loan denominated in Canadian Dollars, at the greater of
(x) a rate equal to the Administrative Agent’s aggregate marginal cost
(including the cost of maintaining any required reserves or deposit insurance
and of any fees, penalties, overdraft charges or other costs or expenses
incurred by the Administrative Agent as a result of the failure to deliver funds
hereunder) of carrying such amount and (y) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by such Borrower, (1)
with respect to any Loan denominated in Dollars, the Base Rate and (2) with
respect to any Loan denominated in Canadian Dollars, the Canadian Base Rate. If
the applicable Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing. Any payment by any Borrower shall
be without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
(b)    Payments by the Borrowers; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the applicable Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders, any Issuing Lender or any Swingline Lender hereunder
that the applicable Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders, such Issuing Lender or such Swingline Lender, as the case may be, the
amount due. In such event, if the applicable Borrower has not in fact made such
payment, then each of the Lenders, each Issuing Lender or each Swingline Lender,
as the case maybe, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender, Issuing Lender or
Swingline Lender, with interest thereon, for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent, (i) with respect to any Extension of Credit (other
than any Canadian Revolving Credit Loan, an Initial Canadian Term Loan, any
Canadian Swingline Loan and, to the extent applicable, any Incremental Term Loan
made to the Canadian Borrower), at the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) with respect to any Canadian Revolving
Credit Loan, an Initial Canadian Term Loan, any Canadian Swingline Loan and, to
the extent applicable, any Incremental Term Loan made to the Canadian Borrower,
at a rate equal to the Administrative Agent’s aggregate marginal cost (including
the cost of maintaining any required reserves or deposit insurance and of any
fees, penalties, overdraft charges or other costs or expenses incurred by the
Administrative Agent as a result of the failure to deliver funds hereunder) of
carrying such amount.
(c)    Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit and to make payments under this Section,
Section 5.11(e), Section 12.3(c) or Section 12.7, as applicable, are several and
are not joint or joint and several. The failure of any Lender to make available
its Commitment Percentage of any Loan requested by any Borrower shall not
relieve it or any other Lender of its obligation, if any, hereunder to make its
Commitment Percentage of such Loan available on the borrowing date, but no
Lender shall be responsible for the failure of any other Lender to make its
Commitment Percentage of such Loan available on the borrowing date.
SECTION 5.8    Changed Circumstances.
(a)    Circumstances Affecting LIBOR Rate or CDOR Rate Availability. Unless and
until a Replacement Rate is established in accordance with clause (c) below, in
connection with any request for (x) a LIBOR Rate Loan (or a Base Rate Loan as to
which the interest rate is determined with reference to LIBOR or a conversion to
or continuation thereof) or (y) a CDOR Rate Loan (or a Canadian Base Rate Loan
as to which the interest rate is determined with reference to the CDOR Rate or a
conversion thereof) or otherwise, if for any reason
(i)    with respect to a proposed LIBOR Rate Loan, the Administrative Agent
shall determine (which determination shall be conclusive and binding absent
manifest error) that Dollar deposits are not being offered to banks in the
London interbank Eurodollar market for the applicable amount and Interest Period
of such Loan,
(ii)    the Administrative Agent shall determine (which determination shall be
conclusive and binding absent manifest error) that reasonable and adequate means
do not exist for ascertaining (A) the LIBOR Rate for such Interest Period with
respect to a proposed LIBOR Rate Loan (or any Base Rate Loan as to which the
interest rate is determined with reference to LIBOR) or (B) the CDOR Rate for
such Interest Period with respect to a proposed CDOR Rate Loan (or any Canadian
Base Rate Loan as to which the interest rate is determined with reference to the
CDOR Rate), or
(iii)    the Required Lenders shall determine (which determination shall be
conclusive and binding absent manifest error) that the LIBOR Rate or CDOR Rate,
as applicable, does not adequately and fairly reflect the cost to such Lenders
of making or maintaining such Loans during such Interest Period,
then the Administrative Agent shall promptly give notice thereof to Centuri.
Thereafter, until the Administrative Agent notifies Centuri that such
circumstances no longer exist, the obligation of the Lenders to make LIBOR Rate
Loans (or Base Rate Loans as to which the interest rate is determined with
reference to LIBOR) or CDOR Rate Loans (or Canadian Base Rate Loans as to which
the interest rate is determined with reference to CDOR), as applicable, and the
right of any Borrower to convert any Loan to or continue any Loan as a LIBOR
Rate Loan (or a Base Rate Loan as to which the interest rate is determined with
reference to LIBOR) or a CDOR Rate Loan (or Canadian Base Rate Loan as to which
the interest rate is determined with reference to CDOR), as applicable, shall be
suspended, and (i) in the case of LIBOR Rate Loans, the applicable Borrower
shall either (A) repay in full (or cause to be repaid in full) the then
outstanding principal amount of each such LIBOR Rate Loan made to it together
with accrued interest thereon (subject to Section 5.1(d)), on the last day of
the then current Interest Period applicable to such LIBOR Rate Loan; or (B)
convert the then outstanding principal amount of each such LIBOR Rate Loan made
to it to a Base Rate Loan as to which the interest rate is not determined by
reference to LIBOR as of the last day of such Interest Period; (ii) in the case
of Base Rate Loans as to which the interest rate is determined by reference to
LIBOR, the US Borrowers shall convert the then outstanding principal amount of
each such Loan to a Base Rate Loan as to which the interest rate is not
determined by reference to LIBOR as of the last day of such Interest Period; or
(iii) in the case of CDOR Rate Loans (or Canadian Base Rate Loans as to which
the interest rate is determined by reference to the CDOR Rate), the Canadian
Borrower shall convert the then outstanding principal amount of each such Loan
to a Canadian Base Rate Loan as to which the interest rate is not determined by
reference to the CDOR Rate.


(b)    Laws Affecting LIBOR Rate or CDOR Rate Availability. If, after the date
hereof, the introduction of, or any change in, any Applicable Law or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Offices) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency, shall make it unlawful or impossible for any of the Lenders (or any of
their respective Lending Offices) to honor its obligations hereunder to make or
maintain (x) any LIBOR Rate Loan (or any Base Rate Loan as to which the interest
rate is determined by reference to LIBOR) or (y) any CDOR Rate Loan (or any
Canadian Base Rate Loan as to which the interest rate is determined by reference
to the CDOR Rate), such Lender shall promptly give notice thereof to the
Administrative Agent and the Administrative Agent shall promptly give notice to
Centuri and the other Lenders. Thereafter, until the Administrative Agent
notifies Centuri that such circumstances no longer exist:
(i)    the obligations of the Lenders to make LIBOR Rate Loans (or Base Rate
Loans as to which the interest rate is determined by reference to LIBOR) or CDOR
Rate Loans (or Canadian Base Rate Loans as to which the interest rate is
determined by reference to the CDOR Rate), as applicable, and the right of the
Borrowers to convert any Loan to a LIBOR Rate Loan or continue any Loan as a
LIBOR Rate Loan (or a Base Rate Loan as to which the interest rate is determined
by reference to LIBOR), or to convert any Loan to a CDOR Rate Loan (or any
Canadian Base Rate Loan as to which the interest rate is determined by reference
to the CDOR Rate), shall be suspended and thereafter the applicable Borrower may
select only Base Rate Loans and Canadian Base Rate Loans, as applicable, as to
which the interest rate is not determined by reference to LIBOR or CDOR
hereunder,
(ii)    all Base Rate Loans shall cease to be determined by reference to LIBOR
and/or all Canadian Base Rate Loans shall cease to be determined by reference to
CDOR, as applicable, and
(iii)    if any of the Lenders may not lawfully continue to maintain a LIBOR
Rate Loan to the end of the then current Interest Period applicable thereto, the
applicable Loan shall immediately be converted to a Base Rate Loan as to which
the interest rate is not determined by reference to LIBOR for the remainder of
such Interest Period. Each Lender agrees to designate a different Lending Office
or assign its rights and obligations hereunder to another of its officers,
branches or affiliates if such designation or assignment will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender. Each Borrower hereby agrees to pay
all reasonable costs and expenses incurred by such Lender in connection with any
such designation or assignment.
(c)    Alternative Rate of Interest. If (i) the Administrative Agent has made
the determination described in Section 5.8(a)(i) or (a)(ii), (ii) the
Administrative Agent has determined (such determination to be conclusive absent
manifest error) that any applicable interest rate specified herein is no longer
a widely recognized benchmark rate for newly originated loans in the U.S. or
Canadian syndicated loan market or (iii) the applicable supervisor or
administrator (if any) of any applicable interest rate specified herein or any
Governmental Authority having or purporting to have jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which any applicable interest rate specified herein shall no longer be
used for determining interest rates for loans in the U.S. or Canadian syndicated
loan market in the applicable currency, then the Administrative Agent may, to
the extent practicable (in consultation with Centuri and as determined by the
Administrative Agent to be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice), establish a replacement interest rate (the
“Replacement Rate”), in which case, the Replacement Rate shall, subject to the
next two sentences, replace such applicable interest rate for all purposes under
the Loan Documents unless and until (A) if applicable, the Administrative Agent
revokes the notice delivered with respect to the affected LIBOR Rate Loans under
Section 5.8(a)(i) or (a)(ii), (B) an event described in Section 5.8(a)(i),
(a)(ii), (c)(i), (c)(ii) or (c)(iii) occurs with respect to the Replacement Rate
or (C) the Administrative Agent (or the Required Lenders through the
Administrative Agent) notifies Centuri that the Replacement Rate does not
adequately and fairly reflect the cost to the Lenders of funding the Loans
bearing interest at the Replacement Rate. In connection with the establishment
and application of the Replacement Rate, this Agreement and the other Loan
Documents shall be amended solely with the consent of the Administrative Agent
and Centuri, as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 5.8(c).
Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents (including, without limitation, Section 12.2), such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the delivery of such amendment to the Lenders,
a written notice signed by Lenders constituting Required Lenders stating that
such Lenders object to such amendment (which such notice shall note with
specificity the particular provisions of the amendment to which such Lenders
object). To the extent the Replacement Rate is established by the Administrative
Agent in connection with this clause (c), the Replacement Rate shall be applied
in a manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders).
(d)    Illegality. Subject to Section 5.12, if, in any applicable jurisdiction,
the Administrative Agent, any Issuer Lender or any Lender or its Applicable
Designee determines that any Applicable Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Administrative
Agent, any Issuer Lender, any Lender or any Applicable Designee to (i) perform
any of its obligations hereunder or under any other Loan Document, (ii) to fund
or maintain its participation in any Loan or (iii) issue, make, maintain, fund
or charge interest or fees with respect to any Extension of Credit to any
Borrower that is a Foreign Subsidiary such Person shall promptly notify the
Administrative Agent, then, upon the Administrative Agent notifying Centuri, and
until such notice by such Person is revoked, any obligation of such Person to
issue, make, maintain, fund or charge interest or fees with respect to any such
Extension of Credit shall be suspended, and to the extent required by Applicable
Law, cancelled. Upon receipt of such notice, the Credit Parties shall, (A) repay
that Person’s participation in the Loans or other applicable Obligations on the
last day of the Interest Period for each Loan or other Obligation occurring
after the Administrative Agent has notified Centuri or, if earlier, the date
specified by such Person in the notice delivered to the Administrative Agent
(being no earlier than the last day of any applicable grace period permitted by
Applicable Law) and (B) take all reasonable actions requested by such Person to
mitigate or avoid such illegality.
SECTION 5.9    Indemnity. Each Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or a CDOR Rate Loan or from fees payable to terminate the deposits from
which such funds were obtained) which may arise or be attributable to each
Lender’s obtaining, liquidating or employing deposits or other funds acquired to
effect, fund or maintain any Loan (a) as a consequence of any failure by such
Borrower to make any payment when due of any amount due hereunder in connection
with a LIBOR Rate Loan or a CDOR Rate Loan, (b) due to any failure of such
Borrower to borrow, continue or convert on a date specified therefor in a Notice
of Borrowing or Notice of Conversion/Continuation or (c) due to any payment,
prepayment or conversion of any LIBOR Rate Loan or any CDOR Rate Loan on a date
other than the last day of the Interest Period therefor. The amount of such loss
or expense shall be determined, in the applicable Lender’s sole discretion,
based upon the assumption that such Lender funded its Commitment Percentage of
the LIBOR Rate Loans in the London interbank market or the CDOR Rate Loans in
the Canadian bankers’ acceptance market, as applicable, and using any reasonable
attribution or averaging methods which such Lender deems appropriate and
practical. A certificate of such Lender setting forth the basis for determining
such amount or amounts necessary to compensate such Lender shall be forwarded to
the applicable Borrower through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error. The applicable
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
SECTION 5.10    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or any Issuing Lender;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or any Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Lender or other Recipient, the Borrowers shall promptly pay
to any such Lender, such Issuing Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, such Issuing
Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any Lending
Office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Lender’s
capital or on the capital of such Lender’s or such Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by such Issuing Lender, to a level below that which such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Lender’s policies and the policies of such Lender’s or such Issuing
Lender’s holding company with respect to capital adequacy or liquidity), then
from time to time upon written request of such Lender or such Issuing Lender the
Borrowers shall promptly pay to such Lender or such Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or such
Issuing Lender or such Lender’s or such Issuing Lender’s holding company for any
such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender, or an Issuing
Lender or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender or such Issuing Lender, such other Recipient or any of
their respective holding companies, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrowers, shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or such
Issuing Lender or such other Recipient, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Lender or such other Recipient to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or such Issuing Lender’s
or such other Recipient’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate any Lender or an Issuing Lender or
any other Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
or such Issuing Lender or such other Recipient, as the case may be, notifies the
Borrowers of the Change in Law giving rise to such increased costs or
reductions, and of such Lender’s or such Issuing Lender’s or such other
Recipient’s intention to claim compensation therefor (except that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the nine-month period referred to above shall be extended to include the period
of retroactive effect thereof).
SECTION 5.11    Taxes.
(a)    Defined Terms. For purposes of this Section 5.11, the term “Lender”
includes any Issuing Lender and the term “Applicable Law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.
(d)    Indemnification by the Credit Parties. With respect to any Indemnified
Taxes arising from US Obligations, the US Credit Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after written demand
therefor, for the full amount of any such Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
With respect to any Indemnified Taxes arising from Canadian Obligations, the
Credit Parties shall jointly and severally indemnify each Recipient, within ten
(10) days after written demand therefor, for the full amount of any such
Indemnified Taxes (including Indemnified Taxes imposed on or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrowers by a Recipient (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Recipient, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.9(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority pursuant to this Section 5.11,
such Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Centuri and the Administrative Agent, at the time or times reasonably
requested by Centuri or the Administrative Agent, such properly completed and
executed documentation reasonably requested by Centuri or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
Centuri or the Administrative Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by Centuri or the
Administrative Agent as will enable Centuri or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
5.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing:
(A)    Any Lender that is a U.S. Person shall deliver to Centuri and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Centuri or the Administrative Agent), executed originals
of IRS Form W-9 (or any successor form) certifying that such Lender is exempt
from United States federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Centuri and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Centuri or the Administrative Agent),
whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN (or any
successor form) or W-8BEN-E (or any successor form), as applicable, establishing
an exemption from, or reduction of, United States federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN (or any
successor form) or W-8BEN-E (or any successor form), as applicable, establishing
an exemption from, or reduction of, United States federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI (or any successor form);
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a US Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN (or any successor form) or W-8BEN-E (or any successor
form), as applicable; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY (or any successor form), accompanied by IRS Form
W-8ECI (or any successor form), IRS Form W-8BEN (or any successor form) or
W-8BEN-E (or any successor form), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Centuri and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Centuri or the Administrative Agent),
executed copies of any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in United States federal withholding Tax,
duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the US Borrowers or the Administrative
Agent to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Centuri and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Centuri or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Centuri or the Administrative
Agent as may be necessary for the US Borrowers and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
Each Lender agrees that (x) it shall promptly notify Centuri and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction to withholding and (y) if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
Centuri and the Administrative Agent in writing of its legal inability to do so;
provided that no such updating or notification is required to be made on account
of any Canadian withholding tax if no form or certification has been previously
delivered for Canadian withholding tax purposes.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.11 (including by
the payment of additional amounts pursuant to this Section 5.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section 5.11 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
SECTION 5.12    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.11, or determines that it is unable
to fulfill its obligations hereunder due to illegality pursuant to Section
5.8(d), then such Lender shall, at the request of the Borrowers, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 5.10 or Section 5.11 or avoid illegality under Section 5.8(d), as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Each Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
5.10, or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.11, or any Lender determines that it is
unable to fulfill its obligations hereunder due to illegality pursuant to
Section 5.8(d) and, in each case, such Lender has declined or is unable to
designate a different Lending Office in accordance with Section 5.12(a), or if
any Lender is a Defaulting Lender or a Non-Consenting Lender, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.9), all of its interests, rights (other than
its existing rights to payments pursuant to Section 5.10 or Section 5.11) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
(i)    the Borrowers shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 12.9;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in Letters of
Credit and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 5.9) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 5.10 or payments required to be made pursuant to
Section 5.11, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with Applicable Law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
SECTION 5.13    Incremental Loans.
(a)    Request for Increase. At any time after the ClosingFirst Amendment
Effective Date, upon written notice to the Administrative Agent, the US
Borrowers, or the Canadian Borrower, as applicable, may, from time to time,
request (i) one or more incremental term loans, including a borrowing of an
additional term loan, the principal amount of which will be added to the tranche
of Term Loan with the latest maturity date (an “Incremental Term Loan”) or (ii)
one or more increases in the Revolving Credit Commitments (a “Revolving Credit
Facility Increase” and, together with the initial principal amount of the
Incremental Term Loans, the “Incremental Increases”); provided that (A) the
aggregate principal amount for all such Incremental Increases incurred after the
First Amendment Effective Date shall not exceed $200,000,000300,000,000 and (B)
any such request for an increase shall be in a minimum amount of $5,000,000 (or
C$5,000,000) for any Incremental Term Loan and $5,000,000 for any Revolving
Credit Facility Increase or, if less, the remaining amount permitted pursuant to
the foregoing clause (A). Incremental Term Loans may be made to the US Borrowers
in Dollars or to the Canadian Borrower in Canadian Dollars.
(b)    Incremental Lenders. Each notice from the applicable Borrower pursuant to
this Section shall set forth the requested amount, currency and proposed terms
of the relevant Incremental Increase. Incremental Increases may be provided by
any existing Lender or by any other Persons (an “Incremental Lender”); provided
that the Administrative Agent, each Issuing Lender and/or each Swingline Lender,
as applicable, shall have consented (not to be unreasonably withheld,
conditioned or delayed) to such Incremental Lender’s providing such Incremental
Increases to the extent any such consent would be required under Section 12.9(b)
for an assignment of Loans or Revolving Credit Commitments, as applicable, to
such Incremental Lender. At the time of sending such notice, the applicable
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Incremental Lender is requested to respond, which shall
in no event be less than ten (10) Business Days from the date of delivery of
such notice to the proposed Incremental Lenders (or such shorter period as may
be approved by the Administrative Agent). Each proposed Incremental Lender may
elect or decline, in its sole discretion, and shall notify the Administrative
Agent within such time period whether it agrees, to provide an Incremental
Increase and, if so, whether by an amount equal to, greater than or less than
requested. Any Person not responding within such time period shall be deemed to
have declined to provide an Incremental Increase.
(c)    Increase Effective Date and Allocations. The Administrative Agent and the
applicable Borrower shall determine the effective date (the “Increase Effective
Date”) and the final allocation of such Incremental Increase (limited in the
case of the Incremental Lenders to their own respective allocations thereof).
The Administrative Agent shall promptly notify the applicable Borrower and the
Incremental Lenders of the final allocation of such Incremental Increases and
the Increase Effective Date.
(d)    Conditions to Effectiveness of Increase. Any Incremental Increase shall
become effective as of such Increase Effective Date; provided that:
(i)    no Default or Event of Default shall exist on such Increase Effective
Date immediately prior to or after giving effect to (A) such Incremental
Increase or (B) the making of any Extensions of Credit pursuant thereto;
(ii)    the Administrative Agent shall have received from Centuri, an Officer’s
Compliance Certificate demonstrating that the Consolidated Companies are in pro
forma compliance with the financial covenants set forth in Section 9.13 (based
on the financial statements most recently delivered pursuant to Section 8.1)
after giving effect to such Incremental Increase (assuming that the entire
applicable Incremental Term Loan and/or Revolving Credit Facility Increase is
fully funded on the effective date thereof) and the use of proceeds thereof;
(iii)    each such Incremental Increase shall be effected pursuant to an
amendment (an “Incremental Amendment”) to this Agreement and, as appropriate,
the other Loan Documents, executed by the Credit Parties, the Administrative
Agent and the applicable Incremental Lenders, which Incremental Amendment may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent, to effect the provisions of
this Section 5.13;
(iv)    in the case of each Incremental Term Loan (the terms of which shall be
set forth in the relevant Incremental Amendment):
(A)    such Incremental Term Loan will mature and amortize in a manner
reasonably acceptable to the Incremental Lenders making such Incremental Term
Loan and the applicable Borrower, but will not in any event have a shorter
weighted average life to maturity than the remaining weighted average life to
maturity of the Initial Term Loan or a maturity date earlier than the Term Loan
Maturity Date;
(B)    the Applicable Margin and pricing grid, if applicable, for such
Incremental Term Loan shall be determined by the applicable Incremental Lenders
and the applicable Borrower on the applicable Increase Effective Date and shall
be reasonably acceptable to the Administrative Agent; and
(C)    except as provided above, all other terms and conditions applicable to
any Incremental Term Loan borrowed by the Canadian Borrower shall be consistent
with the terms and conditions applicable to the Initial Canadian Term Loan and
all other terms and conditions applicable to any Incremental Term Loan borrowed
by the US Borrower shall be consistent with the terms and conditions of the
Initial US Term-2 Loans;
(v)    in the case of each Revolving Credit Facility Increase (the terms of
which shall be set forth in the relevant Incremental Amendment):
(A)    Revolving Credit Loans made with respect to the Revolving Credit Facility
Increase shall mature on the Revolving Credit Maturity Date and shall bear
interest at the rate applicable to the Revolving Credit Loans;
(B)    the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increase Effective Date among the
Revolving Credit Lenders (including the Incremental Lenders providing such
Revolving Credit Facility Increase) in accordance with their revised Revolving
Credit Commitment Percentages (and the Revolving Credit Lenders (including the
Incremental Lenders providing such Revolving Credit Facility Increase) agree to
make all payments and adjustments necessary to effect such reallocation and the
applicable Borrower shall pay any and all costs required pursuant to Section 5.9
in connection with such reallocation as if such reallocation were a repayment);
and
(C)    except as provided above, all of the other terms and conditions
applicable to such Revolving Credit Facility Increase shall, except to the
extent otherwise provided in this Section 5.13, be identical to the terms and
conditions applicable to the Revolving Credit Facility;
(vi)    each Incremental Increase shall constitute US Obligations of the US
Borrower or Canadian Obligations of the Canadian Borrower, as applicable, and
shall be secured and guaranteed with the other Extensions of Credit on a pari
passu basis; and
(vii)    any Incremental Lender with a Revolving Credit Facility Increase shall
be entitled to the same voting rights as the existing Revolving Credit Lenders
under the Revolving Credit Facility and any Extensions of Credit made in
connection with each Revolving Credit Facility Increase shall receive proceeds
of prepayments on the same basis as the other Revolving Credit Loans made
hereunder.
(e)    Conflicting Provisions. This Section shall supersede any provisions in
Section 5.6 or 12.2 to the contrary.
SECTION 5.14    Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent, any Issuing Lender (with a copy to the Administrative
Agent) or any Swingline Lender (with a copy to the Administrative Agent), the
Borrowers shall Cash Collateralize the Fronting Exposure of such Issuing Lender
and/or such Swingline Lender, as applicable, with respect to such Defaulting
Lender (determined after giving effect to Section 5.15(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.
(a)    Grant of Security Interest. Each Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of each Issuing Lender and each Swingline
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, each Issuing Lender and each Swingline
Lender as herein provided (other than Permitted Liens in favor of a depository
bank), or that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, Cash Collateral provided under this
Section 5.14 or Section 5.15 in respect of Letters of Credit and Swingline Loans
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of L/C Obligations and Swingline Loans
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.
(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of any Issuing Lender and/or
any Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 5.14 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Lenders and the Swingline Lenders that there
exists excess Cash Collateral; provided that, subject to Section 5.15, the
Person providing Cash Collateral, the Issuing Lenders and the Swingline Lenders
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations.
SECTION 5.15    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
12.2.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders or the Swingline Lenders
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lenders and the Swingline Lenders with respect to such Defaulting Lender in
accordance with Section 5.14; fourth, as the Borrowers may request (so long as
no Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lenders’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 5.14; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lenders or the
Swingline Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Lender or any Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to any Borrower as a result
of any judgment of a court of competent jurisdiction obtained by such Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (1)
such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving effect to Section 5.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 5.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrowers
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 5.14.
(C)    With respect to any Commitment Fee or letter of credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrowers shall (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to each applicable Issuing Lender and Swingline Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such Issuing Lender’s or Swingline Lender’s Fronting
Exposure to such Defaulting Lender, and (3) not be required to pay the remaining
amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Revolving Credit Commitment Percentages (calculated without
regard to such Defaulting Lender’s Revolving Credit Commitment) but only to the
extent that (x) the conditions set forth in Section 6.2 are satisfied at the
time of such reallocation (and, unless the Borrowers shall have otherwise
notified the Administrative Agent at such time, the Borrowers shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, repay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lenders’ Fronting Exposure in accordance with the procedures set forth
in Section 5.14.
(b)    Defaulting Lender Cure. If the Borrowers, the Administrative Agent, the
Issuing Lenders and the Swingline Lenders agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Credit Facility (without giving effect to Section
5.15(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
SECTION 5.16    Centuri as Agent for the Borrowers. Each Borrower hereby
irrevocably appoints and authorizes Centuri (a) to provide the Administrative
Agent with all notices with respect to Loans obtained for the benefit of such
Borrower and all other notices and instructions under this Agreement, (b) to
take such action on behalf of such Borrower as Centuri deems appropriate on its
behalf to such Borrower Loans or Letters of Credit and to exercise such other
powers as are reasonably incidental thereto to carry out the purposes of this
Agreement and (c) to act as its agent for service of process and notices
required to be delivered under this Agreement or the other Loan Documents, it
being understood and agreed that receipt by Centuri of any summons, notice or
other similar item shall be deemed effective receipt by the Consolidated
Companies.
ARTICLE VI    

CONDITIONS OF CLOSING AND BORROWING
SECTION 6.1    Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loans
or issue or participate in the initial Letter of Credit, if any, on the Closing
Date is subject to the satisfaction of each of the following conditions:
(a)    Executed Loan Documents. This Agreement, a US Revolving Credit Note and a
Canadian Revolving Credit Note in favor of each Revolving Credit Lender
requesting a US Revolving Credit Note and a Canadian Revolving Credit Note, a US
Term Loan Note and a Canadian Term Loan Note in favor of each Term Loan Lender
requesting a Term Loan Note, a US Swingline Note in favor of the US Swingline
Lender and a Canadian Swingline Note in favor of the Canadian Swingline Lender
(in each case, if requested thereby), the Security Documents and the Guaranty
Agreements, together with any other applicable Loan Documents, shall have been
duly authorized, executed and delivered to the Administrative Agent by the
parties thereto, shall be in full force and effect and no Default or Event of
Default shall exist hereunder or thereunder.
(b)    Closing Certificates; Etc. The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:
(i)    Officer’s Certificate. A certificate from a Responsible Officer of
Centuri to the effect that (A) all representations and warranties of the Credit
Parties contained in this Agreement and the other Loan Documents are true,
correct and complete in all material respects (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects); (B) none of the Credit Parties is in
violation of any of the covenants contained in this Agreement and the other Loan
Documents; (C) after giving effect to the Transactions, no Default or Event of
Default has occurred and is continuing; (D) the condition set forth in Section
6.1(g)(iv) is satisfied; (E) attached thereto is a true and correct copy of the
NEUCO Purchase Agreement as in effect on the Closing Date; and (F) each of the
Credit Parties, as applicable, has satisfied each of the conditions set forth in
Section 6.1 and Section 6.2.
(ii)    Officer’s Certificate of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation (or equivalent), as applicable, of such Credit Party and all
amendments thereto, and in the case of the US Credit Parties only, certified as
of a recent date by the appropriate Governmental Authority in its jurisdiction
of incorporation, organization or formation (or equivalent), as applicable, (B)
the bylaws or other governing document of such Credit Party as in effect on the
Closing Date, (C) resolutions duly adopted by the board of directors (or other
governing body) of such Credit Party authorizing and approving the transactions
contemplated hereunder and the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party, and (D) with
respect to the US Credit Parties only, each certificate required to be delivered
pursuant to Section 6.1(b)(iii).
(iii)    Certificates of Good Standing. Certificates as of a recent date of the
good standing of each US Credit Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable.
(iv)    Opinions of Counsel. Opinions of counsel to the Credit Parties addressed
to the Administrative Agent and the Lenders with respect to the Credit Parties,
the Loan Documents and such other matters as the Administrative Agent shall
reasonably request (which such opinions shall expressly permit reliance by
permitted successors and assigns of the addressees thereof).
(c)    Personal Property Collateral.
(i)    Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of the US Secured Parties and the Canadian
Secured Parties in the Collateral and the Administrative Agent shall have
received evidence reasonably satisfactory to the Administrative Agent that upon
such filings and recordations such security interests constitute valid and
perfected first priority Liens thereon (subject to Permitted Liens).
(ii)    Pledged Collateral. The Administrative Agent shall have received (A)
original stock certificates or other certificates evidencing the certificated
Equity Interests pledged pursuant to the Security Documents, together with an
undated stock power for each such certificate duly executed in blank by the
registered owner thereof and (B) each original promissory note pledged pursuant
to the Security Documents together with an undated allonge for each such
promissory note duly executed in blank by the holder thereof.
(iii)    Lien Search. The Administrative Agent shall have received the results
of customary Lien searches (including UCC and PPSA searches and a search as to
bankruptcy, tax and intellectual property matters as applicable), in form and
substance reasonably satisfactory thereto, made against the Credit Parties,
indicating among other things that the assets of each such Credit Party are free
and clear of any Lien (except for Permitted Liens).
(iv)    Property and Liability Insurance. The Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property and liability insurance covering each
Credit Party, evidence of payment of all insurance premiums for the current
policy year of each policy (with appropriate endorsements naming the
Administrative Agent as lender’s loss payee on all policies for property hazard
insurance and as additional insured on all policies for liability insurance),
and if requested by the Administrative Agent, copies of such insurance policies.
(v)    Other Collateral Documentation. The Administrative Agent shall have
received any documents reasonably requested thereby or as required by the terms
of the Security Documents to evidence its security interest in the Collateral.
(d)    Consents; Defaults.
(i)    Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Credit Parties or such other transactions or that could seek or
threaten any of the foregoing, and no law or regulation shall be applicable
which in the reasonable judgment of the Administrative Agent could reasonably be
expected to have such effect.
(ii)    No Injunction, Etc. No action, proceeding or investigation shall have
been instituted or, to the knowledge of any Credit Party, threatened or proposed
before any Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby that could reasonably be expected to have a
Material Adverse Effect or adversely affect the transactions contemplated by
this Agreement or the other Loan Documents.
(e)    Financial Matters.
(i)    Financial Statements. The Administrative Agent shall have received (A)
the audited Consolidated balance sheet of Centuri (or its predecessors) and its
Subsidiaries for the three Fiscal Years most recently ended prior to the Closing
Date and the related audited statements of income and retained earnings and cash
flows for each such Fiscal Year, (B) an unaudited Consolidated balance sheet of
Centuri and its Subsidiaries for each of the fiscal quarters ended on March 31,
2017 and June 30, 2017 and related unaudited interim statements of income and
retained earnings and cash flows, (C) the audited Consolidated balance sheet of
NEUCO and its Subsidiaries for the two fiscal years most recently ended prior to
the Closing Date and the related audited statements of income and retained
earnings and cash flows for each such fiscal year and (D) interim unaudited
comparable year-to-date financial statements of NEUCO and its Subsidiaries for
the period ending June 30, 2017.
(ii)    Pro Forma Financial Statements. The Administrative Agent shall have
received pro forma Consolidated financial statements for the Consolidated
Companies for the four-quarter period most recently ended prior to the Closing
Date for which financial statements are available calculated on a Pro Forma
Basis after giving effect to the Transactions (including adjustments reasonably
acceptable to the Administrative Agent).
(iii)    Financial Projections. The Administrative Agent shall have received pro
forma combined financial statements for the Consolidated Companies, and
projections prepared by management of Centuri, of balance sheets, income
statements and cash flow statements.
(iv)    Financial Condition/Solvency Certificate. Centuri shall have delivered
to the Administrative Agent a certificate, in form and substance satisfactory to
the Administrative Agent, and certified as accurate by the chief financial
officer of Centuri, that (A) after giving effect to the Transactions, each
Borrower is, individually, and together with the other Credit Parties on a
Consolidated basis, Solvent, (B) attached thereto are calculations evidencing
that the Consolidated Leverage Ratio (calculated by Centuri in good faith and on
a Pro Forma Basis after giving effect to the Transactions, as of the Closing
Date based on the results of operations for Centuri and its Subsidiaries
(excluding NEUCO and its Subsidiaries) for the four (4) consecutive fiscal
quarter period ended September 30, 2017 and NEUCO and its Subsidiaries for the
twelve (12) consecutive month period ended August 31, 2017, will not exceed 3.00
to 1.00 and (C) the financial projections previously delivered to the
Administrative Agent represent the good faith estimates (utilizing reasonable
assumptions) of the financial condition and operations of the Consolidated
Companies.
(v)    Payment at Closing. If an invoice has been provided to Centuri not less
than two (2) Business Days prior to the Closing Date, the Borrowers shall have
paid or made arrangements to pay contemporaneously with closing (A) to the
Administrative Agent, the Arrangers and the Lenders the fees set forth or
referenced in Section 5.3 and any other accrued and unpaid fees or commissions
due hereunder, (B) all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent accrued and unpaid prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between Centuri and the Administrative Agent) and (C) to
any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents.
(f)    NEUCO Acquisition.
(i)    Consummation of the NEUCO Acquisition. The NEUCO Acquisition (including
the payment of all amounts due and payable in connection with the consummation
of the NEUCO Acquisition) shall be, or shall have been, consummated in
accordance with the NECUO Purchase Agreement without giving effect to any
waivers, modifications, or consents thereof that are materially adverse to the
Lenders (as reasonably determined by the Arrangers) unless such waivers,
modifications, or consents are approved in writing by the Arrangers.
(ii)    NEUCO Purchase Agreement. The Arrangers shall have received true,
correct and fully executed copies of the NEUCO Purchase Agreement.
(g)    Miscellaneous.
(i)    Notice of Account Designation. The Administrative Agent shall have
received a Notice of Account Designation specifying the account or accounts to
which the proceeds of any Loans made on or after the Closing Date are to be
disbursed.
(ii)    Existing Indebtedness. (A) All amounts due or outstanding in respect of
the Existing Credit Agreement shall have been (or substantially simultaneously
with the Closing Date shall be) refinanced in full and (B) all existing
Indebtedness of NEUCO and its Subsidiaries (other than such Indebtedness that is
expressly permitted to remain outstanding pursuant to the NEUCO Purchase
Agreement and permitted by Section 9.1(c)) shall be repaid in full, all
commitments (if any) in respect thereof shall have been terminated and all
guarantees therefor and security therefor shall be released, in each case prior
to or concurrently with the initial Extensions of Credit hereunder and the
Administrative Agent shall have received pay-off letters in form and substance
satisfactory to it evidencing such repayment, termination and release.
(iii)    PATRIOT Act, etc. At least five Business Days prior to the Closing Date
(or such shorter period as the Administrative Agent may agree), each Borrower
and each of the Subsidiary Guarantors shall have provided to the Administrative
Agent and the Lenders the documentation and other information requested by the
Administrative Agent in order to comply with requirements of any Anti-Money
Laundering Laws including, without limitation, the PATRIOT Act and any
applicable “know your customer” rules and regulations.
(iv)    Material Adverse Effect. Since (A) December 31, 2016, with respect to
the Consolidated Companies (excluding NEUCO and its Subsidiaries), no event has
occurred or condition arisen, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect and (B)
October 31, 2016, with respect to NEUCO and its Subsidiaries, no event has
occurred or condition arisen, either individually or in the aggregate, that has
had or could reasonably be expected to have a NEUCO Material Adverse Effect.
(v)    Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.
Without limiting the generality of the provisions of Section 11.3(c), for
purposes of determining compliance with the conditions specified in this Section
6.1, the Administrative Agent and each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.
SECTION 6.2    Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit), convert or continue any Loan and/or any Issuing
Lender to issue or extend any Letter of Credit are subject to the satisfaction
of the following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:
(a)    Continuation of Representations and Warranties. The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of such borrowing, continuation, conversion, issuance or
extension date with the same effect as if made on and as of such date (except
for any such representation and warranty that by its terms is made only as of an
earlier date, which representation and warranty shall remain true and correct in
all material respects as of such earlier date, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects as of such earlier date).
(b)    No Existing Default. No Default or Event of Default shall have occurred
and be continuing (i) on the borrowing, continuation or conversion date with
respect to such Loan or after giving effect to the Loans to be made, continued
or converted on such date or (ii) on the issuance or extension date with respect
to such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.
(c)    Notices. The Administrative Agent shall have received a Notice of
Borrowing, Letter of Credit Application, or Notice of Conversion/Continuation,
as applicable, from the applicable Borrower in accordance with Section 2.3(a),
Section 3.2, Section 4.2 or Section 5.2, as applicable.
(d)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) no Swingline Lender shall be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.
ARTICLE VII    

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both
immediately before and after giving effect to the transactions contemplated
hereunder, which representations and warranties shall be deemed made on the
Closing Date and as otherwise set forth in Section 6.2, that:
SECTION 7.1    Organization; Power; Qualification. Each Credit Party and each
Subsidiary thereof (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, (b) has
the power and authority to own its Properties and to carry on its business as
now being conducted and (c) is duly qualified and authorized to do business in
each jurisdiction in which the character of its Properties or the nature of its
business requires such qualification and authorization. The jurisdictions in
which each Credit Party and each Subsidiary thereof are organized and qualified
to do business as of the Closing Date are described on Schedule 7.1. No Credit
Party nor any Subsidiary thereof is an EEA Financial Institution.
SECTION 7.2    Ownership. Each Subsidiary of each Credit Party as of the Closing
Date is listed on Schedule 7.2. As of the Closing Date, the capitalization of
each Credit Party and its Subsidiaries consists of the number of shares,
authorized, issued and outstanding, of such classes and series, with or without
par value, described on Schedule 7.2. All outstanding shares have been duly
authorized and validly issued and are fully paid and nonassessable and not
subject to any preemptive or similar rights, except as described in Schedule
7.2. As of the Closing Date, there are no outstanding stock purchase warrants,
subscriptions, options, securities, instruments or other rights of any type or
nature whatsoever, which are convertible into, exchangeable for or otherwise
provide for or require the issuance of Equity Interests of any Credit Party or
any Subsidiary thereof, except as described on Schedule 7.2.
SECTION 7.3    Authorization; Enforceability. Each Credit Party has the right,
power and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this Agreement and each of
the other Loan Documents to which it is a party in accordance with their
respective terms. This Agreement and each of the other Loan Documents have been
duly executed and delivered by the duly authorized officers of each Credit Party
that is a party thereto, and each such document constitutes the legal, valid and
binding obligation of each Credit Party that is a party thereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state, provincial,
or federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.
SECTION 7.4    Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by each Credit Party of the Loan
Documents to which each such Credit Party is a party, in accordance with their
respective terms, the Extensions of Credit hereunder and the transactions
contemplated hereby or thereby do not and will not, by the passage of time, the
giving of notice or otherwise, (a) require any Governmental Approval or violate
any Applicable Law relating to any Credit Party or any Subsidiary thereof where
the failure to obtain such Governmental Approval or such violation could
reasonably be expected to have a Material Adverse Effect, (b) conflict with,
result in a breach of or constitute a default under the articles of
incorporation, bylaws or other organizational documents of any Credit Party or
any Subsidiary thereof, (c) conflict with, result in a breach of or constitute a
default under any indenture, agreement or other instrument to which such Person
is a party or by which any of its properties may be bound or any Governmental
Approval relating to such Person, which could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (d) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Person other than Permitted
Liens or (e) require any consent or authorization of, filing with, or other act
in respect of, an arbitrator or Governmental Authority and no consent of any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement other than consents,
authorizations, filings or other acts or consents for which the failure to
obtain or make could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
SECTION 7.5    Compliance with Law; Governmental Approvals. Each Credit Party
and each Subsidiary thereof (a) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to its knowledge, threatened attack by direct or collateral
proceeding, (b) is in compliance with each Governmental Approval applicable to
it and in compliance with all other Applicable Laws relating to it or any of its
properties and (c) has timely filed all material reports, documents and other
materials required to be filed by it under all Applicable Laws with any
Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law except in each case (a), (b)
or (c) where the failure to have, comply or file could not reasonably be
expected to have a Material Adverse Effect.
SECTION 7.6    Tax Returns and Payments. Each Credit Party and each Subsidiary
thereof has duly filed or caused to be filed all federal, state, provincial,
local and other tax returns required by Applicable Law to be filed, and has
paid, or made adequate provision for the payment of, all federal, state,
provincial, local and other taxes, assessments and governmental charges or
levies upon it and its property, income, profits and assets which are due and
payable (other than (a) where the failure to file, pay, or make provision could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, or (b) any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of the
relevant Credit Party). Such returns accurately reflect in all material respects
all liability for taxes of any Credit Party or any Subsidiary thereof for the
periods covered thereby. As of the Closing Date, except as set forth on Schedule
7.6, there is no ongoing audit or examination or, to its knowledge, other
investigation by any Governmental Authority of the tax liability of any Credit
Party or any Subsidiary thereof. No Governmental Authority has asserted any Lien
or other claim against any Credit Party or any Subsidiary thereof with respect
to unpaid taxes which has not been discharged or resolved (other than (a) any
amount the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of the relevant Credit Party or (b)
Permitted Liens). The charges, accruals and reserves on the books of each Credit
Party and each Subsidiary thereof in respect of federal, state, provincial,
local and other taxes for all Fiscal Years and portions thereof since the
organization of any Credit Party or any Subsidiary thereof are in the judgment
of the Borrowers adequate, and the Borrowers do not anticipate any additional
taxes or assessments for any of such years.
SECTION 7.7    Intellectual Property Matters. Each Credit Party and each
Subsidiary thereof owns or possesses rights to use all franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and other rights with respect to the
foregoing which are reasonably necessary to conduct its business, except where
the failure to own or possess such rights could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No event
has occurred which permits, or after notice or lapse of time or both would
permit, the revocation or termination of any such rights, and no Credit Party
nor any Subsidiary thereof is liable to any Person for infringement under
Applicable Law with respect to any such rights as a result of its business
operations, except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
SECTION 7.8    Environmental Matters. Except where the failure of any of the
following representations to be correct could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect:
(a)    the properties owned, leased or operated by each Credit Party and each
Subsidiary thereof do not contain, and to their knowledge have not previously
contained, any Hazardous Materials in amounts or concentrations which constitute
or constituted a violation of applicable Environmental Laws and, to their
knowledge, the properties owned, leased or operated by each Credit Party and
each Subsidiary thereof in the past do not contain and have not previously
contained any Hazardous Materials in amounts or concentrations which constituted
a violation of applicable Environmental Laws;
(b)    each Credit Party and each Subsidiary thereof and such properties owned,
leased or operated by such Credit Party or such Subsidiary and all operations
conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties or impair the fair
saleable value thereof;
(c)    no Credit Party nor any Subsidiary thereof has received any written
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters, Hazardous Materials, or compliance
with Environmental Laws, nor does any Credit Party or any Subsidiary thereof
have knowledge or reason to believe that any such notice will be received or is
being threatened;
(d)    to the knowledge of each Credit Party and each Subsidiary thereof,
Hazardous Materials have not been transported or disposed of to or from the
properties owned, leased or operated by any Credit Party or any Subsidiary
thereof in violation of, or in a manner or to a location which could give rise
to liability under, Environmental Laws, nor have any Hazardous Materials been
generated, treated, stored or disposed of at, on or under any of such properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws;
(e)    no judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Borrowers, threatened, under any
Environmental Law to which any Credit Party or any Subsidiary thereof is or will
be named as a potentially responsible party with respect to such properties or
operations conducted in connection therewith, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any applicable
Environmental Law with respect to any Credit Party, any Subsidiary thereof or
such properties or such operations; and
(f)    there has been no release, or to the best of each Borrower’s knowledge,
threat of release, of Hazardous Materials at or from properties owned, leased or
operated by any Credit Party or any Subsidiary, now or in the past five (5)
years, in violation of or in amounts or in a manner that could give rise to
liability under applicable Environmental Laws.
SECTION 7.9    Employee Benefit Matters.
(a)    As of the Closing Date, no Credit Party nor any ERISA Affiliate maintains
or contributes to, or has any obligation under, any Employee Benefit Plans or
Canadian Employee Benefit Plans other than those identified on Schedule 7.9;
(b)    Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans (and with
all Canadian Pension Laws with respect to all Canadian Employee Benefit Plans)
except for any required amendments for which the remedial amendment period as
defined in Section 401(b) of the Code has not yet expired and except where a
failure to so comply could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each Employee Benefit Plan that is
intended to be qualified under Section 401(a) of the Code has been determined by
the IRS to be so qualified, and each trust related to such plan has been
determined to be exempt under Section 501(a) of the Code except for such plans
that have not yet received determination letters but for which the remedial
amendment period for submitting a determination letter has not yet expired. Each
Canadian Employee Benefit Plan that is intended to be registered under Canadian
Pension Laws has been so registered and such registration has not been revoked
nor has any notice of intent to revoke such registration been received. No
liability has been incurred by any Credit Party or any ERISA Affiliate which
remains unsatisfied for any taxes or penalties assessed with respect to any
Employee Benefit Plan, Canadian Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;
(c)    As of the Closing Date, no Pension Plan has been terminated, nor has any
Pension Plan become subject to funding based benefit restrictions under Section
436 of the Code, nor has any funding waiver from the IRS been received or
requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Sections 412 or 430 of the Code, Section 302 of ERISA or
the terms of any Pension Plan on or prior to the due dates of such contributions
under Sections 412 or 430 of the Code or Section 302 of ERISA, nor has there
been any event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a)
of ERISA with respect to any Pension Plan, nor has any Credit Party nor any
Subsidiary thereof failed to make or remit any required contributions when due
to any Canadian Employee Benefit Plan, nor has any solvency funding relief been
elected or exercised with respect to any Canadian Pension Plan;
(d)    Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no Credit Party nor any ERISA Affiliate has: (i)
engaged in a nonexempt prohibited transaction described in Section 406 of the
ERISA or Section 4975 of the Code, (ii) incurred any liability to the PBGC which
remains outstanding other than the payment of premiums and there are no premium
payments which are due and unpaid, (iii) failed to make a required contribution
or payment to a Multiemployer Plan or Canadian Multiemployer Plan, or (iv)
failed to make a required installment or other required payment under Sections
412 or 430 of the Code or Canadian Pension Laws or to make a required
contribution or payment under the terms of any Canadian Employee Benefit Plan;
(e)    No Termination Event or Canadian Termination Event has occurred or is
reasonably expected to occur;
(f)    Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no proceeding, claim (other than a benefits
claim in the ordinary course of business), lawsuit and/or investigation is
existing or, to the best of the knowledge of each Borrower after due inquiry,
threatened concerning or involving (i) any employee welfare benefit plan (as
defined in Section 3(1) of ERISA) currently maintained or contributed to by any
Credit Party or any ERISA Affiliate, (ii) any Pension Plan or Canadian Pension
Plan, or (iii) any Multiemployer Plan or Canadian Multiemployer Plan.
(g)    No Credit Party nor any Subsidiary thereof is a party to any contract,
agreement or arrangement that could, solely as a result of the delivery of this
Agreement or the consummation of transactions contemplated hereby, result in the
payment of any “excess parachute payment” within the meaning of Section 280G of
the Code.
(h)    As of the Closing Date, no Credit Party nor any Subsidiary thereof has
established, or commenced participation in, any defined benefit Canadian
Employee Benefit Plan.
(i)    As of the Closing Date no Borrower is nor will be using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans, the Letters of
Credit or the Commitments. For purposes of this clause, “Benefit Plan” means any
of (i) an “employee benefit plan” (as defined in ERISA) that is subject to Title
I of ERISA, (ii) a “plan” as defined in Section 4975 of the Code or (iii) any
Person whose assets include (for purposes of ERISA Section 3(42) or otherwise
for purposes of Title I of ERISA or Section 4975 of the Code) the assets of any
such “employee benefit plan” or “plan”.
SECTION 7.10    Margin Stock. No Credit Party nor any Subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System). No part of the proceeds of
any of the Loans or Letters of Credit will be used for purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of Regulation T, U or X of such Board of Governors.
Following the application of the proceeds of each Extension of Credit, not more
than twenty-five percent (25%) of the value of the assets (either of each
Borrower only or of the Consolidated Companies on a Consolidated basis) subject
to the provisions of Section 9.2 or Section 9.5 or subject to any restriction
contained in any agreement or instrument between any Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness in excess of the Threshold
Amount will be “margin stock”.
SECTION 7.11    Government Regulation. No Credit Party nor any Subsidiary
thereof is an “investment company” or a company “controlled” by an “investment
company” (as each such term is defined or used in the Investment Company Act)
and no Credit Party nor any Subsidiary thereof is, or after giving effect to any
Extension of Credit will be, subject to regulation under the Interstate Commerce
Act, or any other Applicable Law which limits its ability to incur or consummate
the transactions contemplated hereby.
SECTION 7.12    Material Contracts. As of the Closing Date, and immediately
after giving effect to the consummation of the transactions contemplated by the
Loan Documents each Material Contract will be, in full force and effect in
accordance with the terms thereof.
SECTION 7.13    Employee Relations. As of the Closing Date, no Credit Party nor
any Subsidiary thereof is party to any collective bargaining agreement, nor has
any labor union been recognized as the representative of its employees except as
set forth on Schedule 7.13. No Borrower knows of any pending, threatened or
contemplated strikes, work stoppage or other collective labor disputes involving
its employees or those of its Subsidiaries that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
SECTION 7.14    Burdensome Provisions. The Credit Parties and their respective
Subsidiaries do not presently anticipate that future expenditures needed to meet
the provisions of any statutes, orders, rules or regulations of a Governmental
Authority will be so burdensome as to have a Material Adverse Effect. No
Subsidiary is party to any agreement or instrument or otherwise subject to any
restriction or encumbrance that restricts or limits its ability to make dividend
payments or other distributions in respect of its Equity Interests to any
Consolidated Company or to transfer any of its assets or properties to any
Consolidated Company in each case other than existing under or by reason of the
Loan Documents or Applicable Law.
SECTION 7.15    Financial Statements. The audited and unaudited financial
statements delivered pursuant to Section 6.1(e)(i) are complete and correct and
fairly present on a Consolidated basis the assets, liabilities and financial
position of the Consolidated Companies as at such dates, and the results of the
operations and changes of financial position for the periods then ended (other
than customary year-end adjustments for unaudited financial statements and the
absence of footnote disclosures for unaudited financial statements). All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP. Such financial statements show all
material indebtedness and other material liabilities, direct or contingent, of
the Consolidated Companies as of the date thereof, including material
liabilities for taxes, material commitments, and Indebtedness, in each case, to
the extent required to be disclosed under GAAP. The pro forma financial
statements delivered pursuant to Section 6.1(e)(ii) and the projections
delivered pursuant to Section 6.1(e)(iii) and were prepared in good faith on the
basis of the assumptions stated therein, which assumptions are believed to be
reasonable in light of then existing conditions except that such financial
projections and statements shall be subject to normal year end closing and audit
adjustments (it being recognized by the Lenders that projections are not to be
viewed as facts and that the actual results during the period or periods covered
by such projections may vary from such projections).
SECTION 7.16    No Material Adverse Change. Since December 31, 2016, there has
been no material adverse change in the properties, business, operations, or
financial condition of the Consolidated Companies and no event has occurred or
condition arisen, either individually or in the aggregate, that could reasonably
be expected to have a Material Adverse Effect.
SECTION 7.17    Solvency. Each Borrower is, individually, and together with the
other Credit Parties on a Consolidated basis, Solvent.
SECTION 7.18    Title to Properties. As of the Closing Date, the real property
listed on Schedule 7.18 constitutes all of the real property that is owned,
leased, or subleased by any Credit Party or any of its Subsidiaries. Each Credit
Party and each Subsidiary thereof has such title to the real property owned or
leased by it as is necessary or desirable to the conduct of its business and
valid and legal title to all of its personal property and assets, except those
which have been disposed of by such Credit Party or such Subsidiary subsequent
to such date which dispositions have been in the ordinary course of business or
as otherwise expressly permitted hereunder.
SECTION 7.19    Litigation. There are no actions, suits or proceedings pending
nor, to the knowledge of any Borrower, threatened against or in any other way
relating adversely to or affecting any Credit Party or any Subsidiary thereof or
any of their respective properties in any court or before any arbitrator of any
kind or before or by any Governmental Authority that could reasonably be
expected to have a Material Adverse Effect.
SECTION 7.20    Anti-Corruption Laws and Sanctions.
(a)    None of (i) the Borrowers, any Subsidiary of any Borrower or, to the
knowledge of any Borrower or any such Subsidiary, any of their respective
directors, officers or employees, or (ii) to the knowledge of any Borrower, any
agent of any Borrower or any Subsidiary of any Borrower that will act in any
capacity in connection with or benefit from the credit facilities established
hereby, (A) is a Sanctioned Person or currently the subject or target of any
Sanctions, (B) is controlled by or is acting on behalf of a Sanctioned Person,
(C) has its assets located in a Sanctioned Country, (D) is under administrative,
civil or criminal investigation for an alleged violation of, or received notice
from or made a voluntary disclosure to any governmental entity regarding a
possible violation of, Anti-Corruption Laws, Anti-Money Laundering Laws or
Sanctions by a governmental authority that enforces Sanctions or any
Anti-Corruption Laws or Anti-Money Laundering Laws, or (E) directly or
indirectly derives revenues from investments in, or transactions with,
Sanctioned Persons.
(b)    Each Borrower and its Subsidiaries has implemented and maintains in
effect policies and procedures designed to ensure compliance by such Borrower
and its Subsidiaries and their respective directors, officers, employees, agents
and Controlled Affiliates with all Anti-Corruption Laws, Anti-Money Laundering
Laws and applicable Sanctions.
(c)     Each Borrower and its Subsidiaries, each director, officer, and to the
knowledge of such Borrower, employee, agent and Affiliate of such Borrower and
each such Subsidiary, is in compliance with all Anti-Corruption Laws, Anti-Money
Laundering Laws in all material respects and applicable Sanctions.
(d)    No proceeds of any Extension of Credit have been used, directly or
indirectly, by any Borrower, any of its Subsidiaries or any of its or their
respective directors, officers, employees and agents in violation of Section
8.15.
SECTION 7.21    Absence of Defaults. No event has occurred or is continuing (a)
which constitutes a Default or an Event of Default, or (b) which constitutes, or
which with the passage of time or giving of notice or both would constitute, a
default or event of default by any Credit Party or any Subsidiary thereof under
(i) any Material Contract or (ii) any judgment, decree or order to which any
Credit Party or any Subsidiary thereof is a party or by which any Credit Party
or any Subsidiary thereof or any of their respective properties may be bound or
which would require any Credit Party or any Subsidiary thereof to make any
payment thereunder prior to the scheduled maturity date therefor that, in any
case under this clause (ii), could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
SECTION 7.22    Senior Indebtedness Status. The Obligations of each Credit Party
and each Subsidiary thereof under this Agreement and each of the other Loan
Documents ranks and shall continue to rank at least senior in priority of
payment to all Subordinated Indebtedness and pari passu in priority of payment
with all senior unsecured Indebtedness of each such Person and, to the extent
required to be so designated to constitute “Senior Indebtedness” (or the
equivalent), has been so designated as “Senior Indebtedness” (or the equivalent)
under all instruments and documents, now or in the future, relating to all
Subordinated Indebtedness and all senior unsecured Indebtedness of such Person.
SECTION 7.23    Disclosure. Each Credit Party and each Subsidiary thereof has
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which any Credit Party and
any Subsidiary thereof are subject, and all other matters known to them, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No financial statement, material report, material
certificate or other material information furnished (whether in writing or
orally) by or on behalf of any Credit Party or any Subsidiary thereof to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished), taken together
as a whole, contains any untrue statement of a material fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, pro forma financial information,
estimated financial information and other projected or estimated information,
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being recognized by the Lenders that projections
are not to be viewed as facts and that the actual results during the period or
periods covered by such projections may vary from such projections). As of the
First Amendment Effective Date, all of the information included in the
Beneficial Ownership Certification, if applicable, is true and correct.
SECTION 7.24    Insurance. The Credit Parties and their Subsidiaries are insured
by financially sound and reputable insurance companies against at least such
risks and in at least such amounts as are customarily maintained by similar
businesses and as may be required by Applicable Law (including, without
limitation, hazard and business interruption insurance).
ARTICLE VIII    

AFFIRMATIVE COVENANTS
Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, each Credit Party will, and will cause each of its
Subsidiaries to:
SECTION 8.1    Financial Statements and Budgets. Deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent (which shall
promptly make such information available to the Lenders in accordance with its
customary practice):
(a)    Annual Financial Statements. As soon as practicable and in any event
within ninety (90) days (or, if earlier, on the date of any required public
filing thereof) after the end of each Fiscal Year (commencing with the Fiscal
Year ending December 31, 20172018), an audited Consolidated balance sheet of the
Consolidated Companies as of the close of such Fiscal Year and audited
Consolidated statements of income, retained earnings and cash flows including
the notes thereto and a report containing management’s discussion and analysis
of such financial statements, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and prepared in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the year. Such annual financial statements shall be audited by
an independent certified public accounting firm of recognized national standing
acceptable to the Administrative Agent, and accompanied by a report and opinion
thereon by such certified public accountants prepared in accordance with
generally accepted auditing standards that is not subject to any “going concern”
or similar qualification or exception or any qualification as to the scope of
such audit or with respect to accounting principles followed by the Consolidated
Companies not in accordance with GAAP.
(b)    Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof) after the end of the first three fiscal quarters of each Fiscal
Year (commencing with the fiscal quarter ended March 31, 20182019), an unaudited
Consolidated balance sheet of the Consolidated Companies as of the close of such
fiscal quarter and unaudited Consolidated statements of income, retained
earnings and cash flows and a report containing management’s discussion and
analysis of such financial statements for the fiscal quarter then ended and that
portion of the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the corresponding period in the preceding Fiscal Year and
prepared by Centuri in accordance with GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of operations of
any change in the application of accounting principles and practices during the
period, and certified by the chief financial officer of Centuri to present
fairly in all material respects the financial condition of the Consolidated
Companies on a Consolidated basis as of their respective dates and the results
of operations of the Consolidated Companies for the respective periods then
ended, subject to normal year-end adjustments and the absence of footnotes.
(c)    Annual Budget. As soon as practicable and in any event within (i) ninety
(90) days after the Fiscal Year ending December 31, 2018 and (ii) forty-five
(45) days after the end of each Fiscal Year thereafter, an operating and capital
budget of the Consolidated Companies for the ensuing four (4) fiscal quarters,
such budget to be prepared in accordance with GAAP and to include, on a
quarterly basis, the following: a quarterly operating and capital budget, a
projected income statement, statement of cash flows and balance sheet,
calculations demonstrating projected compliance with the financial covenants set
forth in Section 9.13 and a report containing management’s discussion and
analysis of such budget with a reasonable disclosure of the key assumptions and
drivers with respect to such budget, accompanied by a certificate from a
Responsible Officer of Centuri to the effect that such budget contains good
faith estimates (utilizing assumptions believed to be reasonable at the time of
delivery of such budget) of the financial condition and operations of the
Consolidated Companies for such period.
(d)    2017 Third Quarter Financial Statements. As soon as practicable and in
any event within ninety (90) days (or, if earlier, on the date of any required
public filing thereof) after the end of the fiscal quarter ended September 30,
2017, (i) an unaudited Consolidated balance sheet of Centuri and its
Subsidiaries as of the close of such fiscal quarter and unaudited Consolidated
statements of income, retained earnings and cash flows for the fiscal quarter
then ended and that portion of the Fiscal Year then ended, including the notes
thereto, (ii) an unaudited Consolidated balance sheet of NEUCO and its
Subsidiaries as of the close of such fiscal quarter and unaudited Consolidated
statements of income, retained earnings and cash flows for the fiscal quarter
then ended and that portion of the Fiscal Year then ended, including the notes
thereto, in each case, all in reasonable detail setting forth in comparative
form the corresponding figures as of the end of and for the corresponding period
in the preceding Fiscal Year and prepared in accordance with GAAP and, if
applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the period, and, solely with respect to the items delivered
pursuant to clause (i), certified by the chief financial officer of Centuri to
present fairly in all material respects the financial condition of Centuri and
its Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of Centuri and its Subsidiaries for the period then ended,
subject to normal year end adjustments and the absence of footnotes and (iii)
unaudited Consolidated financial statements of the Consolidated Companies giving
effect, on a Pro Forma Basis, to the NEUCO Acquisition as if such NEUCO
Acquisition was consummated on September 30, 2017, as contemplated for
preparation of the Officer’s Compliance Certificate required pursuant to Section
8.2(b).[intentionally omitted].
(e)    NEUCOLinetec Financial Statements. (i) Concurrently with the delivery of
the financial statements required pursuant to Section 8.1(a) for the Fiscal Year
ending December 31, 2017,2018, an unaudited Consolidated balance sheet of
NEUCOLinetec and its Subsidiaries as of the month ended October 31, 2017November
30, 2018 and unaudited Consolidated statements of income, retained earnings and
cash flows for the month ended October 31, 2017, all in reasonable detail and
prepared by Centuri in accordance with GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of operations of
any change in the application of accounting principles and practices during the
period and (ii) concurrently with the delivery of the financial statements
required pursuant to Section 8.1(d), an unaudited Consolidated balance sheet of
NEUCO and its Subsidiaries as of the month ended August 31, 2017 and unaudited
Consolidated statements of income, retained earnings and cash flows of NEUCO and
its Subsidiaries for the twelve (12) consecutive month period ended August 31,
2017,two months ended November 30, 2018, all in reasonable detail and prepared
by Centuri in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the period.
SECTION 8.2    Certificates; Other Reports. Deliver to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):
(a)    at each time financial statements are delivered pursuant to Sections
8.1(a) or (b) and at such other times as the Administrative Agent shall
reasonably request, a duly completed Officer’s Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
Centuri and, if requested by the Administrative Agent, work-in-progress reports
in a form consistent with that provided by Centuri in connection with the
Existing Credit Agreement;
(b)    at such time as financial statements are delivered pursuant to Section
8.1(d), a duly completed Officer’s Compliance Certificate signed by the chief
executive officer, chief financial officer, treasurer or controller of Centuri,
giving effect, on a Pro Forma Basis, to the NEUCO Acquisition as if such NEUCO
Acquisition was consummated on September 30, 2017;[intentionally omitted];
(c)    promptly upon receipt thereof, copies of all reports, if any, submitted
to any Credit Party, any Subsidiary thereof or any of their respective boards of
directors by their respective independent public accountants in connection with
their auditing function, including, without limitation, any management report
and any management responses thereto;
(d)    promptly after the furnishing thereof, copies of any material statement
or report furnished to any holder of Indebtedness of any Credit Party or any
Subsidiary thereof in excess of the Threshold Amount pursuant to the terms of
any indenture, loan or credit or similar agreement;
(e)    promptly after the assertion or occurrence thereof, notice of any action
or proceeding against or of any noncompliance by any Credit Party or any
Subsidiary thereof with any Environmental Law that could reasonably be expected
to have a Material Adverse Effect;
(f)    [intentionally omitted];
(g)    promptly, and in any event within five (5) Business Days after receipt
thereof by any Consolidated Company, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
such Consolidated Company;
(h)    promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable
Anti-Money Laundering Laws (including, without limitation, any applicable “know
your customer” rules and regulations, the PATRIOT Act and Canadian AML Laws), as
from time to time reasonably requested by the Administrative Agent or any
Lender;
(i)    promptly: (i) notice of the establishment, or intent to establish, a new
Canadian Employee Benefit Plan that contains a defined benefit provision, or any
change to an existing Canadian Employee Benefit Plan to include a defined
benefit provision, or (ii) notice of the acquisition of an interest in any
Person if such Person sponsors, administers, participates in, or has any
liability in respect of any Canadian Employee Benefit Plan that contains a
defined benefit provision;
(j)    promptly: (i) copies of all actuarial reports and any other material
reports with respect to each Canadian Employee Benefit Plan as filed by a Credit
Party with any applicable Governmental Authority, (ii) a current calculation of
the Credit Parties’ aggregate Canadian Pension Plan Unfunded Liabilities
pursuant to a valuation or report in a form and substance reasonably
satisfactory to the Administrative Agent, when available on an annual basis or
upon the reasonable request of the Administrative Agent (such additional request
not to be made more than one time per calendar year), (iii) promptly after
receipt thereof, a copy of any material direction, order, notice or ruling that
any Credit Party receives from any applicable Governmental Authority with
respect to any Canadian Employee Benefit Plan, (iv) notification within thirty
(30) days of any increases having a cost to one or more of the Credit Parties in
excess of the Threshold Amount per annum in the aggregate in the benefits of any
Canadian Employee Benefit Plan, and (v) notification of the existence of any
report which discloses a Canadian Pension Plan Unfunded Liability; and
(k)    such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, SyndTrak Online or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrowers or their respective securities) (each, a “Public Lender”). Each
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” each Borrower shall be deemed to have authorized
the Administrative Agent, the Arrangers, the Issuing Lenders and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to such
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 12.10);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”
SECTION 8.3    Notice of Litigation and Other Matters. Promptly (but in no event
later than ten (10) Business Days after any Responsible Officer of any Credit
Party obtains knowledge thereof) notify the Administrative Agent in writing of
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):
(a)    the occurrence of any Default or Event of Default;
(b)    the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Credit Party or any Subsidiary thereof
or any of their respective properties, assets or businesses in each case that if
adversely determined could reasonably be expected to result in a Material
Adverse Effect;
(c)    any notice of any violation received by any Credit Party or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws which in any such case
could reasonably be expected to have a Material Adverse Effect;
(d)    any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Credit Party or any Subsidiary thereof
which could reasonably be expected to have a Material Adverse Effect;
(e)    any attachment, judgment, lien (other than Permitted Liens), levy or
order exceeding the Threshold Amount that may be assessed against or threatened
against any Credit Party or any Subsidiary thereof;
(f)    any event which constitutes or which with the passage of time or giving
of notice or both would constitute a default or event of default under any
contract or other agreement, written or oral, of any Credit Party or any of its
Subsidiaries involving monetary liability of or to any such Person in an amount
in excess of $15,000,00020,000,000 per annum;
(g)    (i) any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by any Credit Party or
any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer any Pension Plan, (iii) all notices
received by any Credit Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) the Borrowers obtaining knowledge or reason to
know that any Credit Party or any ERISA Affiliate has filed or intends to file a
notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA, or any notice of intent to
terminate in whole or in part any Canadian Employee Benefit Plan under Canadian
Pension Laws or otherwise that, in each case, is filed with or by the PBGC or
other Governmental Authority applicable to Canadian Employee Benefit Plans by
any Credit Party or any ERISA Affiliate or otherwise received by any Credit
Party or any ERISA Affiliate; and
(h)    any event which makes any of the representations set forth in Article VII
that is subject to materiality or Material Adverse Effect qualifications
inaccurate in any respect or any event which makes any of the representations
set forth in Article VII that is not subject to materiality or Material Adverse
Effect qualifications inaccurate in any material respect.
Each notice pursuant to Section 8.3 shall be accompanied by a statement of a
Responsible Officer of Centuri setting forth details of the occurrence referred
to therein and stating what action Centuri has taken and proposes to take with
respect thereto. Each notice pursuant to Section 8.3(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.
SECTION 8.4    Preservation of Corporate Existence and Related Matters. Except
as permitted by Section 9.4, preserve and maintain its separate corporate
existence and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and qualify and remain qualified as a foreign
corporation or other entity and authorized to do business in each jurisdiction
where the nature and scope of its activities require it to so qualify under
Applicable Law.
SECTION 8.5    Maintenance of Property and Licenses.
(a)    Protect and preserve all Properties necessary in and material to its
business, including copyrights, patents, trade names, service marks and
trademarks; maintain in good working order and condition, ordinary wear and tear
excepted, all buildings, equipment and other tangible real and personal
property; and from time to time make or cause to be made all repairs, renewals
and replacements thereof and additions to such Property necessary for the
conduct of its business, so that the business carried on in connection therewith
may be conducted in a commercially reasonable manner, in each case except as
such action or inaction could not reasonably be expected to result in a Material
Adverse Effect.
(b)    Maintain, in full force and effect in all material respects, each and
every material license, permit, certification, qualification, approval or
franchise issued by any Governmental Authority (each a “License”) required for
each of them to conduct their respective businesses as presently conducted,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
SECTION 8.6    Insurance. Maintain insurance with financially sound and
reputable insurance companies against at least such risks and in at least such
amounts as are customarily maintained by similar businesses and as may be
required by Applicable Law (including, without limitation, hazard and business
interruption insurance). All such insurance shall, (a) provide that no
cancellation or material modification thereof shall be effective until at least
30 days after receipt by the Administrative Agent of written notice thereof
(except as a result of non-payment of premium in which case only 10 days’ prior
written notice shall be required) and (b) name the Administrative Agent as an
additional insured party (or in the case of each casualty insurance policy, name
the Administrative Agent as lender’s loss payee) thereunder. On the Closing Date
and from time to time thereafter deliver to the Administrative Agent upon its
request information in reasonable detail as to the insurance then in effect,
stating the names of the insurance companies, the amounts and rates of the
insurance, the dates of the expiration thereof and the properties and risks
covered thereby.
SECTION 8.7    Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its Properties.
SECTION 8.8    Payment of Taxes and Other Obligations. Pay and perform (a) all
taxes, assessments and other governmental charges that may be levied or assessed
upon it or any of its Property and (b) all other Indebtedness, obligations and
liabilities in accordance with customary trade practices, except where the
failure to pay or perform such items described in clauses (a) or (b) of this
Section could not reasonably be expected to have a Material Adverse Effect.
SECTION 8.9    Compliance with Laws and Approvals. Observe and remain in
compliance in all material respects with all Applicable Laws and maintain in
full force and effect all Governmental Approvals, in each case applicable to the
conduct of its business except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.
SECTION 8.10    Environmental Laws. In addition to and without limiting the
generality of Section 8.9, (a) comply with, and take commercially reasonable
efforts to ensure such compliance by all tenants and subtenants with all
applicable Environmental Laws and obtain and comply with and maintain, and take
commercially reasonable efforts to ensure that all tenants and subtenants, if
any, obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, except with respect to any matters that could not reasonably be expected
to result in a Material Adverse Effect, (b) conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws, and promptly comply with all
lawful orders and directives of any Governmental Authority regarding
Environmental Laws, and (c) defend, indemnify and hold harmless the
Administrative Agent and the Lenders, and their respective parents,
Subsidiaries, Affiliates, employees, agents, officers and directors, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the presence
of Hazardous Materials, or the violation of, noncompliance with or liability
under any Environmental Laws applicable to the operations of the Consolidated
Companies, or any orders, requirements or demands of Governmental Authorities
related thereto, including, without limitation, reasonable attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, except to the extent that any of the foregoing
directly result from the gross negligence or willful misconduct of the party
seeking indemnification therefor, as determined by a court of competent
jurisdiction by final nonappealable judgment.
SECTION 8.11    Compliance with ERISA and Canadian Pension Laws. In addition to
and without limiting the generality of Section 8.9, (a) except where the failure
to so comply could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect, (i) comply with applicable provisions of
ERISA, the Code and the regulations and published interpretations thereunder
with respect to all Employee Benefit Plans and with Canadian Pension Laws with
respect to all Canadian Employee Benefit Plans, (ii) not take any action or fail
to take action the result of which could reasonably be expected to result in a
liability to the PBGC or to a Multiemployer Plan or to a Canadian Multiemployer
Plan, (iii) not participate in any prohibited transaction that could result in
any civil penalty under ERISA or tax under the Code or under Canadian Pension
Laws and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code, (b) comply with
and perform in all material respects all of their obligations, including any
fiduciary, funding, investment and administration obligations, under and in
respect of each Canadian Employee Benefit Plan under the terms thereof, any
funding agreements, and all Applicable Laws, and (c) furnish to the
Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan or Canadian Employee Benefit Plan as
may be reasonably requested by the Administrative Agent. No Credit Party nor any
Subsidiary shall at any time terminate or wind-up a Canadian Employee Benefit
Plan unless there are no Canadian Pension Plan Unfunded Liabilities in excess of
the Threshold Amount.
SECTION 8.12    Compliance with Material Contracts. Comply in all respects with
each term, condition and provision of all leases, agreements and other
instruments entered into in the conduct of its business including, without
limitation, any Material Contract, except as could not reasonably be expected to
have a Material Adverse Effect.
SECTION 8.13    Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time upon prior reasonable
notice and at such times during normal business hours, all at the expense of the
Borrowers, to visit and inspect its properties; inspect, audit and make extracts
from its books, records and files, including, but not limited to, management
letters prepared by independent accountants; and discuss with its principal
officers, and its independent accountants, its business, assets, liabilities,
financial condition, results of operations and business prospects; provided that
excluding any such visits and inspections during the continuation of an Event of
Default, the Administrative Agent shall not exercise such rights more often than
one (1) time during any calendar year at the Borrowers’ expense; provided
further that upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent or any Lender may do any of the foregoing at
the expense of the Borrowers at any time without advance notice. Upon the
request of the Administrative Agent or the Required Lenders, participate in a
meeting of the Administrative Agent and Lenders once during each Fiscal Year,
which meeting will be held at Centuri’s corporate offices (or such other
location as may be agreed to by Centuri and the Administrative Agent) at such
time as may be agreed by Centuri and the Administrative Agent.
SECTION 8.14    Additional Subsidiaries and Collateral.
(a)    Additional US Subsidiaries. Promptly after the creation or acquisition
(including by statutory division) of any US Subsidiary (other than an Immaterial
Subsidiary) or the re-designation of any Immaterial Subsidiary (and, in any
event, within thirty (30) days after such creation or acquisition or
re-designation, as such time period may be extended by the Administrative Agent
in its sole discretion) cause such Person to (i) become a US Subsidiary
Guarantor by delivering to the Administrative Agent a duly executed supplement
to the US Credit Party Guaranty Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose, (ii) grant a
security interest, to secure all Secured Obligations, in all Collateral (subject
to the exceptions specified in the US Collateral Agreement) owned by such US
Subsidiary by delivering to the Administrative Agent a duly executed supplement
to each applicable Security Document or such other document as the
Administrative Agent shall deem appropriate for such purpose and comply with the
terms of each applicable Security Document, (iii) deliver to the Administrative
Agent such opinions, documents and certificates referred to in Section 6.1 as
may be reasonably requested by the Administrative Agent, (iv) deliver to the
Administrative Agent such original certificated Equity Interests or other
certificates and stock or other transfer powers evidencing the Equity Interests
of such Person, (v) deliver to the Administrative Agent such updated Schedules
to the Loan Documents as requested by the Administrative Agent with respect to
such Person, and (vi) deliver to the Administrative Agent such other documents
as may be reasonably requested by the Administrative Agent, all in form, content
and scope reasonably satisfactory to the Administrative Agent.
(b)    Additional Canadian Subsidiaries. Promptly after the creation or
acquisition of any Canadian Subsidiary (other than an Immaterial Subsidiary) or
re-designation of any Immaterial Subsidiary (and in any event within thirty (30)
days after such creation or acquisition or re-designation, as such time period
may be extended by the Administrative Agent in its sole discretion) cause such
Canadian Subsidiary to (i) become a Canadian Subsidiary Guarantor by delivering
to the Administrative Agent a duly executed supplement to the Canadian Credit
Party Guarantee Agreement or such other document as the Administrative Agent
shall deem appropriate for such purpose, (ii) grant a security interest, to
secure all Canadian Secured Obligations, in all Collateral (subject to the
exceptions specified in the Canadian Collateral Agreement) owned by such
Canadian Subsidiary by delivering to the Administrative Agent a duly executed
supplement to each applicable Security Document or such other document as the
Administrative Agent shall deem appropriate for such purpose and comply with the
terms of each applicable Security Document, (iii) deliver to the Administrative
Agent such opinions, documents and certificates referred to in Section 6.1 as
may be reasonably requested by the Administrative Agent, (iv) deliver to the
Administrative Agent such original certificated Equity Interests or other
certificates and stock or other transfer powers evidencing the Equity Interests
of such Person, (v) deliver to the Administrative Agent such updated Schedules
to the Loan Documents as requested by the Administrative Agent with respect to
such Person, and (vi) deliver to the Administrative Agent such other documents
as may be reasonably requested by the Administrative Agent, all in form, content
and scope reasonably satisfactory to the Administrative Agent.
(c)    Additional First-Tier Foreign Subsidiaries. Notify the Administrative
Agent promptly after any Person becomes a First Tier Foreign Subsidiary, and at
the request of the Administrative Agent, promptly thereafter (and, in any event,
within forty-five (45) days after such request, as such time period may be
extended by the Administrative Agent in its sole discretion), cause (i) the
applicable US Credit Party to deliver to the Administrative Agent Security
Documents pledging (A) as security for the US Secured Obligations, sixty-six
percent (66%) of the total outstanding voting Equity Interests (and one hundred
percent (100%) of the non-voting Equity Interests) of any such new First Tier
Foreign Subsidiary and (B) as security for the Canadian Secured Obligations, one
hundred percent (100%) of the Equity Interests of any such new First Tier
Foreign Subsidiary and, in each case, a consent thereto executed by such new
First Tier Foreign Subsidiary (including, without limitation, if applicable,
original stock certificates (or the equivalent thereof pursuant to the
Applicable Laws and practices of any relevant foreign jurisdiction) evidencing
the Equity Interests of such new First Tier Foreign Subsidiary, together with an
appropriate undated stock power for each certificate duly executed in blank by
the registered owner thereof), (ii) such Person to deliver to the Administrative
Agent such opinions, documents and certificates referred to in Section 6.1 as
may be reasonably requested by the Administrative Agent, (iii) such Person to
deliver to the Administrative Agent such updated Schedules to the Loan Documents
as requested by the Administrative Agent with regard to such Person and (iv)
such Person to deliver to the Administrative Agent such other documents as may
be reasonably requested by the Administrative Agent, all in form, content and
scope reasonably satisfactory to the Administrative Agent.
(d)    Merger Subsidiaries. Notwithstanding the foregoing, to the extent any new
Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such merger transaction,
such new Subsidiary shall not be required to take the actions set forth in
Section 8.14(a) or (b), as applicable, until the consummation of such Permitted
Acquisition (at which time, the surviving entity of the respective merger
transaction shall be required to so comply with Section 8.14(a) or (b), as
applicable, within ten (10) Business Days of the consummation of such Permitted
Acquisition, as such time period may be extended by the Administrative Agent in
its sole discretion).
(e)    Additional Collateral. After the Closing Date, Centuri will notify the
Administrative Agent in writing promptly upon any Credit Party’s acquisition
(including any acquisition by statutory division) or ownership of any Collateral
not already covered by the US Collateral Agreement or Canadian Collateral
Agreement, as applicable (such acquisition or ownership being herein called an
“Additional Collateral Event” and the property so acquired or owned being herein
called “Additional Collateral”). As soon as practicable and in any event within
thirty (30) days (or such longer period as the Administrative Agent shall agree)
after an Additional Collateral Event, the applicable Credit Party shall (i)
execute and deliver or cause to be executed and delivered Security Documents, in
form and substance reasonably satisfactory to Administrative Agent, in favor of
Administrative Agent and duly executed by the applicable Credit Party, covering
and effecting and granting a first-priority Lien (subject to Permitted Liens)
upon the applicable Additional Collateral, and such other documents (including,
without limitation, certificates and legal opinions, all in form and substance
reasonably satisfactory to Administrative Agent) as may be reasonably required
by Administrative Agent in connection with the execution and delivery of such
Security Documents and (ii) deliver or cause to be delivered by the Consolidated
Companies such other documents or certificates consistent with the terms of this
Agreement and relating to the transactions contemplated hereby as Administrative
Agent may reasonably request.
SECTION 8.15    Use of Proceeds. The Borrowers shall use the proceeds of the
Extensions of Credit (a) to finance the Transactions, (b) pay fees, commissions
and expenses in connection with the Transactions, and (c) for working capital
and general corporate purposes of the Consolidated Companies, including the
payment of certain fees and expenses incurred in connection with the
Transactions and this Agreement. No Borrower will request any Extension of
Credit, nor shall any Borrower use, and each Borrower shall ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Extension of Credit (i) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country or (iii) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.
SECTION 8.16    Corporate Governance. (a) Maintain entity records and books of
account separate from those of any other entity which is an Affiliate of such
entity, (b) not commingle its funds or assets with those of any other entity
which is an Affiliate of such entity (except pursuant to cash management systems
reasonably acceptable to the Administrative Agent) and (c) provide that its
board of directors (or equivalent governing body) will hold all appropriate
meetings, or act by unanimous written consent, to authorize and approve such
entity’s actions, which meetings will be separate from those of any other entity
which is an Affiliate of such entity; provided, however, that Centuri and
Southwest Administrators, Inc. shall be permitted, at the request of Centuri, to
(x) maintain entity records and books of account that are not separate and (y)
commingle their funds and assets on an as needed basis to conduct the
Consolidated Companies’ business in its ordinary course consistent with past
practices.
SECTION 8.17    Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), which may be required under any Applicable Law, or which the
Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Credit Parties.
SECTION 8.18    Compliance with Anti-Corruption Laws; Beneficial Ownership
Regulation, Anti-Money Laundering Laws and Sanctions. Each Borrower will
maintain in effect and enforce policies and procedures designed to ensure
compliance by such Borrower, its Subsidiaries and their respective directors,
officers, employees and agents (a) in all material respects with Anti-Corruption
Laws and (b) applicable Sanctions, (b) notify the Administrative Agent and each
Lender that previously received a Beneficial Ownership Certification of any
change in the information provided in the Beneficial Ownership Certification
that would result in a change to the list of beneficial owners identified
therein and (c) promptly upon the reasonable request of the Administrative Agent
or any Lender, provide the Administrative Agent or such Lender, as the case may
be, any information or documentation requested by it for purposes of complying
with the Beneficial Ownership Regulation.
SECTION 8.19    Post-Closing Matters. Execute and deliver the documents and
complete the tasks set forth on Schedule 8.19, in each case within the time
limits specified on such schedule.
ARTICLE IX    

NEGATIVE COVENANTS
Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, the Credit Parties will not, and will not permit any of
their respective Subsidiaries to.
SECTION 9.1    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness except:
(a)    the Obligations;
(b)    Indebtedness and obligations owing (i) under Hedge Agreements entered
into in order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes, or (ii) to Cash
Management Banks pursuant to Cash Management Agreements entered into in the
ordinary course of business;
(c)    Indebtedness existing on the Closing Date and listed on Schedule 9.1, and
any refinancings, refundings, renewals or extensions thereof; provided that (i)
the principal amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, (ii) the final maturity date
and weighted average life of such refinancing, refunding, renewal or extension
shall not be prior to or shorter than that applicable to the Indebtedness prior
to such refinancing, refunding, renewal or extension and (iii) any refinancing,
refunding, renewal or extension of any Subordinated Indebtedness shall be (A) on
subordination terms at least as favorable to the Lenders, (B) no more
restrictive on the Consolidated Companies than the Subordinated Indebtedness
being refinanced, refunded, renewed or extended and (C) in an amount not less
than the amount outstanding at the time of such refinancing, refunding, renewal
or extension;
(d)    Capital Lease Obligations and purchase money Indebtedness, in each case
incurred in the ordinary course of business of the Consolidated Companies in an
aggregate amount not to exceed $100,000,000135,000,000 at any time outstanding;
provided that such Indebtedness is incurred concurrently with or within
twenty-four (24) months after the applicable acquisition, construction, repair,
replacement or improvement;
(e)    Guaranty Obligations with respect to Indebtedness permitted pursuant to
subsections (a) through (d), (g), (j) and (k) of this Section;
(f)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;
(g)    Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing;
(h)    unsecured intercompany Indebtedness (i) owed by any US Credit Party to
another US Credit Party, (ii) owed by any Canadian Credit Party to another
Canadian Credit Party, (iii) owed by any US Credit Party to any Canadian Credit
Party in an aggregate amount not to exceed $22,500,000 at any time outstanding,
(iv) owed by any Canadian Credit Party to any US Credit Party in an aggregate
amount not to exceed $22,500,00030,000,000 at any time outstanding, and (v) owed
by or to any Non-Credit Party Subsidiary by or to any Credit Party or another
Non-Credit Party Subsidiary, provided that the aggregate amount of such
Indebtedness owed by a Non-Credit Party Subsidiary to a Credit Party shall not
exceed $22,500,00030,000,000 at any time outstanding, provided further that any
such Indebtedness owed by a Credit Party to a Non-Credit Party Subsidiary shall
be subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;
(i)    Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with an
Investment permitted pursuant to Section 9.3, to the extent that (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, (ii) neither
Centuri nor any Subsidiary thereof (other than such Person or any other Person
that such Person merges with or that acquires the assets of such Person) shall
have any liability or other obligation with respect to such Indebtedness and
(iii) the aggregate outstanding principal amount of such Indebtedness does not
exceed $5,000,0006,500,000 at any time outstanding; and
(j)    other Indebtedness of any Credit Party or any Subsidiary thereof not
otherwise permitted pursuant to this Section in an aggregate principal amount
not to exceed $15,000,00020,000,000 at any time outstanding.
SECTION 9.2    Liens. Create, incur, assume or suffer to exist, any Lien on or
with respect to any of its Property, whether now owned or hereafter acquired,
except:
(a)    Liens created pursuant to the Loan Documents (including, without
limitation, Liens in favor of the Swingline Lenders and/or the Issuing Lenders,
as applicable, on Cash Collateral granted pursuant to the Loan Documents);
(b)    Liens in existence on the Closing Date and described on Schedule 9.2, and
the replacement, renewal or extension thereof (including Liens incurred in
connection with any refinancing, refunding, renewal or extension of Indebtedness
pursuant to Section 9.1(c) (solely to the extent that such Liens were in
existence on the Closing Date and described on Schedule 9.2)); provided that the
scope of any such Lien shall not be increased, or otherwise expanded, to cover
any additional property or type of asset, as applicable, beyond that in
existence on the Closing Date, except for products and proceeds of the
foregoing;
(c)    Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA, any
Canadian Pension Laws or Environmental Laws) (i) not past due or as to which the
period of grace (not to exceed thirty (30) days), if any, related thereto has
not expired or (ii) which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;
(d)    the claims of materialmen, mechanics, carriers, warehousemen, processors
or landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, which (i) are not overdue for a period of more than thirty
(30) days, or if more than thirty (30) days overdue, no action has been taken to
enforce such Liens and such Liens are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP and (ii) do not, individually or in the aggregate, materially
impair the use thereof in the operation of the business of the Consolidated
Companies taken as a whole;
(e)    deposits or pledges made in the ordinary course of business in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance and other types of social security or similar legislation
(other than Liens imposed pursuant to any of the provisions of ERISA or any
Canadian Pension Laws), or to secure the performance of bids, trade contracts
and leases (other than Indebtedness) or subleases, statutory obligations, surety
bonds (other than bonds related to judgments or litigation), performance bonds
and other obligations of a like nature incurred in the ordinary course of
business, in each case, so long as no foreclosure sale or similar proceeding has
been commenced with respect to any portion of the Collateral on account thereof;
(f)    encumbrances in the nature of zoning restrictions, easements and rights
or restrictions of record on the use of real property, which in the aggregate
are not substantial in amount and which do not, in any case, detract from the
value of such property or impair the use thereof in the ordinary conduct of
business;
(g)    Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to operating leases entered
into in the ordinary course of business of the Consolidated Companies;
(h)    Liens securing Indebtedness permitted under Section 9.1(d); provided that
(i) such Liens shall be created concurrently with or within twenty-four (24)
months of the acquisition, repair, improvement or lease, as applicable, of the
related Property, (ii) such Liens do not at any time encumber any property other
than the Property financed by such Indebtedness and the proceeds thereof, (iii)
the amount of Indebtedness secured thereby is not increased and (iv) the
principal amount of Indebtedness secured by any such Lien shall at no time
exceed one hundred percent (100%) of the original price for the purchase, repair
improvement or lease amount (as applicable) of such Property at the time of
purchase, repair, improvement or lease (as applicable);
(i)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 10.1(m) or securing appeal or other surety bonds
relating to such judgments;
(j)    (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the UCC and/or the PPSA, as applicable, in effect in the
relevant jurisdiction and (ii) Liens of any depositary bank in connection with
statutory, common law and contractual rights of set-off and recoupment with
respect to any deposit account of any Borrower or any Subsidiary thereof;
(k)    (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord, and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract;
(l)    Liens on Property (i) of any Subsidiary which are in existence at the
time that such Subsidiary is acquired pursuant to a Permitted Acquisition and
(ii) of Centuri or any of its Subsidiaries existing at the time such tangible
property or tangible assets are purchased or otherwise acquired by Centuri or
such Subsidiary thereof pursuant to a transaction permitted pursuant to this
Agreement; provided that, with respect to each of the foregoing clauses (i) and
(ii), (A) such Liens are not incurred in connection with, or in anticipation of,
such Permitted Acquisition, purchase or other acquisition, (B) such Liens are
applicable only to specific Property, (C) such Liens are not “blanket” or all
asset Liens, (D) such Liens do not attach to any other Property of Centuri or
any of its Subsidiaries and (E) the Indebtedness secured by such Liens is
permitted under Section 9.1(i) of this Agreement); and
(m)    any interest or title of a licensor, sublicensor, lessor or sublessor
with respect to any assets under any license or lease agreement entered into in
the ordinary course of business which do not (i) interfere in any material
respect with the business of the Consolidated Companies taken as a whole or
materially detract from the value of the relevant assets of the Consolidated
Companies taken as a whole or (ii) secure any Indebtedness.
SECTION 9.3    Investments. Purchase, invest in or otherwise acquire (in one
transaction or a series of transactions), directly or indirectly, any Equity
Interests, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of
Indebtedness or other obligation or security, substantially all or a portion of
the business or assets of any other Person or any other investment or interest
whatsoever in any other Person, or make, directly or indirectly, any loans,
advances or extensions of credit to, or any investment in cash or by delivery of
Property in, any Person (all the foregoing, “Investments”) except:
(a)    (i)     Investments existing on the Closing Date and described on
Schedule 9.3;
(ii)     Investments made after the Closing Date by any US Credit Party in any
other US Credit Party;
(iii)     Investments made after the Closing Date by any Canadian Credit Party
in any other Canadian Credit Party;
(iv)    Investments made after the Closing Date by any Non-Credit Party
Subsidiary in any Credit Party or any other Non-Credit Party Subsidiary;
(v)    Investments made after the Closing Date by any Canadian Credit Party in
any US Credit Party in an aggregate amount not to exceed $20,000,000 at any time
outstanding;
(vi)     Investments made after the Closing Date by any US Credit Party in any
Canadian Credit Party in an aggregate amount not to exceed $20,000,00030,000,000
at any time outstanding; and
(vii)    Investments made after the Closing Date by any Credit Party in any
Non-Credit Party Subsidiary in an aggregate amount not to exceed
$20,000,00030,000,000 at any time outstanding.
(b)    Investments in cash and Cash Equivalents;
(c)    deposits made in the ordinary course of business to secure the
performance of leases or other obligations as permitted by Section 9.2;
(d)    Hedge Agreements permitted pursuant to Section 9.1(b);
(e)    (i) purchases of assets in the ordinary course of business and (ii)
Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(f)    Investments by any Credit Party in the form of Permitted Acquisitions to
the extent that any Person or Property acquired in such Acquisition becomes a
part of such Credit Party or becomes (whether or not such Person is a
Wholly-Owned Subsidiary) a Subsidiary Guarantor in the manner and at the time
contemplated by Section 8.14;
(g)    Investments in the form of loans and advances to officers, directors and
employees in the ordinary course of business (including, without limitation,
loans and advances for the relocation of such Person’s residence) in an
aggregate amount not to exceed at any time outstanding $3,000,0004,000,000
(determined without regard to any write-downs or write-offs of such loans or
advances);
(h)    Investments in the form of intercompany Indebtedness permitted pursuant
to Section 9.1(h);
(i)    Investments, to the extent that the amount thereof would be permitted on
the date when made as Restricted Payments pursuant to Section 9.6(d) (with
references therein to “Restricted Payment” being deemed to include such
Investments as the context requires);
(j)    Guaranty Obligations permitted pursuant to Section 9.1; and
(k)    other Investments in Subsidiaries of Credit Parties, or in joint ventures
with Persons that are not Affiliates of the Credit Parties, provided that the
aggregate amount of such Investments outstanding at any time does not exceed
$20,000,000.26,500,000; and
(l)    the acquisition by Meritus of the remaining Equity Interests of Linetec
pursuant to the LLC Agreement (as defined in the Linetec Purchase Agreement).
For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).
SECTION 9.4    Fundamental Changes. Merge, amalgamate, consolidate or enter into
any similar combination with, or enter into any Asset Disposition of all or
substantially all of its assets (whether in a single transaction or a series of
transactions) with, any other Person or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution) (including, in each case, pursuant to
statutory division), except:
(a)    any Subsidiary of the US Borrower may merge into the US Borrower in a
transaction in which the US Borrower is the surviving Person;
(b)    (i) any Subsidiary (other than a Borrower) may merge into any other
Subsidiary in a transaction in which the surviving entity is a US Credit Party
and (ii) any US Borrower may merge into another US Borrower;
(c)    any Canadian Subsidiary (other than the Canadian Borrower) may be merged,
amalgamated or consolidated with or into any other Subsidiary in a transaction
in which the surviving or resulting entity is a Canadian Credit Party;
(d)    any Subsidiary of the US Borrower may liquidate or dissolve if the US
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the US Borrower and is not materially disadvantageous to the
Lenders, provided that, to the extent such Subsidiary is a (A) US Credit Party,
its assets are transferred to a US Credit Party, and (B) Canadian Credit Party,
its assets are transferred to a Canadian Credit Party;
(e)    any Consolidated Company may give effect to a merger, amalgamation or
consolidation the purpose of which is to effect an Investment or Asset
Disposition permitted under Article IX so long as, in the case of any such
merger, amalgamation or consolidation to which a Credit Party is a party, (i)
such Credit Party is the surviving Person, or (ii) if such Credit Party is not
the surviving Person, the surviving Person becomes a Credit Party by executing,
upon consummation of such merger, amalgamation or consolidation, such documents
(including guaranties and security agreements) as are satisfactory to the Agent
to render such surviving Person a Credit Party provided that if a Borrower is
party to such merger, amalgamation or consolidation such Borrower shall be the
surviving Person;
(f)    any Subsidiary may dispose of all or substantially all of its assets
(upon voluntary liquidation, dissolution, winding up or otherwise) to any
Borrower;
(g)    any Subsidiary may dispose of all or substantially all of its assets
(upon voluntary liquidation, dissolution, winding up or otherwise) to any other
Subsidiary; provided that such disposal by (i) a US Credit Party shall be
permitted to be made only to another US Credit Party and (ii) a Canadian Credit
Party shall be permitted to be made only to another Canadian Credit Party; and
(h)    Asset Dispositions permitted by Section 9.5.
SECTION 9.5    Asset Dispositions. Make any Asset Disposition except:
(a)    the sale of inventory or assets in the ordinary course of business;
(b)    the transfer of assets to a Borrower or any Subsidiary Guarantor pursuant
to any other transaction permitted pursuant to Section 9.4;
(c)    the write-off, discount, sale or other disposition of defaulted or
past-due receivables and similar obligations in the ordinary course of business
and not undertaken as part of an accounts receivable financing transaction;
(d)    the disposition of any Hedge Agreement or close out of any position
thereunder;
(e)    dispositions of Investments in cash and Cash Equivalents;
(f)    the transfer by any Credit Party of its assets to any other Credit Party;
(g)    the transfer by any Non-Credit Party Subsidiary of its assets to any
Credit Party (provided that in connection with any new transfer, such Credit
Party shall not pay more than an amount equal to the fair market value of such
assets as determined in good faith at the time of such transfer);
(h)    the transfer by any Non-Credit Party Subsidiary of its assets to any
other Non-Credit Party Subsidiary;
(i)    the sale, abandonment or other disposition of obsolete, worn-out or
surplus assets no longer needed or necessary in the business of the Consolidated
Company effecting such Asset Disposition or any of its Subsidiaries;
(j)    non-exclusive licenses and sublicenses of intellectual property rights in
the ordinary course of business not interfering, individually or in the
aggregate, in any material respect with the conduct of the business of the
Consolidated Companies;
(k)    leases, subleases, licenses or sublicenses of real or personal property
granted by Centuri or any of its Subsidiaries to others in the ordinary course
of business not interfering in any material respect with the business of the
Consolidated Companies;
(l)    Asset Dispositions in connection with Insurance and Condemnation Events;
provided that the requirements of Section 4.4(b) are complied with in connection
therewith;
(m)    Asset Dispositions in connection with transactions permitted by Section
9.4 (other than Section 9.4(h));
(n)    Asset Dispositions with respect to the assets of the Intellichoice
Entities or all or substantially all of the Equity Interests issued by
Intellichoice Energy, LLC; and
(o)    Asset Dispositions not otherwise permitted pursuant to this Section;
provided that (i) at the time of such Asset Disposition, no Default or Event of
Default shall exist or would result from such Asset Disposition, (ii) such Asset
Disposition is made for fair market value and the consideration received shall
be no less than seventy-five percent (75%) in cash, and (iii) the aggregate book
value of all property disposed of in reliance on this clause (o) shall not
exceed $20,000,00026,500,000 in any Fiscal Year.
SECTION 9.6    Restricted Payments. Declare or pay any dividend on, or make any
payment or other distribution on account of, or purchase, redeem, retire or
otherwise acquire (directly or indirectly), or set apart assets for a sinking or
other analogous fund for the purchase, redemption, retirement or other
acquisition of, any class of Equity Interests of any Credit Party or any
Subsidiary thereof, or make any distribution of cash, property or assets to the
holders of shares of any Equity Interests of any Credit Party or any Subsidiary
thereof (all of the foregoing, the “Restricted Payments”) provided that:
(a)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, any Consolidated Company may pay dividends in shares
of its own Qualified Equity Interests;
(b)    any Subsidiary of a Consolidated Company may pay cash dividends to any
Credit Party;
(c)    any Non-Credit Party Subsidiary may make Restricted Payments to any other
Non-Credit Party Subsidiary (and, if applicable, to other holders of its
outstanding Equity Interests on a ratable basis); and
(d)    any Consolidated Company may declare and make Restricted Payments not
otherwise permitted pursuant to this Section; provided that the aggregate amount
of such Restricted Payments (together with all Investments made pursuant to
Section 9.3(i)) made in the twelve (12) consecutive month period ending on the
day on which the applicable Restricted Payment is effective does not exceed
fiftysixty percent (5060%) of Adjusted Consolidated Net Income for the most
recently ended four consecutive fiscal quarter period for which financial
statements and the related Officer’s Compliance Certificate have been delivered
pursuant to Sections 8.1(a) or (b) and 8.2(a); provided further that,
immediately before and immediately after giving pro forma effect to the making
of any such Restricted Payment and any Indebtedness incurred in connection
therewith, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the Consolidated Companies are in compliance (based on the
financial statements most recently delivered pursuant to Section 8.1) with the
financial covenants set forth in Section 9.13.9.13; and
(e)    payments by Meritus pursuant to Section 9.3(l).
SECTION 9.7    Transactions with Affiliates. Directly or indirectly enter into
any transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with (a) any officer, director, holder of
any Equity Interests in, or other Affiliate of Centuri or any of its
Subsidiaries or (b) any Affiliate of any such officer, director or holder, other
than:
(i)    transactions permitted by Sections 9.1, 9.3, 9.4, 9.5, 9.6 and 9.9;
(ii)    transactions existing on the Closing Date and described on Schedule 9.7;
(iii)    transactions (i) between or among US Credit Parties not involving any
other Affiliate and (ii) between or among Canadian Credit Parties not involving
any other Affiliate;
(iv)    other transactions in the ordinary course of business on terms as
favorable as would be obtained by it on a comparable arm’s-length transaction
with an independent, unrelated third party as determined in good faith by the
board of directors (or equivalent governing body) of Centuri;
(v)    employment and severance arrangements (including equity incentive plans
and employee benefit plans and arrangements) with their respective officers and
employees in the ordinary course of business;
(vi)    payment of customary compensation, fees and reasonable out of pocket
costs to, and indemnities for the benefit of, directors, officers and employees
of the Consolidated Companies in the ordinary course of business to the extent
attributable to the ownership or operation of the Consolidated Companies;
(vii)    conveyances of assets to joint ventures pursuant to terms negotiated
and agreed to on an arms-length basis with one or more third-parties that were
not Affiliates of a Credit Party immediately prior to the execution and delivery
of the written agreement setting forth such terms; and
(viii)     customary overhead allocations and intercompany charges applied by
Centuri on a consistent basis to its Subsidiaries generally.
SECTION 9.8    Accounting Changes; Organizational Documents.
(a)    Change its Fiscal Year end, or make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices except as required by GAAP.
(b)    Amend, modify or change its articles of incorporation (or corporate
charter or other similar organizational documents), or amend, modify or change
its bylaws (or other similar documents) in any manner materially adverse to the
rights or interests of the Lenders.
SECTION 9.9    Payments and Modifications of Subordinated Indebtedness.
(a)    Amend, modify, waive or supplement (or permit the modification,
amendment, waiver or supplement of) any of the terms or provisions of any
Subordinated Indebtedness in any respect which would materially and adversely
affect the rights or interests of the Administrative Agent and Lenders
hereunder.
(b)    Cancel, forgive, make any payment or prepayment on, or redeem or acquire
for value (including, without limitation, (i) by way of depositing with any
trustee with respect thereto money or securities before due for the purpose of
paying when due and (ii) at the maturity thereof) any Subordinated Indebtedness,
except:
(i)    refinancings, refundings, renewals, extensions or exchange of any
Subordinated Indebtedness permitted pursuant to Section 9.1 and by any
subordination agreement applicable thereto; and
(ii)    the payment of interest, expenses and indemnities in respect of
Subordinated Indebtedness (other than any such payments prohibited by the
subordination provisions thereof).
SECTION 9.10    No Further Negative Pledges; Restrictive Agreements.
(a)    Enter into, assume or be subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien upon its properties
or assets, whether now owned or hereafter acquired, or requiring the grant of
any security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents, (ii)
pursuant to any document or instrument governing Indebtedness incurred pursuant
to Section 9.1(c), (d) or (i) (provided that any such restriction contained
therein relates only to the asset or assets acquired in connection therewith and
proceeds thereof), (iii) restrictions contained in the organizational documents
of any Non-Guarantor Subsidiary as of the Closing Date and (iv) customary
restrictions in connection with any Permitted Lien or any document or instrument
governing any Permitted Lien (provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien and
proceeds thereof).
(b)    Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) pay dividends or make any other distributions to any
Credit Party or any Subsidiary on its Equity Interests or with respect to any
other interest or participation in, or measured by, its profits, (ii) pay any
Indebtedness or other obligation owed to any Credit Party, (iii) make loans or
advances to any Credit Party, (iv) sell, lease or transfer any of its properties
or assets to any Credit Party or (v) act as a Credit Party pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except (in respect of any of the matters referred to in clauses (i)
through (v) above) for such encumbrances or restrictions existing under or by
reason of (A) this Agreement and the other Loan Documents, (B) Applicable Law,
(C) any document or instrument governing Indebtedness incurred pursuant to
Section 9.1(c), (d) or (i) (provided, that any such restriction contained
therein relates only to the asset or assets acquired in connection therewith and
proceeds thereof), (D) any Permitted Lien or any document or instrument
governing any Permitted Lien (provided, that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien), (E)
obligations that are binding on a Subsidiary at the time such Subsidiary first
becomes a Subsidiary of Centuri, so long as such obligations are not entered
into in contemplation of such Person becoming a Subsidiary, (F) customary
restrictions contained in an agreement related to the sale of Property or the
Equity Interests of a Subsidiary (to the extent such sale is permitted pursuant
to Section 9.5) that limit the transfer of such Property or Equity Interests of
such Subsidiary pending the consummation of such sale, (G) customary
restrictions in leases, subleases, licenses and sublicenses or asset sale
agreements otherwise permitted by this Agreement so long as such restrictions
relate only to the assets subject thereto and (H) customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business.
SECTION 9.11    Nature of Business. Engage in any business other than the
business conducted by the Consolidated Companies as of the Closing Date and
business activities reasonably related or ancillary thereto.
SECTION 9.12    Sale Leasebacks. Directly or indirectly become or remain liable
as lessee or as guarantor or other surety with respect to any lease, whether an
operating lease or a Capital Lease Obligation, of any Property (whether real,
personal or mixed), whether now owned or hereafter acquired, (a) which any
Credit Party or any Subsidiary thereof has sold or transferred or is to sell or
transfer to a Person which is not another Credit Party or Subsidiary of a Credit
Party or (b) which any Credit Party or any Subsidiary of a Credit Party intends
to use for substantially the same purpose as any other Property that has been
sold or is to be sold or transferred by such Credit Party or such Subsidiary to
another Person which is not another Credit Party or Subsidiary of a Credit Party
in connection with such lease, except (i) any transaction with respect to
Property that is not Collateral, and (ii) any transaction pursuant to which any
Indebtedness incurred in connection therewith, the Liens securing such
Indebtedness and the Asset Disposition related thereto are otherwise expressly
permitted pursuant to Sections 9.1, 9.2 and 9.5, respectively.
SECTION 9.13    Financial Covenants.
(a)    Consolidated Fixed Charge Coverage Ratio. As of the last day of any
fiscal quarter, permit the Consolidated Fixed Charge Coverage Ratio to be less
than 1.25 to 1.00.
(b)    Consolidated Leverage Ratio. As of the last day of any fiscal quarter,
permit the Consolidated Leverage Ratio to be greater than (i) 3.25 to 1.00
through the fiscal quarter ending September 30, 2018 and (ii) 3.00 to 1.00 for
the fiscal quarter ending December 31, 2018 and thereafter.
SECTION 9.14    Disposal of Subsidiary Interests. Permit any US Subsidiary
existing as of the date hereof to be a non-Wholly-Owned Subsidiary except as a
result of or in connection with a dissolution, merger, amalgamation,
consolidation or disposition permitted by Section 9.4 or 9.5.
ARTICLE X    

DEFAULT AND REMEDIES
SECTION 10.1    Events of Default. Each of the following shall constitute an
Event of Default:
(a)    Default in Payment of Principal of Loans and Reimbursement Obligations.
Any Borrower shall default in any payment of principal of any Loan or
Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).
(b)    Other Payment Default. Any Borrower shall default in the payment when and
as due (whether at maturity, by reason of acceleration or otherwise) of interest
on any Loan or Reimbursement Obligation or the payment of any other Obligation,
and such default shall continue for a period of three (3) Business Days.
(c)    Misrepresentation. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, any other Loan
Document, or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any material respect when made or deemed made.
(d)    Default in Performance of Certain Covenants. Any Credit Party or any
Subsidiary thereof shall default in the performance or observance of any
covenant or agreement contained in Sections 8.1(a), (b), (d) or (e), 8.2(a) or
(b), 8.3(a), 8.4, 8.13, 8.15, 8.16, 8.17, 8.18 or 8.19 or Article IX.
(e)    Default in Performance of Other Covenants and Conditions. Any Credit
Party or any Subsidiary thereof shall default in the performance or observance
of any term, covenant, condition or agreement contained in this Agreement (other
than as specifically provided for in Section 10.1(a), (b), (c) or (d)) or any
other Loan Document and such default shall continue for a period of thirty (30)
days after the earlier of (i) the Administrative Agent’s delivery of written
notice thereof to Centuri and (ii) a Responsible Officer of any Credit Party
having obtained knowledge thereof.
(f)    Indebtedness Cross-Default. Any Credit Party or any Subsidiary thereof
shall (i) default in the payment of any Indebtedness (other than the Loans or
any Reimbursement Obligation) the aggregate outstanding principal amount, or
with respect to any Hedge Agreement, the Hedge Termination Value, of which is in
excess of the Threshold Amount beyond the period of grace if any, provided in
the instrument or agreement under which such Indebtedness was created, or (ii)
default in the observance or performance of any other agreement or condition
relating to any Indebtedness (other than the Loans or any Reimbursement
Obligation) the aggregate outstanding principal amount, or with respect to any
Hedge Agreement, the Hedge Termination Value, of which is in excess of the
Threshold Amount or contained in any instrument or agreement evidencing,
securing or relating thereto or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice and/or
lapse of time, if required, any such Indebtedness to become due prior to its
stated maturity (any applicable grace period having expired).
(g)    Other Cross-Defaults. Any Consolidated Company shall default in the
payment when due, or in the performance or observance, of any obligation or
condition of any Material Contract unless, but only as long as, the existence of
any such default is being contested by such Consolidated Company or any such
Subsidiary in good faith by appropriate proceedings and adequate reserves in
respect thereof have been established on the books of the Consolidated Companies
to the extent required by GAAP.
(h)    Change in Control. Any Change in Control shall occur.
(i)    Voluntary Bankruptcy Proceeding. Any Credit Party or any Subsidiary
thereof or Southwest Gas or any Subsidiary thereof) shall (i) commence a
voluntary case under any Debtor Relief Laws, (ii) file a petition seeking to
take advantage of any Debtor Relief Laws, (iii) consent to or fail to contest in
a timely and appropriate manner any petition filed against it in an involuntary
case under any Debtor Relief Laws, (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign, (v) admit in writing its
inability to pay its debts as they become due, (vi) make a general assignment
for the benefit of creditors, or (vii) take any corporate action for the purpose
of authorizing any of the foregoing.
(j)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Subsidiary thereof or Southwest Gas or
any Subsidiary thereof) in any court of competent jurisdiction seeking (i)
relief under any Debtor Relief Laws, or (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like for any Credit Party or any
Subsidiary thereof or Southwest Gas or any Subsidiary thereof) or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of sixty
(60) consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.
(k)    Failure of Agreements. Any provision of this Agreement or any provision
of any other Loan Document shall for any reason cease to be valid and binding on
any Credit Party or any Subsidiary thereof party thereto or any such Person
shall so state in writing, or any Loan Document shall for any reason cease to
create a valid and perfected first priority Lien (subject to Permitted Liens)
on, or security interest in, any of the Collateral purported to be covered
thereby, in each case other than in accordance with the express terms hereof or
thereof.
(l)    Employee Benefit Plan Events. The occurrence of any of the following
events: (i) any Credit Party or any ERISA Affiliate fails to make full payment
when due of all amounts which, under the provisions of any Pension Plan or
Sections 412 or 430 of the Code, any Credit Party or any ERISA Affiliate is
required to pay as contributions thereto and such unpaid amounts are in excess
of the Threshold Amount, (ii) a Termination Event or Canadian Termination Event
or (iii) any Credit Party or any ERISA Affiliate as employers under one or more
Multiemployer Plans makes a complete or partial withdrawal from any such
Multiemployer Plan and the plan sponsor of such Multiemployer Plans notifies
such withdrawing employer that such employer has incurred a withdrawal liability
requiring payments in an amount exceeding the Threshold Amount.
(m)    Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments or orders (net of any amounts paid or
fully covered by independent third party insurance as to which the relevant
insurance company does not dispute coverage) to exceed the Threshold Amount
shall be entered against any Credit Party or any Subsidiary thereof by any court
and such judgment or order shall continue without having been discharged,
vacated or stayed for a period of thirty (30) consecutive days after the entry
thereof.
SECTION 10.2    Remedies. Upon the occurrence and during the continuance of an
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to Centuri:
(a)    Acceleration; Termination of Credit Facility. Terminate the Revolving
Credit Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented or shall be entitled to present the documents required
thereunder) and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
any Borrower to request borrowings or Letters of Credit thereunder; provided,
that upon the occurrence of an Event of Default specified in Section 10.1(i) or
(j), the Credit Facility shall be automatically terminated and all Obligations
shall automatically become due and payable without presentment, demand, protest
or other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.
(b)    Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrowers shall at such
time deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Secured Obligations on a pro rata basis and in accordance with Section
10.4. After all such Letters of Credit shall have expired or been fully drawn
upon, the Reimbursement Obligation shall have been satisfied and all other
Secured Obligations shall have been paid in full, the balance, if any, in such
Cash Collateral account shall be returned to the Borrowers.
(c)    General Remedies. Exercise on behalf of the Secured Parties all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.
SECTION 10.3    Rights and Remedies Cumulative; Non-Waiver; etc.
(a)    The enumeration of the rights and remedies of the Administrative Agent
and the Lenders set forth in this Agreement is not intended to be exhaustive and
the exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrowers, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.
(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.2 for the benefit of all the
Lenders and the Issuing Lenders; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Issuing Lender or
any Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 12.4 (subject to the terms
of Section 5.6), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 10.2
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 5.6, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
SECTION 10.4    Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 10.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Secured Obligations
and all net proceeds from the enforcement of the Secured Obligations shall be
applied:
(a)    with respect to any payment received from or on behalf of, or any net
proceeds from the enforcement of the Secured Obligations received from or on
behalf of, any US Credit Party (or proceeds from any Collateral owned by any US
Credit Party):
First, to payment of that portion of the US Secured Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the US Secured Obligations constituting
fees (other than Commitment Fees and Letter of Credit fees payable to the
Revolving Credit Lenders), indemnities and other amounts (other than principal
and interest) payable to the Lenders, the Issuing Lenders and the Swingline
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders, the Issuing Lenders and the Swingline Lenders in proportion to the
respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the US Secured Obligations constituting
accrued and unpaid Commitment Fees, Letter of Credit fees payable to the
Revolving Credit Lenders and interest on the Loans and Reimbursement
Obligations, ratably among the Lenders, the Issuing Lenders and the Swingline
Lenders in proportion to the respective amounts described in this clause Third
payable to them;
Fourth, to payment of that portion of the US Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lenders, Swingline Lenders,
the Hedge Banks and the Cash Management Banks in proportion to the respective
amounts described in this clause Fourth payable to them;
Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any US L/C Obligations then outstanding;
Sixth, to the payment of the Canadian Secured Obligations in the order set forth
in clause (b) below; and
Last, the balance, if any, after all of the US Secured Obligations and the
Canadian Secured Obligations have been indefeasibly paid in full, to the
Borrowers or as otherwise required by Applicable Law.
(b)    with respect to any payment received from or on behalf of, or any net
proceeds from the enforcement of the Secured Obligations received from or on
behalf of, any Canadian Credit Party (or proceeds from any Collateral owned by
any Canadian Credit Party):
First, to payment of that portion of the Canadian Secured Obligations
constituting fees, indemnities, expenses and other amounts, including attorney
fees, payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Canadian Secured Obligations
constituting fees (other than Commitment Fess and Letter of Credit fees payable
to the Revolving Credit Lenders), indemnities and other amounts (other than
principal and interest) payable to the Lenders, the Issuing Lenders and the
Swingline Lenders under the Loan Documents, including attorney fees, ratably
among the Lenders, the Issuing Lenders and the Swingline Lenders in proportion
to the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Canadian Secured Obligations
constituting accrued and unpaid Commitment Fees and Letter of Credit fees
payable to the Revolving Credit Lenders and interest on the Loans and the
Reimbursement Obligations, ratably among the Lenders, the Issuing Lenders and
the Swingline Lenders in proportion to the respective amounts described in this
clause Third payable to them;
Fourth, to payment of that portion of the Canadian Secured Obligations
constituting unpaid principal of the Loans, Reimbursement Obligations and
payment obligations then owing under Secured Hedge Agreements with Canadian
Hedge Banks and Secured Cash Management Agreements with Canadian Cash Management
Banks, ratably among the Lenders, the Issuing Lenders and the Swingline Lenders,
the Canadian Hedge Banks and the Canadian Cash Management Banks in proportion to
the respective amounts described in this clause Fourth payable to them;
Fifth, to the Administrative Agent for the account of the Issuing Lender of any
Canadian Letters of Credit, to Cash Collateralize any Canadian L/C Obligations
then outstanding; and
Last, the balance, if any, after all of the Canadian Secured Obligations have
been indefeasibly paid in full, to the Canadian Borrower or as otherwise
required by Applicable Law.
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI for
itself and its Affiliates as if a “Lender” party hereto.
SECTION 10.5    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lenders and the
Administrative Agent under Sections 3.3, 5.3 and 12.3) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
3.3, 5.3 and 12.3.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or any Issuing
Lender to authorize the Administrative Agent to vote in respect of the claim of
any Lender or any Issuing Lender in any such proceeding.
SECTION 10.6    Credit Bidding.
(a)    The Administrative Agent, on behalf of itself and the Secured Parties,
shall have the right, exercisable at the discretion of the Required Lenders, to
credit bid and purchase for the benefit of the Administrative Agent and the
Secured Parties all or any portion of Collateral at any sale thereof conducted
by the Administrative Agent under the provisions of the UCC, and/or the PPSA, as
applicable, including pursuant to Sections 9-610 or 9-620 of the UCC, at any
sale thereof conducted under the provisions of the United States Bankruptcy
Code, including Section 363 thereof or any of the applicable Debtor Relief Laws,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with Applicable Law. Such credit bid or purchase may be completed
through one or more acquisition vehicles formed by the Administrative Agent to
make such credit bid or purchase and, in connection therewith, the
Administrative Agent is authorized, on behalf of itself and the other Secured
Parties, to adopt documents providing for the governance of the acquisition
vehicle or vehicles, and assign the applicable Secured Obligations to any such
acquisition vehicle in exchange for Equity Interests and/or debt issued by the
applicable acquisition vehicle (which shall be deemed to be held for the ratable
account of the applicable Secured Parties on the basis of the Secured
Obligations so assigned by each Secured Party); provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof, shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 12.2.
(b)    Each Lender hereby agrees, on behalf of itself and each of its Affiliates
that is a Secured Party, that, except as otherwise provided in any Loan Document
or with the written consent of the Administrative Agent and the Required
Lenders, it will not take any enforcement action, accelerate obligations under
any Loan Documents, or exercise any right that it might otherwise have under
Applicable Law to credit bid at foreclosure sales, UCC and/or PPSA sales, as
applicable, or other similar dispositions of Collateral.
SECTION 10.7    Judgment Currency. If, for the purpose of obtaining judgment in
any court or obtaining an order enforcing a judgment, it becomes necessary to
convert any amount due under this Agreement in Dollars or in any other currency
(hereinafter in this Section 10.7 called the “first currency”) into any other
currency (hereinafter in this Section 10.7 called the “second currency”), then
the conversion shall be made at the Administrative Agent’s spot rate of exchange
for buying the first currency with the second currency prevailing at the
Administrative Agent’s close of business on the Business Day next preceding the
day on which the judgment is given or (as the case may be) the order is made.
Any payment made by a Credit Party to any Secured Party pursuant to this
Agreement in the second currency shall constitute a discharge of the obligations
of any applicable Credit Parties to pay to such Secured Party any amount
originally due to the Secured Party in the first currency under this Agreement
only to the extent of the amount of the first currency which such Secured Party
is able, on the date of the receipt by it of such payment in any second
currency, to purchase, in accordance with such Secured Party’s normal banking
procedures, with the amount of such second currency so received. If the amount
of the first currency falls short of the amount originally due to such Secured
Party in the first currency under this Agreement, the Credit Parties agree that
they will indemnify each Secured Party against and save such Secured Party
harmless from any shortfall so arising. If the amount of the first currency
exceeds the amount originally due to a Secured Party in the first currency under
this Agreement, such Secured Party shall promptly remit such excess to the
Credit Parties. The covenants contained in this Section 10.7 shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
ARTICLE XI    

THE ADMINISTRATIVE AGENT
SECTION 11.1    Appointment and Authority.
(a)    Each of the Lenders and each Issuing Lender hereby irrevocably appoints
Wells Fargo to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except as provided in Sections
11.6 and 11.9 the provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lenders, and no Consolidated
Company shall have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) and the Issuing Lenders hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and such Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto (including, without limitation,
to enter into additional Loan Documents or supplements to existing Loan
Documents on behalf of the Secured Parties). In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
XI for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of Articles XI and XII
(including Section 12.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
SECTION 11.2    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Consolidated Companies
or other Affiliates thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.
SECTION 11.3    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Consolidated Companies or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.2 and Section 10.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by a Borrower, a Lender or an
Issuing Lender.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith (including, without
limitation, any report provided to it by an Issuing Lender pursuant to Section
3.9), (iii) the performance or observance of any of the covenants, agreements or
other terms or conditions set forth herein or therein or the occurrence of any
Default or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or (vi) the utilization of
any Issuing Lender’s L/C Commitment (it being understood and agreed that each
Issuing Lender shall monitor compliance with its own L/C Commitment without any
further action by the Administrative Agent).
SECTION 11.4    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
SECTION 11.5    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub‑agents.
SECTION 11.6    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Lenders and the Borrowers. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders and the Issuing
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to Centuri and such
Person, remove such Person as Administrative Agent and, in consultation with the
Borrowers, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 12.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.
(d)    Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as an Issuing
Lender and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender, if in its sole discretion it elects to, and Swingline Lender,
(b) the retiring Issuing Lender and Swingline Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Issuing Lender, if in its sole discretion it
elects to, shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.
SECTION 11.7    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
SECTION 11.8    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Lender hereunder.
SECTION 11.9    Collateral and Guaranty Matters.
(a)    Each of the Lenders (including in its or any of its Affiliate’s
capacities as a potential Hedge Bank or Cash Management Bank) irrevocably
authorize the Administrative Agent, at its option and in its discretion:
(i)    to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Revolving Credit Commitment and
payment in full of all Secured Obligations (other than (1) contingent
indemnification obligations and (2) obligations and liabilities under Secured
Cash Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable Issuing Lender shall have been made),
(B) that is sold or otherwise disposed of or to be sold or otherwise disposed of
as part of or in connection with any sale or other disposition to a Person other
than a Credit Party permitted under the Loan Documents, or (C) if approved,
authorized or ratified in writing in accordance with Section 12.2;
(ii)    to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien permitted
pursuant to Section 9.2(h); and
(iii)    to release any Subsidiary Guarantor from its obligations under any Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under any Guaranty Agreement
pursuant to this Section 11.9. In each case as specified in this Section 11.9,
the Administrative Agent will, at the Borrowers’ expense, execute and deliver to
the applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
such Guaranty Agreement, in each case in accordance with the terms of the Loan
Documents and this Section 11.9. In the case of any such sale, transfer or
disposal of any property constituting Collateral in a transaction constituting
an Asset Disposition permitted pursuant to Section 9.5 to a Person other than a
Credit Party, the Liens created by any of the Security Documents on such
property shall be automatically released without need for further action by any
person.
(b)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.
SECTION 11.10    Secured Hedge Agreements and Secured Cash Management
Agreements. No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 10.4 or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral or guaranty) other than in its capacity as a Lender and, in such
case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article XI to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured Cash
Management Agreements and Secured Hedge Agreements unless the Administrative
Agent has received written notice of such Secured Cash Management Agreements and
Secured Hedge Agreements, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.
ARTICLE XII    

MISCELLANEOUS
SECTION 12.1    Notices.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:
If to the Borrowers:
Centuri Construction Group, Inc.
19820 North 7th Avenue, #120
Phoenix, Arizona 85027
Attention of: Ricardo B. Pringle,Jason Wilcock, Executive Vice President/General
Counsel and Corporate Secretary
Telephone No.: (623) 879-4614582-1235
Facsimile No.: (623) 582-6853
E-mail: rpringlejwilcock@NextCenturi.com
With copies to:
Southwest Gas Holdings, Inc.
5241 Spring Mountain Road
Las Vegas, NV 89150
Attention of: Karen S. Haller, General Counsel
Telephone No.: (702) 364-3191
Facsimile No.: (702) 364-3452
E-mail: karen.haller@swgas.com
and
Foley & Lardner LLP
777 East Wisconsin Avenue
Milwaukee, WI 53202-5306
Attention of: Heidi M. Furlong
Telephone No.: (414) 297-5620
Facsimile: (414) 297-4900
E-mail: HFurlong@foley.com


If to Wells Fargo as
Administrative Agent:
Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC 28262
Attention of: Syndication Agency Services
Telephone No.: (704) 590-2703
Facsimile No.: (704) 715-0092
With copies to:
Wells Fargo Bank, National Association
100 W. Washington Street, 25th Floor
Phoenix, AZ 85003
MAC S4101-251
Attention of: Brenda K. Robinson, Senior Vice President
Telephone No.: (602) 378-2308
Facsimile No.: (602) 378-4409
E-mail: brenda.k.robinson@wellsfargo.com
If to any Lender:
To the address of such Lender set forth on the Register
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Lender
pursuant to Article II or III if such Lender or such Issuing Lender, as
applicable, has notified the Administrative Agent that is incapable of receiving
notices under such Article by electronic communication. The Administrative Agent
or a Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.
(c)    Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to Centuri
and Lenders, as the Administrative Agent’s Office referred to herein, to which
payments due are to be made and at which Loans will be disbursed and Letters of
Credit requested.
(d)    Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
any Issuing Lender or any Swingline Lender may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto. Any Lender may change its address or facsimile number for
notices and other communications hereunder by notice to Centuri, the
Administrative Agent, each Issuing Lender and each Swingline Lender.
(e)    Platform.
(i)    Each Credit Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Borrower Materials available to the Issuing Lenders
and the other Lenders by posting the Borrower Materials on the Platform.
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender, the Issuing Lender or any other
Person for indirect, special, incidental, consequential or punitive damages,
losses or expenses (as opposed to actual damages, losses or expenses).
(f)    Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrowers or their respective
securities for purposes of United States Federal or state securities Applicable
Laws.
SECTION 12.2    Amendments, Waivers and Consents. Except as set forth below or
as specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrowers; provided, that no amendment, waiver or consent shall:
(a)    without the prior written consent of the Required Revolving Credit
Lenders, amend, modify or waive (i) Section 6.2 or any other provision of this
Agreement if the effect of such amendment, modification or waiver is to require
the Revolving Credit Lenders (pursuant to, in the case of any such amendment to
a provision hereof other than Section 6.2, any substantially concurrent request
by any Borrower for a borrowing of Revolving Credit Loans or issuance of Letters
of Credit) to make Revolving Credit Loans when such Revolving Credit Lenders
would not otherwise be required to do so, (ii) the amount of the Swingline
Commitment or (iii) the amount of the L/C Sublimit;
(b)    increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 10.2) or the amount of Loans of any Lender, in
any case, without the written consent of such Lender;
(c)    waive, extend or postpone any date fixed by this Agreement or any other
Loan Document for any payment or prepayment of principal (it being understood
that a waiver of a mandatory prepayment under Section 4.4(b) shall only require
the consent of the Required Lenders), interest, fees or other amounts due to the
Lenders (or any of them) hereunder or under any other Loan Document without the
written consent of each Lender directly and adversely affected thereby (provided
that a waiver of a mandatory prepayment under Section 4.4(b) shall only require
the consent of Required Lenders);
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the proviso set
forth in the paragraph below) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of the Borrowers
to pay interest at the rate set forth in Section 5.1(b) during the continuance
of an Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder;
(e)    change Section 5.6 or Section 10.4 in a manner that would alter the pro
rata sharing of payments or order of application required thereby without the
written consent of each Lender directly and adversely affected thereby;
(f)    change Section 4.4(b)(iv) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby;
(g)    except as otherwise permitted by this Section 12.2 change any provision
of this Section or reduce the percentages specified in the definitions of
“Required Lenders,” or “Required Revolving Credit Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender
directly and adversely affected thereby;
(h)    consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 9.4), in each case, without the written
consent of each Lender;
(i)    release (i) all of the Subsidiary Guarantors or (ii) Subsidiary
Guarantors comprising substantially all of the credit support for the Secured
Obligations, in any case, from any Guaranty Agreement (other than as authorized
in Section 11.9), without the written consent of each Lender; or
(j)    release all or substantially all of the Collateral or release any
Security Document (other than as authorized in Section 11.9 (other than Section
11.9(a)(i)(C)) or as otherwise specifically permitted or contemplated in this
Agreement or the applicable Security Document) without the written consent of
each Lender;
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the applicable Swingline Lender in addition to the
Lenders required above, affect the rights or duties of such Swingline Lender
under this Agreement; (iii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (iv) the Engagement Letter and each
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (v) any waiver, amendment or
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of Lenders holding Loans or Commitments of a particular
Class (but not the Lenders holding Loans or Commitments of any other Class) may
be effected by an agreement or agreements in writing entered into by the
Borrowers and the requisite percentage in interest of the affected Class of
Lenders that would be required to consent thereto under this Section if such
Class of Lenders were the only Class of Lenders hereunder at the time, (vi) each
Letter of Credit Application may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto; provided that a copy
of such amended Letter of Credit Application shall be promptly delivered to the
Administrative Agent upon such amendment or waiver, (vii) the Administrative
Agent and the Borrowers shall be permitted to amend any provision of the Loan
Documents (and such amendment shall become effective without any further action
or consent of any other party to any Loan Document) if the Administrative Agent
and the Borrowers shall have jointly identified an obvious error or any error,
ambiguity, defect or inconsistency, or omission of a technical or immaterial
nature in any such provision and (viii) the Administrative Agent and Centuri
may, without the consent of any Lender, enter into amendments or modifications
to this Agreement or any of the other Loan Documents or enter into additional
Loan Documents as the Administrative Agent reasonably deems appropriate in order
to implement any Replacement Rate or otherwise effectuate the terms of Section
5.8(c). Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that (A) the Revolving Credit Commitment of such Lender may
not be increased or extended without the consent of such Lender, and (B) any
amendment, waiver or consent hereunder which requires the consent of all Lenders
or each affected Lenders that by its terms disproportionately and adversely
affects any such Defaulting Lender relative to other affected Lenders shall
require the consent of such Defaulting Lender.
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 12.2) or any of the
other Loan Documents or enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 5.13 (including, without limitation, as applicable, (1) to
permit the Incremental Term Loans and the Incremental Revolving Credit Increases
to share ratably in the benefits of this Agreement and the other Loan Documents
and (2) to include the Incremental Term Loan Commitments and the Incremental
Revolving Credit Increase, as applicable, or outstanding Incremental Term Loans
and outstanding Incremental Revolving Credit Increase, as applicable, in any
determination of (i) Required Lenders or Required Revolving Credit Lenders, as
applicable or (ii) similar required lender terms applicable thereto); provided
that no amendment or modification shall result in any increase in the amount of
any Lender’s Commitment or any increase in any Lender’s Commitment Percentage,
in each case, without the written consent of such affected Lender.
SECTION 12.3    Expenses; Indemnity.
(a)    Costs and Expenses. The Borrowers shall pay, (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out of pocket expenses incurred by any Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out of pocket
expenses incurred by the Administrative Agent, any Lender or any Issuing Lender
(including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any Issuing Lender), any Lender or any
Issuing Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
(b)    Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims), penalties, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrowers or any
other Credit Party), arising out of, in connection with, or as a result of (i)
the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby (including,
without limitation, the Transactions), (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by any
Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Credit Party or any Subsidiary thereof, or any Environmental Claim related in
any way to any Credit Party or any Subsidiary, (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party or any Subsidiary thereof, and regardless of
whether any Indemnitee is a party thereto, or (v) any claim (including, without
limitation, any Environmental Claims), investigation, litigation or other
proceeding (whether or not the Administrative Agent or any Lender is a party
thereto) and the prosecution and defense thereof, arising out of or in any way
connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (B) result from a claim
brought by any Credit Party or any Subsidiary thereof against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Credit Party or such Subsidiary has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. This Section 12.3(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any Issuing Lender, any Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such Issuing Lender, such Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time, or if
the Total Credit Exposure has been reduced to zero, then based on such Lender’s
share of the Total Credit Exposure immediately prior to such reduction) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to any
Issuing Lender or any Swingline Lender solely in its capacity as such, only the
Revolving Credit Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Credit Lenders’
Revolving Credit Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction); provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), such Issuing Lender or such Swingline Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent), such Issuing Lender or
such Swingline Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 5.7.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, each Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in clause
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable promptly
after written demand therefor.
(f)    Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
SECTION 12.4    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Lender, each Swingline Lender and each
of their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Lender, such Swingline
Lender or any such Affiliate to or for the credit or the account of the
Borrowers or any other Credit Party against any and all of the obligations of
the Borrowers or such Credit Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender, such Issuing Lender or such
Swingline Lender or any of their respective Affiliates, irrespective of whether
or not such Lender, such Issuing Lender, such Swingline Lender or any such
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrowers or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender,
such Issuing Lender, such Swingline Lender or such Affiliate different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender or any
Affiliate thereof shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 10.4 and, pending such
payment, shall be segregated by such Defaulting Lender or Affiliate of a
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Lenders, the Swingline Lenders and the
Lenders, and (y) the Defaulting Lender or its Affiliate shall provide promptly
to the Administrative Agent a statement describing in reasonable detail the
Secured Obligations owing to such Defaulting Lender or any of its Affiliates as
to which it exercised such right of setoff. The rights of each Lender, each
Issuing Lender, each Swingline Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such Issuing Lender, such Swingline Lender or their
respective Affiliates may have. Each Lender, such Issuing Lender and such
Swingline Lender agree to notify the Borrowers and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
SECTION 12.5    Governing Law; Jurisdiction, Etc.
(a)    Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.
(b)    Submission to Jurisdiction. The Borrowers and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, any Issuing Lender, any Swingline Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts and agrees
that all claims in respect of any such action, litigation or proceeding may be
heard and determined in such New York State court or, to the fullest extent
permitted by Applicable Law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action, litigation or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Nothing in this Agreement or in any
other Loan Document shall affect any right that the Administrative Agent, any
Lender, any Issuing Lender or any Swingline Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrowers or any other Credit Party or its properties in the courts
of any jurisdiction.
(c)    Waiver of Venue. The Borrowers and each other Credit Party irrevocably
and unconditionally waives, to the fullest extent permitted by Applicable Law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
SECTION 12.6    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 12.7    Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of any
of the Secured Parties or to any Secured Party directly or the Administrative
Agent or any Secured Party receives any payment or proceeds of the Collateral or
any Secured Party exercise its right of setoff, which payments or proceeds
(including any proceeds of such setoff) or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Secured Obligations or part thereof intended to
be satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent, and each
Lender and each Issuing Lender severally agrees to pay to the Administrative
Agent upon demand its applicable ratable share (without duplication) of any
amount so recovered from or repaid by the Administrative Agent plus interest
thereon at a per annum rate equal to the Federal Funds Rate from the date of
such demand to the date such payment is made to the Administrative Agent.
SECTION 12.8    Injunctive Relief. The Borrowers recognizes that, in the event
the Borrowers fail to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrowers agree that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.
SECTION 12.9    Successors and Assigns; Participations.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrowers nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that, in each case with respect to any Credit
Facility, any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Credit Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $5,000,000, in the case of any
assignment in respect of the Term Loan Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, Centuri otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided that Centuri shall be deemed to have given its
consent five (5) Business Days after the date written notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by Centuri prior to such fifth (5th) Business Day;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned and each assignment of Term Loans shall be a ratable assignment of the
assigning Lender’s Term Loans made to the US Borrowers and the assigning
Lender’s Term Loans made to the Canadian Borrower;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of Centuri (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that Centuri shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof; and provided, further, that Centuri’s
consent shall not be required during the primary syndication of the Credit
Facilityperiod commencing on the First Amendment Effective Date and ending on
the date that is thirty (30) days following the First Amendment Effective Date;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Credit Facility if such assignment is to a Person that is
not a Lender with a Revolving Credit Commitment, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (ii) the Term Loans to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund; and
(C)    the consents of the Issuing Lenders and the Swingline Lenders shall be
required for any assignment in respect of the Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment; provided
that (A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrowers or any of the Borrowers’ respective Subsidiaries or Affiliates or
(B) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Centuri and the Administrative
Agent, the applicable pro rata share of Loans previously requested, but not
funded by, the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (A) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
Issuing Lenders, the Swingline Lenders and each other Lender hereunder (and
interest accrued thereon), and (B) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit and
Swingline Loans in accordance with its Revolving Credit Commitment Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section (other than a purported assignment to a natural Person or any
Borrower or any of the Borrowers’ Subsidiaries or Affiliates, which shall be
null and void.)
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Lender Joinder Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amounts of (and stated interest on) the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrowers and any Lender (but only to the extent of entries in the
Register that are applicable to such Lender), at any reasonable time and from
time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person)
or any Borrower or any of the Borrowers’ Subsidiaries or Affiliates) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Issuing Lenders, the
Swingline Lenders and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 12.3(c) with respect to any
payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 12.2(b), (c), (d)
or (e) that directly and adversely affects such Participant. The Borrowers agree
that each Participant shall be entitled to the benefits of Sections 5.9, 5.10
and 5.11 (subject to the requirements and limitations therein, including the
requirements under Section 5.11(g) (it being understood that the documentation
required under Section 5.11(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 5.12 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 5.10 or 5.11, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrowers’ request and expense, to use reasonable efforts to cooperate with
the Borrowers to effectuate the provisions of Section 5.12(b) with respect to
any Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 5.6 and Section 12. 4 as
though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
SECTION 12.10    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) as to the extent required by Applicable Laws or regulations
or in any legal, judicial or administrative proceeding or other compulsory
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies under this Agreement, under any other Loan Document or under any
Secured Hedge Agreement or Secured Cash Management Agreement, or any action or
proceeding relating to this Agreement, any other Loan Document or any Secured
Hedge Agreement or Secured Cash Management Agreement, or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrowers
and their respective obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Consolidated Companies or the Credit Facility or (ii) the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Credit Facility, (h) with the consent of Centuri,
(i) to Gold Sheets and other similar bank trade publications, such information
to consist of deal terms and other information customarily found in such
publications, (j) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender, any Issuing Lender or any of their
respective Affiliates from a third party that is not, to such Person’s
knowledge, subject to confidentiality obligations to the Borrowers, (k) to
governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates, (l) to the extent that such information is
independently developed by such Person, or (m) for purposes of establishing a
“due diligence” defense. For purposes of this Section, “Information” means all
information received from any Credit Party or any Subsidiary thereof relating to
any Credit Party or any Subsidiary thereof or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Lender on a nonconfidential
basis prior to disclosure by any Credit Party or any Subsidiary thereof;
provided that, in the case of information received from a Credit Party or any
Subsidiary thereof after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
SECTION 12.11    Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.
SECTION 12.12    All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.
SECTION 12.13    Survival.
(a)    All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.
(b)    Notwithstanding any termination of this Agreement, the indemnities to
which the Administrative Agent and the Lenders are entitled under the provisions
of this Article XII and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.
SECTION 12.14    Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.
SECTION 12.15    Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
SECTION 12.16    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, the Issuing Lenders, the Swingline Lenders and/or the
Arrangers, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
SECTION 12.17    Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising
hereunder or under any other Loan Document shall have been indefeasibly and
irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) or otherwise satisfied in a
manner acceptable to the Issuing Lender) and the Revolving Credit Commitment has
been terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.
SECTION 12.18    USA PATRIOT Act; Anti-Money Laundering Laws. The Administrative
Agent and each Lender hereby notifies the Borrowers that pursuant to the
requirements of the PATRIOT Act or any other Anti-Money Laundering Laws, each of
them is required to obtain, verify and record information that identifies each
Credit Party, which information includes the name and address of each Credit
Party and other information that will allow such Lender to identify each Credit
Party in accordance with the PATRIOT Act or such Anti-Money Laundering Laws.
SECTION 12.19    Independent Effect of Covenants. The Borrowers expressly
acknowledge and agree that each covenant contained in Articles VIII or IX hereof
shall be given independent effect. Accordingly, the Borrowers shall not engage
in any transaction or other act otherwise permitted under any covenant contained
in Articles VIII or IX, before or after giving effect to such transaction or
act, the Borrowers shall or would be in breach of any other covenant contained
in Articles VIII or IX.
SECTION 12.20    No Advisory or Fiduciary Responsibility.
(a)    In connection with all aspects of each transaction contemplated hereby,
each Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrowers and
their respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, and each Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Arrangers and the Lenders is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrowers or any of their respective Affiliates,
stockholders, creditors or employees or any other Person, (iii) none of the
Administrative Agent, the Arrangers or the Lenders has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrowers with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any Arranger or
Lender has advised or is currently advising the Borrowers or any of their
respective Affiliates on other matters) and none of the Administrative Agent,
the Arrangers or the Lenders has any obligation to the Borrowers or any of its
Affiliates with respect to the financing transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents,
(iv) the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ
from, and may conflict with, those of the Borrowers and their respective
Affiliates, and none of the Administrative Agent, the Arrangers or the Lenders
has any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship and (v) the Administrative Agent, the Arrangers
and the Lenders have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Credit Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate.
(b)    Each Credit Party acknowledges and agrees that each Lender, the Arrangers
and any Affiliate thereof may lend money to, invest in, and generally engage in
any kind of business with, any of the Borrowers, any Affiliate thereof or any
other person or entity that may do business with or own securities of any of the
foregoing, all as if such Lender, Arranger or Affiliate thereof were not a
Lender or Arranger or an Affiliate thereof (or an agent or any other person with
any similar role under the Credit Facilities) and without any duty to account
therefor to any other Lender, the Arrangers, the Borrowers or any Affiliate of
the foregoing. Each Lender, the Arrangers and any Affiliate thereof may accept
fees and other consideration from the Borrowers or any Affiliate thereof for
services in connection with this Agreement, the Credit Facilities or otherwise
without having to account for the same to any other Lender, the Arrangers, the
Borrowers or any Affiliate of the foregoing.
SECTION 12.21    Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on the Consolidated
Companies or further restricts the rights of the Consolidated Companies or gives
the Administrative Agent or Lenders additional rights shall not be deemed to be
in conflict or inconsistent with this Agreement and shall be given full force
and effect.
SECTION 12.22    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable;
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Documents; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
SECTION 12.23    Certain ERISA Matters.
(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:


(i)     such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit or the Commitments;


(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;


(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or


(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b)     In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that none of the Administrative Agent, any
Arranger and their respective Affiliates is a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).


SECTION 12.24    SECTION 12.23 Amendment and Restatement; No Novation. This
Agreement constitutes an amendment and restatement of the Existing Credit
Agreement, effective from and after the Closing Date. The execution and delivery
of this Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the Lenders or the Administrative Agent under the Existing
Credit Agreement based on facts or events occurring or existing prior to the
execution and delivery of this Agreement. On the Closing Date, the credit
facilities described in the Existing Credit Agreement, shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and other obligations of any Borrower
outstanding as of such date under the Existing Credit Agreement, shall be deemed
to be loans and obligations outstanding under the corresponding facilities
described herein, without any further action by any Person, except that the
Administrative Agent shall make such transfers of funds as are necessary in
order that the outstanding balance of such Loans, together with any Loans funded
on the Closing Date, reflect the respective Commitments of the Lenders
hereunder.




[Signature pages to followomitted]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.


BORROWERS:
CENTURI CONSTRUCTION GROUP, INC., as US Borrower
By:     
Name:     
Title:     
NPL CONSTRUCTION CO., as US Borrower
By:     
Name:     
Title:     
MERITUS GROUP, INC., as US Borrower
By:     
Name:     
Title:     
VISTUS CONSTRUCTION GROUP, INC., as US Borrower
By:     
Name:     
Title:     
LYNXUS CONSTRUCTION GROUP INC., as Canadian Borrower
By:     
Name:     
Title:     


AGENTS AND LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender and Lender
By:     
Name:     
Title:     




BANK OF AMERICA, N.A., as Lender
By:     
Name:     
Title:     


CANADIAN IMPERIAL BANK OF COMMERCE, as Swingline Lender, Issuing Lender and
Lender


By:     
Name:     
Title:     




By:     
Name:     
Title:     




[______________________], as Lender
By:     
Name:     
Title:     
 

Document comparison by Workshare 9.5 on Thursday, February 07, 2019 12:22:32 PM
Input:
Document 1 ID
interwovenSite://DMSPROXY/Active/108703956/1
Description
#108703956v1<Active> - First Amendment to Amended and Restated Credit Agreement
- Centuri Construction (October 2017)
Document 2 ID
interwovenSite://DMSPROXY/Active/108703956/7
Description
#108703956v7<Active> - Annex A to First Amendment - Amended Credit Agreement
(Centuri Construction)(October 2018)
Rendering set
Standard



Legend:
Insertion
Deletion
Moved from
Moved to
Style change
Format change
Moved deletion
Inserted cell
 
Deleted cell
 
Moved cell
 
Split/Merged cell
 
Padding cell
 



Statistics:
 
Count
Insertions
393
Deletions
340
Moved from
8
Moved to
8
Style change
0
Format changed
0
Total changes
749





1
108702825_5